Exhibit 10.1A

Execution Version

MASTER ASSIGNMENT, AGREEMENT, AMENDMENT NO. 1 AND WAIVER

TO CREDIT AGREEMENT AND RELATED DOCUMENTS

This Master Assignment, Agreement, and Amendment No. 1 and Waiver to Credit
Agreement and Related Documents (this “Agreement”) dated as of November 30, 2012
(the “Effective Date”) is among Heckmann Corporation, a Delaware corporation
(the “Borrower”), the subsidiaries of the Borrower party hereto (the
“Guarantors”), Wells Fargo Bank, National Association, as administrative agent
(in such capacity, the “Administrative Agent”), issuing lender (in such
capacity, the “Issuing Lender”) and swing line lender (in such capacity, the
“Swing Line Lender”), Bank of America, N.A., U.S. Bank National Association, and
TriState Capital Bank (each in its individual capacity, a “New Lender”), and
each other party hereto that is a Lender under the Credit Agreement referred to
below (each in its individual capacity, an “Existing Lender”).

INTRODUCTION

A. The Borrower, the Administrative Agent, the Issuing Lender, the Swing Line
Lender and the Existing Lenders are parties to that certain Credit Agreement
(the “Credit Agreement”) dated as of April 10, 2012 (the “Closing Date”).

B. The Borrower and the other Credit Parties are party to the Pledge and
Security Agreement dated as of April 10, 2012, as supplemented by the Supplement
No. 1 to Pledge and Security Agreement dated as of September 13, 2012 among the
Credit Parties and the Administrative Agent (as supplemented, the “Pledge and
Security Agreement”).

C. The Existing Lenders wish to assign certain percentages of their rights and
obligations under the Credit Agreement as Lenders to the New Lenders pursuant to
the terms hereof.

D. The Borrower has requested that the Lenders agree to, after the assignment
and acceptance of the rights as set forth herein has been made effective,
(i) increase the aggregate Commitments under the Credit Agreement to
$325,000,000, (ii) amend certain provisions of the Credit Agreement as set forth
below, and (iii) waive certain Existing Defaults (as defined below).

E. The Borrower has entered into the Agreement and Plan of Merger dated as of
September 3, 2012 (the “Acquisition Agreement”) among the Borrower, Rough Rider
Acquisition, LLC, a Delaware limited liability company and a wholly owned
subsidiary of the Borrower (the “Buyer”), Badlands Energy, LLC, a North Dakota
limited liability company and subsequently reorganized as Badlands Power Fuels,
LLC, a Delaware limited liability company (“Rough Rider”), and Mark D. Johnsrud,
an individual residing in the state of North Dakota (the “Seller”), pursuant to
which the Buyer will merge with and into Rough Rider, with the Buyer as the
surviving entity (the “Rough Rider Acquisition”).

F. Rough Rider owns 100% of the Equity Interests in each of Badlands Power
Fuels, LLC, a North Dakota limited liability company, Landtech Enterprises,
L.L.C., a North Dakota limited liability company, and Badlands Leasing, LLC, a
North Dakota limited liability company (each an “Acquired Subsidiary”, and
together with Rough Rider, collectively, the “New Grantors”).

G. In anticipation of the Rough Rider Acquisition, Rough Rider Escrow, Inc., a
Delaware corporation and wholly-owned subsidiary of the Borrower (“RRE”), issued
on November 5, 2012 unsecured high-yield debt in a principal amount of
$150,000,000 (“Stage I Notes”). On the Effective Date, RRE will merge with and
into the Borrower, with the Borrower as the surviving company, and the Borrower
will assume all obligations under RRE’s previously described debt issuance and
redeem and exchange the Stage I Notes for new notes (the “Stage II Notes”),
which will have the same rights and obligations under and be governed by the
Indenture in connection with the April 2012 Bond Issuance.



--------------------------------------------------------------------------------

THEREFORE, the Borrower, the Administrative Agent, the Issuing Lender, the Swing
Line Lender and the other parties hereto hereby agree as follows:

Section 1. Defined Terms; Other Definitional Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Each term defined
in the Credit Agreement and used herein without definition shall have the
meaning assigned to such term in the Credit Agreement, unless expressly provided
to the contrary. Article, Section, Schedule, and Exhibit references are to
Articles and Sections of and Schedules and Exhibits to this Agreement, unless
otherwise specified. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” means “including, without limitation,”. Paragraph headings have been
inserted in this Agreement as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Agreement and
shall not be used in the interpretation of any provision of this Agreement.

Section 2. Waiver.

(a) The Borrower acknowledges the Defaults or Events of Default under the Credit
Documents set forth on Annex IV hereto, as existing on the Effective Date (the
“Existing Defaults”).

(b) Subject to the terms and conditions of this Agreement, the Lenders hereby
waive the Existing Defaults. The waiver by the Lenders described in this
Section 2 is limited to the Existing Defaults and shall not be construed to be a
consent to, or a permanent waiver of, or noncompliance with any terms,
provisions, covenants, warranties or agreements contained in the Credit
Agreement or the other Credit Documents. The Lenders expressly reserve the right
to exercise any rights and remedies available to them in connection with any
present or future defaults with respect to the Credit Agreement or any other
provision of any Credit Document other than the Existing Defaults. The
description herein of the Existing Defaults is based upon the information
provided to the Lenders on or prior to the date hereof and shall not be deemed
to exclude the existence of any other Defaults or Events of Default. The failure
of the Lenders to give notice to any Credit Party of any such other Defaults or
Events of Default is not intended to be nor shall be a waiver thereof. Each
Credit Party hereby agrees and acknowledges that the Lenders require and will
require strict performance by the Credit Parties of all of their respective
obligations, agreements and covenants contained in the Credit Agreement and the
other Credit Documents, and no inaction or action by the Administrative Agent,
Issuing Lenders or any Lender regarding any Default or Event of Default
(including but not limited to the Existing Defaults) is intended to be or shall
be a waiver thereof other than the waiver of the Existing Defaults expressly
provided for in Section 2 of this Agreement. Other than the waiver of the
Existing Defaults expressly provided for in Section 2 of this Agreement, each
Credit Party hereby also agrees and acknowledges that no course of dealing and
no delay in exercising any right, power, or remedy conferred to any Lender in
the Credit Agreement or in any other Credit Documents or now or hereafter
existing at law, in equity, by statute, or otherwise shall operate as a waiver
of or otherwise prejudice any such right, power, or remedy (collectively, the
“Lender Rights”). For the avoidance of doubt, each Credit Party also agrees and
acknowledges that neither the waiver provided in this Agreement nor any other
waiver provided by the Lenders prior to the date hereof shall operate as a
waiver of or otherwise prejudice any of the Lender Rights other than the waiver
of the Existing Defaults expressly provided for in Section 2 of this Agreement.

 

-2-



--------------------------------------------------------------------------------

Section 3. Master Assignment.

(a) Assignments. For an agreed consideration, each Existing Lender hereby
irrevocably and severally, sells and assigns to each New Lender, without
recourse and without representation or warranty other than as expressly provided
herein, and each New Lender hereby irrevocably and severally, purchases and
assumes from the Existing Lenders subject to the terms hereof and the Credit
Agreement, (i) such percentage in and to all of the Existing Lenders’ respective
rights and obligations under the Credit Agreement as a Lender (including,
without limitation, such percentage interest in the Advances owing to the
applicable Existing Lender and the applicable Existing Lender’s risk
participation and funded participation in Letter of Credit Obligations existing
as of the date hereof (prior to the effectiveness of this Agreement)) that would
result in the Existing Lenders and the New Lenders having the respective
Commitments set forth in Annex I attached hereto, and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of each Existing Lender (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Credit Document or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above. Each such sale
and assignment is without recourse to any Existing Lender and, except as
expressly provided in Section 3(b), without representation or warranty by any
Existing Lender. After giving effect to the sales and assignments pursuant to
this Section 3 and after giving effect to the increase in the Commitments
effected under Section 4 below, each Lender’s (including each New Lender’s)
respective Commitments will be as set forth under its name on Schedule II
attached hereto.

(b) Representations and Warranties of Existing Lenders. Each Existing Lender
(i) represents and warrants that (A) it is the legal and beneficial owner of the
interest that it is assigning under clause (a) above, (B) such interest is free
and clear of any lien, encumbrance or other adverse claim and (C) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby; and
(ii) assumes no responsibility with respect to (A) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (B) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (C) the financial condition of the Borrower, its Subsidiaries or any
other Person obligated in respect of any Credit Document or (D) the performance
or observance by the Borrower, its Subsidiaries or any other Person of any of
its obligations under any Credit Document.

(c) Representations and Warranties of New Lender. Each New Lender (i) represents
and warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (B) it meets all the requirements to be an New Lender under
Section 9.7 of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.7 of the Credit Agreement), (C) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the interest assigned to it hereunder,
shall have the obligations of a Lender thereunder, (D) it is sophisticated with
respect to decisions to acquire assets of the type represented by the interest
assigned to it hereunder and either it, or the person exercising discretion in
making its decision to acquire the interest assigned to it hereunder, is
experienced in acquiring assets of such type, (E) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.2 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Agreement and to purchase the interest assigned to it hereunder, and (F) it
has, independently and without reliance upon the Administrative Agent or any
Existing Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to purchase the interest assigned to it

 

-3-



--------------------------------------------------------------------------------

hereunder; and (ii) agrees that (A) it will, independently and without reliance
on the Administrative Agent or any Existing Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Documents,
and (B) it will perform in accordance with their terms all of the obligations
which by the terms of the Credit Documents are required to be performed by it as
a Lender.

(d) Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the interests assigned hereunder (including
payments of principal, interest, fees and other amounts) to the relevant
Existing Lender or New Lender whether such amounts have accrued prior to, on or
after the Effective Date. The Existing Lenders and the New Lenders shall make
all appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

(e) Breakage Costs. If, as a result of the assignments effected under this
Section 3, any Lender incurs any losses, out-of-pocket costs or expenses as a
result of any payment of Eurodollar Advances prior to the last day of the
Interest Period applicable thereto (whether by the Borrower or by reallocation
of the outstandings of the Eurodollar Advances under the Credit Agreement to
effect the assignments provided herein) and such Lender makes a request for
compensation, the Borrower shall, within 10 days of any written demand sent by
such Lender to the Borrower through the Administrative Agent, pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for such losses, out-of-pocket costs or expenses incurred
as a result of such payment, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.

(f) Consents. The Administrative Agent and the Borrower each hereby consents to
the assignments made under this Section 3 to the New Lenders.

Section 4. Amendments to Credit Agreement and Pledge and Security Agreement.

(a) The Credit Agreement is amended to read in its entirety as set forth on
Annex II.

(b) After giving effect to the assignments and acceptances set forth in
Section 3 above, (i) each Existing Lender’s and each New Lender’s respective
Commitments are hereby increased to the amount set forth opposite its name on
Schedule II attached to this Agreement, and (ii) Schedule II to the Credit
Agreement is hereby replaced in its entirety with Schedule II attached hereto.

(c) Section 1.1 of the Pledge and Security Agreement is amended to revise the
definitions of “Excluded Property” and “Pledged Interests” to read in their
entirety as follows:

“Excluded Property” means, with respect to each Grantor, including any Person
that becomes a Grantor after the date hereof as contemplated by Section 7.10,
(a) all Excluded Foreign Stock, (b) all Excluded Accounts, (c) all property
which is subject to a Lien of the type described in Section 6.2(e) of the Credit
Agreement pursuant to documents which prohibit such Grantor from granting any
other Liens in such property, (d) all Excluded Contracts, (e) all Excluded
Governmental Approvals, (f) all Excluded Trademark Collateral, and (g) all
aircraft acquired by a Grantor in connection with the Rough Rider Acquisition,
(h) all proceeds and products of any and all of the foregoing excluded property
described in clauses (a) through (g) above only to the extent such proceeds and
products would constitute property or assets of the type described in clauses
(a) through (g) above.

 

-4-



--------------------------------------------------------------------------------

“Pledged Interests” means all Equity Interests or other ownership interests of
any Person owned by any Grantor, including Equity Interests or other ownership
interests of any Pledged Interests Issuer described in Item A of Schedule I
hereto; all registrations, certificates, articles, by-laws, regulations, limited
liability company agreements or constitutive agreements governing or
representing any such interests; all options and other rights, contractual or
otherwise, at any time existing with respect to such interests, as such
interests are amended, modified, or supplemented from time to time, and together
with any interests in any Person taken in extension or renewal thereof or
substitution therefor.

(d) Section 3.2 of the Pledge and Security Agreement is amended to read in its
entirety as follows:

“SECTION 3.2. Ownership, No Liens, etc. Such Grantor is the legal and beneficial
owner of, and has good title to (and has full right and authority to pledge,
grant and assign) the Collateral, free and clear of all Liens, except for any
Lien that is a Permitted Lien. No effective UCC financing statement or other
filing similar in effect covering all or any part of the Collateral is on file
in any recording office, except (i) those filed in favor of the Administrative
Agent relating to this Security Agreement, (ii) Permitted Liens or (iii) as of
the Effective Date, those financing statements which the Administrative Agent or
any Grantor has been authorized to terminate by the secured party of record with
respect to such UCC financing statement on the Effective Date. This Security
Agreement creates a valid security interest in the Collateral, securing the
payment of the Secured Obligations, and, except for (A) the proper filing of the
applicable financing statements with the filing offices located in each
Grantor’s location, as listed on Item A-1 of Schedule II attached hereto and
(B) such other actions which are not required pursuant to the terms hereof or
the terms of the other Credit Documents or for which arrangements have been made
to be completed at a later date, all filings and other actions necessary to
perfect such security interest in the Collateral have been duly taken and such
security interest shall be a first priority security interest (subject to
Permitted Liens).”

(e) Section 3.4(f) of the Pledge and Security Agreement is amended by replacing
“$250,000” with “$500,000”.

(f) Section 3.4(g) of the Pledge and Security Agreement is amended by replacing
“$100,000” with “$200,000” and replacing “$250,000” with “$500,000”.

(g) Section 3.5 of the Pledge and Security Agreement is amended to read in its
entirety as follows:

“SECTION 3.5. Possession of Inventory, Control; etc. Such Grantor (a) has
exclusive possession and control, subject to Permitted Liens, of the Equipment
and Inventory except as permitted under the Credit Agreement, (b) is the sole
entitlement holder of its Security Entitlements, and (c) no Person other than
the Administrative Agent has “control” or “possession” of, or any other interest
in, any of its Deposit Accounts, Securities Accounts, Commodity Accounts,
Commodity Contracts or Security Entitlements constituting Investment Property or
any other securities or property credited thereto except as permitted pursuant
to this Security Agreement.”

 

-5-



--------------------------------------------------------------------------------

(h) Section 3.6of the Pledge and Security Agreement is amended by replacing
“$200,000” with “$400,000”.

(i) Section 4.1(d) of the Pledge and Security Agreement is amended by replacing
“$200,000” with “$400,000”.

(j) Section 4.3(a) of the Pledge and Security Agreement is amended to read in
its entirety as follows:

“(a) Each Grantor shall have the right to collect all Accounts so long as no
Event of Default shall have occurred and be continuing. Except as provided in
Section 4.3(b) and 4.3(e), no Grantor shall be obligated to enter into a Control
Agreement with respect to any Deposit Accounts.”

(k) Section 4.3(b) of the Pledge and Security Agreement is amended to read in
its entirety as follows:

“(b) Upon (i) the occurrence and continuance of an Event of Default and (ii) the
delivery of notice by the Administrative Agent to each Grantor, all Proceeds of
Collateral received by any Grantor shall be delivered in kind to the
Administrative Agent for deposit in a Deposit Account of such Grantor
(A) maintained with the Administrative Agent or (B) maintained at a depositary
bank other than the Administrative Agent to which such Grantor, the
Administrative Agent and the depositary bank have entered into a Control
Agreement in form and substance acceptable to the Administrative Agent in its
sole discretion providing that the depositary bank will comply with the
instructions originated by the Administrative Agent directing disposition of the
funds in the account without further consent by such Grantor (any such Deposit
Accounts, together with any other accounts pursuant to which any portion of the
Collateral is deposited with the Administrative Agent, a “Collateral Account,”
and collectively, the “Collateral Accounts”), and such Grantor shall not
commingle any such Proceeds, and shall hold separate and apart from all other
property, all such Proceeds in express trust for the benefit of the
Administrative Agent until delivery thereof is made to the Administrative
Agent.”

(l) Section 4.3(d) of the Pledge and Security Agreement is amended to read in
its entirety as follows:

“(d) With respect to each of the Collateral Accounts, it is hereby confirmed and
agreed that (i) deposits in such Collateral Account are subject to a security
interest as contemplated hereby, and (ii) after the occurrence of a Default,
upon the request of the Administrative Agent, the Borrower shall, and shall
cause its Restricted Subsidiaries to, subject such Collateral Accounts to a
Control Agreement in form and substance satisfactory to the Administrative
Agent.”

(m) Section 4.7(a) of the Pledge and Security Agreement is amended by replacing
“$100,000” with “$200,000” and replacing “$250,000” with “$500,000”.

(n) Section 4.8 of the Pledge and Security Agreement is amended by replacing
“$100,000” with “$200,000” and replacing “$250,000” with “$500,000”.

 

-6-



--------------------------------------------------------------------------------

(o) Section 4.9 of the Pledge and Security Agreement is amended by replacing
“$100,000” with “$200,000”.

(p) Section 4.12 of the Pledge and Security Agreement is amended in its entirety
to read “Reserved”.

(q) Schedules I, II, and III to the Pledge and Security Agreement are replaced
in their entirety with the Schedule I to Pledge and Security Agreement, Schedule
II to Pledge and Security Agreement, and Schedule III to Pledge and Security
Agreement attached hereto.

Section 5. Borrower’s Representations and Warranties. Borrower represents and
warrants that: (a) the representations and warranties contained in the Credit
Agreement, as amended hereby, and after giving effect to any amendments to the
schedules thereto set forth herein, and the representations and warranties
contained in the other Credit Documents, as amended hereby, and after giving
effect to any amendments to the schedules thereto set forth herein, are true and
correct in all material respects on and as of the Effective Date as if made on
as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date (except that such materiality qualifiers shall not be
applicable to the extent any representations and warranties are already
qualified or modified by materiality in the text thereof); (b) no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the corporate power and authority of the Borrower and have
been duly authorized by appropriate corporate action and proceedings; (d) this
Agreement constitutes the legal, valid, and binding obligation of Borrower
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Agreement, other than those which have been obtained or
made; and (f) the Liens under the Security Documents are valid and subsisting
and secure the Borrower’s obligations under the Credit Documents.

Section 6. Guarantors Representations and Warranties. Each Guarantor represents
and warrants that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Guaranty and the representations
and warranties contained in the other Credit Documents to which such Guarantor
is a party are true and correct in all material respects on and as of the
Effective Date as if made on as and as of such date except to the extent that
any such representation or warranty expressly relates solely to an earlier date,
in which case such representation or warranty is true and correct in all
material respects as of such earlier date (except that such materiality
qualifiers shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof); (b) after
giving effect to this Agreement, no Default has occurred and is continuing under
any Credit Document to which such Guarantor is a party; (c) the execution,
delivery and performance of this Agreement are within the corporate, limited
liability company, or partnership power and authority of such Guarantor and have
been duly authorized by appropriate corporate, limited liability company, or
partnership action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of such Guarantor enforceable in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity; (e) there are no governmental or
other third party consents, licenses and approvals required in connection with
the execution, delivery, performance, validity and enforceability of this
Agreement, other than those which have been obtained or made; and (f) the Liens
under the Security Documents to which such Guarantor is a party are valid and
subsisting and secure such Guarantor’s and the Borrower’s obligations under the
Credit Documents.

 

-7-



--------------------------------------------------------------------------------

Section 7. Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a) Documentation. The Administrative Agent shall have received the following,
duly executed by all the parties thereto, in form and substance reasonably
satisfactory to the Administrative Agent:

 

  (i.) this Agreement and new Notes reflecting the revised Commitments set forth
on Schedule II attached hereto;

 

  (ii.) an engagement letter among the Borrower, Wells Fargo, Wells Fargo
Securities, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of America,
N.A., Citizens Bank of Pennsylvania and RBS Citizens, N.A.;

 

  (iii.) a new fee letter among the Borrower, Wells Fargo and Wells Fargo
Securities, LLC;

 

  (iv.) the Supplement No. 2 to Pledge and Security Agreement and the Supplement
No. 2 to Guaranty;

 

  (v.) certificates of insurance naming the Administrative Agent as lender’s
loss payee with respect to property insurance, or additional insured with
respect to liability insurance, and covering the New Guarantors’ Properties with
such insurance carriers, for such amounts and covering such risks that are
required hereunder;

 

  (vi.) a certificate from a Responsible Officer of the Borrower dated as of the
First Amendment Effective Date stating that as of such date (A) after giving
effect to this Agreement, all representations and warranties of the Borrower set
forth in this Agreement are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), except that any representation and warranty which by its terms is made
as of a specified date shall be required to be true and correct only as of such
specified date, (B) no Default has occurred and is continuing; and (C) all
conditions precedent set forth in this Section 7 have been met or expressly
waived in writing;

 

  (vii.) a secretary’s certificate from the Borrower and each Guarantor (other
than the New Grantors) certifying (A) updated incumbencies of authorized
officers, (B) authorizing resolutions for this Agreement and the increase in the
Commitments and (C) either updated organizational documents or a certification
that the organizational documents delivered on the Closing Date or prior to the
date hereof in connection with a previous amendment or supplement to the Credit
Agreement, the Security Agreement or the Guaranty have not been amended and are
in full force and effect;

 

  (viii.) a secretary’s certificate from each New Grantor certifying such
Person’s (A) officers’ incumbency, (B) authorizing resolutions,
(C) organizational documents, and (D) governmental approvals, if any, with
respect to the Credit Documents to which such Person is a party;

 

-8-



--------------------------------------------------------------------------------

  (ix.) copies, certified as true, accurate and complete, by a Responsible
Officer of the Borrower, of all of the Rough Rider Acquisition Documents
requested by the Administrative Agent and all exhibits and schedules thereto,
together with all amendments, modifications or waivers thereto in effect as of
the date of this Agreement;

 

  (x.) certificates of good standing and existence for each Credit Party
(including the New Grantors), in each state in which each such Person is
organized, which certificate shall be dated a date not earlier than 30 days
prior to Effective Date;

 

  (xi.) a legal opinion in form and substance reasonably acceptable to the
Administrative Agent of (A) Reed Smith LLP as outside counsel to the Credit
Parties (including the New Grantors) and (B) appropriate local counsel to the
Credit Parties in the state of North Dakota; and

 

  (xii.) such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent or any Lender may reasonably request.

(b) Receipt of Notes Proceeds. The Borrower shall have received the cash
proceeds from the November 2012 Bond Issuance.

(c) Pro Forma Compliance Certificate. The Administrative Agent shall have
received a compliance certificate in form reasonably acceptable to the
Administrative Agent and executed by the chief executive officer, chief
financial officer, chief administrative officer or chief legal officer of the
Borrower and reflecting (i) a First Amendment Leverage Ratio of no greater than
2.75 to 1.00, and (ii) the calculations for the Maximum Total Debt Leverage
Ratio, the Maximum Senior Secured Debt Leverage Ratio, and the Minimum Interest
Coverage Ratio as of the fiscal quarter ended September 30, 2012 after giving
pro forma effect to the Rough Rider Acquisition, the November 2012 Bond Issuance
and any other related financings or transactions being consummated on the
Effective Date.

(d) Real Property Matters. In order to create in favor of the Administrative
Agent, for the benefit of the holders of the Secured Obligations, a valid and,
subject to any filing and/or recording referred to herein, enforceable Lien on,
and security interest in, all Material Real Property (including the Pipeline)
that is set forth on Annex III attached hereto that is prior and superior in
right to any other Lien (other than Permitted Liens), the Administrative Agent
(with copies sufficient for each Lender) shall have received from the Credit
Parties with respect to each Material Real Property (including the Pipeline)
that is set forth on Annex III attached hereto, fully executed Mortgages
covering such Material Real Property (including the Pipeline), together with
(i) a flood determination certificate issued by the appropriate Governmental
Authority or third party indicating whether such Material Real Property is
designated as a “flood hazard area”, (ii) if such Material Real Property is
designated to be in a “flood hazard area”, evidence of flood insurance on such
Material Real Property obtained by the applicable Credit Party in such total
amount as required by Regulation H of the Federal Reserve Board, and all
official rulings and interpretations thereunder or thereof, and otherwise in
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, (iii) (A) Title Policy with respect to such
Material Real Property (other than the Pipeline), in amounts not less than the
fair market value of such Material Real Property, together with a title report
issued by a title company with respect thereto and copies of all recorded
documents listed as exceptions to title or otherwise referred to therein, each
in form and substance reasonably satisfactory to the Administrative Agent,
Credit Party hereby agreeing to provide the applicable title companies with all
necessary consents, authorizations and other information necessary for the title
company to issue the applicable Title Policies in a form insuring the applicable
mortgage as a first lien, encumbering the applicable portion of such Material
Real Property, subject to no

 

-9-



--------------------------------------------------------------------------------

Liens or encumbrances other than Permitted Liens, and (B) evidence reasonably
satisfactory to the Administrative Agent that such Credit Party has paid to the
title company or to the appropriate Governmental Authorities all expenses and
premiums of the title company and all other sums required in connection with the
issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgage for such Material Real Property in the appropriate real estate
records; (iv) if an exception to the Title Policy with respect to a Material
Real Property (other than the Pipeline) would arise without such ALTA or TLTA
surveys, ALTA or TLTA surveys of such Material Real Property; (v) an opinion of
counsel (which counsel shall be reasonably satisfactory to the Administrative
Agent) in each state in which such Material Real Property is located with
respect to the enforceability of the form(s) of Mortgages to be recorded in such
state, the recording of such Mortgage, and such other matters as the
Administrative Agent may reasonably request, in each case, in form and substance
reasonably satisfactory to the Administrative Agent; (E) reports and other
reasonable information, in form, scope and substance reasonably satisfactory to
the Administrative Agent, regarding environmental matters relating to such
Material Real Property; and (vi) all consents, including, but not limited to,
any landlord consents all in form and substance reasonably satisfactory to the
Administrative Agent, and other requirements necessary for the Credit Parties to
comply with the provisions set forth in this Section. Notwithstanding the
foregoing, Material Real Property acquired in the Rough Rider Acquisition shall
be excluded from the foregoing condition precedent.

(e) Rough Rider Acquisition. All conditions to the consummation and
effectiveness of the Rough Rider Acquisition (other than the payment of the
purchase price) shall have been satisfied or waived. Furthermore, Administrative
Agent shall have received (i) payoff letters, if any, in form and substance
reasonably satisfactory to Administrative Agent covering all debt secured by
liens (other than those which would constitute Permitted Liens hereunder) that
encumber any of the properties being purchased by Borrower under the Rough Rider
Acquisition and (ii) UCC financing statement terminations, deed of trust and
mortgage lien releases and other evidence reasonably required by Administrative
Agent shall have been delivered to the Administrative Agent such that, subject
only to appropriate filing or recording thereof, all liens (other than those
which would constitute Permitted Liens hereunder) encumbering the properties to
be acquired by Borrower and its Restricted Subsidiaries have been terminated or
released.

(f) Due Diligence. The Administrative Agent shall have completed and be
satisfied in its sole discretion with the Acquisition Agreement, all documents
ancillary to the Rough Rider Acquisition, and the corporate (or other
organizational), environmental, tax and financial due diligence of the New
Grantors.

(g) Payment of Fees. The Borrower shall have paid the fees and expenses required
to be paid as of or on the Effective Date by Section 9.1 of the Credit Agreement
or any other provision of a Credit Document, including the Fee Letters (as such
term is amended hereby).

(h) Other Proceedings and Contractual Restrictions. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered, and no contractual or other restriction shall exist, in connection with
this Agreement.

(i) No Default. No Default shall have occurred and be continuing.

 

-10-



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Article 8 of the Credit
Agreement, for determining compliance with the conditions specified above, each
party hereto shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required in this Section 7 to be
consented to or approved by or acceptable or satisfactory to such party unless
an officer of the Administrative Agent responsible for the transactions
contemplated by the Credit Documents shall have received written notice from
such party prior to the Borrowings occurring on the First Amendment Effective
Date specifying its objection thereto and, if such party is a Lender, such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of such Borrowings.

Section 8. Acknowledgments and Agreements.

(a) Borrower acknowledges that on the date hereof all outstanding Obligations
are payable in accordance with their terms and Borrower waives any defense,
offset, counterclaim or recoupment, in each case existing on the date hereof,
with respect to such Obligations. Borrower, each Guarantor, Administrative
Agent, Issuing Lender and each other party hereto does hereby adopt, ratify, and
confirm the Credit Agreement, as amended hereby, and acknowledges and agrees
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and the Borrower and the Guarantors acknowledge and agree that their
respective liabilities and obligations under the Credit Agreement, as amended
hereby, and the Guaranty, are not impaired in any respect by this Agreement.

(b) The Administrative Agent, the Collateral Agent and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Credit
Documents. Except as set forth in Section 2, nothing in this Agreement shall
constitute a waiver or relinquishment of (i) any Default or Event of Default
under any of the Credit Documents, (ii) any of the agreements, terms or
conditions contained in any of the Credit Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Credit
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Credit Documents.

(c) From and after the Effective Date, all references to the Credit Agreement
and the Credit Documents shall mean the Credit Agreement and such Credit
Documents as amended by this Agreement. This Agreement is a Credit Document for
the purposes of the provisions of the other Credit Documents. Without limiting
the foregoing, any breach of representations, warranties, and covenants under
this Agreement shall be a Default or Event of Default, as applicable, under the
Credit Agreement.

Section 9. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement, the Notes or any of
the other Credit Documents.

Section 10. Reaffirmation of the Security Documents. Each Credit Party
(including the New Grantors) hereby ratifies, confirms, acknowledges and agrees
that its obligations under the Security Documents to which it is a party are in
full force and effect and that such Security Documents as amended hereby
continue to secure the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Secured
Obligations, as such Secured Obligations may have been amended by this
Agreement, and its execution and delivery of this Agreement does not indicate or
establish an approval or consent requirement by such Credit Party under any
Security Document in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement, the Notes or any of the other
Credit Documents.

 

-11-



--------------------------------------------------------------------------------

Section 11. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.

Section 12. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 13. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 14. Governing Law. This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).

Section 15. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[The remainder of this page has been left blank intentionally.]

 

-12-



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

BORROWER: HECKMANN CORPORATION By:   /s/ Damian C. Georgino   Damian C. Georgino
  Executive Vice President, Corporate Development and Chief Legal Officer
GUARANTORS: 1960 WELL SERVICES, LLC HECKMANN ENVIRONMENTAL SERVICES, INC.
HECKMANN WATER RESOURCES (CVR), INC. HECKMANN WATER RESOURCES CORPORATION HEK
WATER SOLUTIONS, LLC APPALACHIAN WATER SERVICES, LLC THERMO FLUIDS INC. Each By:
  /s/ Damian C. Georgino   Damian C. Georgino   Vice President NEW GRANTORS:
BADLANDS POWER FUELS, LLC (Delaware entity) BADLANDS POWER FUELS, LLC (North
Dakota entity) LANDTECH ENTERPRISES, L.L.C. BADLANDS LEASING, LLC Each By:   /s/
Damian C. Georgino   Damian C. Georgino   Vice President

 

Signature Page to Master Assignment, Agreement,

Amendment No. 1 and Waiver to Credit Agreement and Related Documents



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDERS: WELLS FARGO BANK,

NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender, Issuing Lender, and Existing Lender

By:   /s/ T. Alan Smith   T. Alan Smith   Managing Director

 

Signature Page to Master Assignment, Agreement,

Amendment No. 1 and Waiver to Credit Agreement and Related Documents



--------------------------------------------------------------------------------

EXISTING LENDERS: REGIONS BANK, as an Existing Lender By:   /s/ Bill Hinrichs  
Name: Bill Hinrichs   Title: Sr. Vice President

 

Signature Page to Master Assignment, Agreement,

Amendment No. 1 and Waiver to Credit Agreement and Related Documents



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF PENNSYLVANIA, as an Existing Lender By:   /s/ Brian R.
Dobis   Name: Brian R. Dobis   Title: Vice President

 

Signature Page to Master Assignment, Agreement,

Amendment No. 1 and Waiver to Credit Agreement and Related Documents



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as an Existing Lender By:   /s/ Joseph F. King  
Name: Joseph F. King   Title: Senior Vice President

 

Signature Page to Master Assignment, Agreement,

Amendment No. 1 and Waiver to Credit Agreement and Related Documents



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as an Existing Lender By:   /s/ Matthew Lewis   Name: Matthew
Lewis   Title: Vice President

 

Signature Page to Master Assignment, Agreement,

Amendment No. 1 and Waiver to Credit Agreement and Related Documents



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A., as an Existing Lender By:   /s/ Jeffrey Kridler  
Name: Jeffrey Kridler   Title: Vice President

 

Signature Page to Master Assignment, Agreement,

Amendment No. 1 and Waiver to Credit Agreement and Related Documents



--------------------------------------------------------------------------------

NEW LENDERS: BANK OF AMERICA, N.A., as a New Lender By:   /s/ John L. Kolleng  
Name: John L. Kolleng   Title: Assistant Vice President

 

Signature Page to Master Assignment, Agreement,

Amendment No. 1 and Waiver to Credit Agreement and Related Documents



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a New Lender By:   /s/ Gerald J. Holt   Name:
Gerald J. Holt   Title: Vice President

 

Signature Page to Master Assignment, Agreement,

Amendment No. 1 and Waiver to Credit Agreement and Related Documents



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a New Lender By:   /s/ James P. Nickel   Name: James
P. Nickel   Title: Senior Vice President

 

Signature Page to Master Assignment, Agreement,

Amendment No. 1 and Waiver to Credit Agreement and Related Documents



--------------------------------------------------------------------------------

Annex I

Commitments Prior to Increase

 

Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 32,500,000   

Regions Bank

   $ 32,500,000   

Citizens Bank of Pennsylvania

   $ 27,500,000   

First National Bank of Pennsylvania

   $ 27,500,000   

Fifth Third Bank

   $ 20,000,000   

First Niagara Bank, N.A.

   $ 10,000,000      

 

 

 

Total:

   $ 150,000,000      

 

 

 

 

Annex I



--------------------------------------------------------------------------------

Annex II

Conformed Credit Agreement

[See Attached.]

 

Annex II



--------------------------------------------------------------------------------

ANNEX II

to

MASTER ASSIGNMENT, AGREEMENT, AND AMENDMENT NO. 1

TO CREDIT AGREEMENT AND RELATED DOCUMENTS

Conformed Version

 

 

 

CREDIT AGREEMENT

dated as of April 10, 2012

Among

HECKMANN CORPORATION

as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent, Issuing Lender and Swing Line Lender,

and

THE LENDERS NAMED HEREIN

as Lenders

$325,000,000

 

 

 

WELLS FARGO SECURITIES, LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

RBS CITIZENS, N.A.

FIFTH THIRD BANK, and

U.S. BANK NATIONAL ASSOCIATION,

AS JOINT LEAD ARRANGERS,

WELLS FARGO SECURITIES, LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

RBS CITIZENS, N.A.,

AS JOINT BOOKRUNNERS,

BANK OF AMERICA, N.A., and

CITIZENS BANK OF PENNSYLVANIA

AS CO-SYNDICATION AGENTS,

AND

FIFTH THIRD BANK, and

U.S. BANK NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENTS



--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS      1   

Section 1.1

 

Certain Defined Terms

     1   

Section 1.2

 

Computation of Time Periods

     23   

Section 1.3

 

Accounting Terms; Changes in GAAP

     24   

Section 1.4

 

Classes and Types of Advances

     24   

Section 1.5

 

Miscellaneous

     24    ARTICLE 2 CREDIT FACILITIES      24   

Section 2.1

 

Commitments

     24   

Section 2.2

 

Letters of Credit

     26   

Section 2.3

 

Advances

     31   

Section 2.4

 

Prepayments

     36   

Section 2.5

 

Repayment

     37   

Section 2.6

 

Fees

     37   

Section 2.7

 

Interest

     37   

Section 2.8

 

Illegality

     38   

Section 2.9

 

Breakage Costs

     39   

Section 2.10

 

Increased Costs

     39   

Section 2.11

 

Payments and Computations

     40   

Section 2.12

 

Taxes

     42   

Section 2.13

 

Replacement of Lenders

     44   

Section 2.14

 

Payments and Deductions to a Defaulting Lender

     45   

Section 2.15

 

Increase in Commitments

     47    ARTICLE 3 CONDITIONS OF LENDING      48   

Section 3.1

 

Conditions Precedent to Initial Borrowings and the Initial Letter of Credit

     48   

Section 3.2

  Conditions Precedent to Each Borrowing and to Each Issuance, Extension or
Renewal of a Letter of Credit      51   

Section 3.3

 

[Reserved]

     52   

Section 3.4

 

Determinations Under Sections 3.1, 3.2 and 3.3

     52    ARTICLE 4 REPRESENTATIONS AND WARRANTIES      52   

Section 4.1

 

Organization

     52   

Section 4.2

 

Authorization

     53   

Section 4.3

 

Enforceability

     53   

Section 4.4

 

Financial Condition

     53   

Section 4.5

 

Ownership and Liens; Real Property

     53   



--------------------------------------------------------------------------------

Section 4.6

  True and Complete Disclosure      54   

Section 4.7

  Litigation      54   

Section 4.8

  Compliance with Agreements      54   

Section 4.9

  Pension Plans      55   

Section 4.10

  Environmental Condition      55   

Section 4.11

  Subsidiaries      56   

Section 4.12

  Investment Company Act      56   

Section 4.13

  Taxes      56   

Section 4.14

  Permits, Licenses, etc      56   

Section 4.15

  Use of Proceeds      56   

Section 4.16

  Condition of Property; Casualties      56   

Section 4.17

  Insurance      57   

Section 4.18

  Security Interest      57   

Section 4.19

  OFAC; Anti-Terrorism      57   

Section 4.20

  Solvency      57    ARTICLE 5 AFFIRMATIVE COVENANTS      57   

Section 5.1

  Organization      57   

Section 5.2

  Reporting      57   

Section 5.3

  Insurance      60   

Section 5.4

  Compliance with Laws      61   

Section 5.5

  Taxes      61   

Section 5.6

  New Subsidiaries      62   

Section 5.7

  Security      62   

Section 5.8

  Deposit Accounts      63   

Section 5.9

  Records; Inspection      63   

Section 5.10

  Maintenance of Property      63   

Section 5.11

  [Reserved]      63   

Section 5.12

  Certificates of Title      63   

Section 5.13

  Appraisal Reports; Field Audits      64   

Section 5.14

  Material Agreements      64   

Section 5.15

  Acquisition Documents      64   

Section 5.16

  Additional Material Real Property      64   

Section 5.17

  Post-Closing Covenants      65    ARTICLE 6 NEGATIVE COVENANTS      66   

Section 6.1

  Debt      66   



--------------------------------------------------------------------------------

Section 6.2

  Liens      68   

Section 6.3

  Investments      69   

Section 6.4

  Acquisitions      70   

Section 6.5

  Agreements Restricting Liens      71   

Section 6.6

  Use of Proceeds; Use of Letters of Credit      71   

Section 6.7

  Corporate Actions; Accounting Changes      72   

Section 6.8

  Sale of Assets      72   

Section 6.9

  Restricted Payments      73   

Section 6.10

  Affiliate Transactions      73   

Section 6.11

  Line of Business      73   

Section 6.12

  Hazardous Materials      74   

Section 6.13

  Compliance with ERISA      74   

Section 6.14

  Sale and Leaseback Transactions      74   

Section 6.15

  Limitation on Hedging      75   

Section 6.16

  Maximum Total Debt Leverage Ratio      75   

Section 6.17

  Maximum Senior Secured Debt Leverage Ratio      75   

Section 6.18

  Minimum Interest Coverage Ratio      75   

Section 6.19

  Capital Expenditures      75   

Section 6.20

  Landlord Agreements      75   

Section 6.21

  Operating Leases      76   

Section 6.22

  Prepayment of Certain Debt and Other Obligations      76    ARTICLE 7 DEFAULT
AND REMEDIES      76   

Section 7.1

  Events of Default      76   

Section 7.2

  Optional Acceleration of Maturity      78   

Section 7.3

  Automatic Acceleration of Maturity      78   

Section 7.4

  Set-off      79   

Section 7.5

  Remedies Cumulative, No Waiver      79   

Section 7.6

  Application of Payments      79    ARTICLE 8 THE ADMINISTRATIVE AGENT      80
  

Section 8.1

  Appointment, Powers, and Immunities      80   

Section 8.2

  Reliance by Administrative Agent      81   

Section 8.3

  Defaults      81   

Section 8.4

  Rights as Lender      81   

Section 8.5

  Indemnification      81   

Section 8.6

  Non-Reliance on Administrative Agent and Other Lenders      83   



--------------------------------------------------------------------------------

Section 8.7

  Resignation of Administrative Agent and Issuing Lender      83   

Section 8.8

  Collateral Matters      84    ARTICLE 9 MISCELLANEOUS      85   

Section 9.1

  Costs and Expenses      85   

Section 9.2

  Indemnification; Waiver of Damages      85   

Section 9.3

  Waivers and Amendments      86   

Section 9.4

  Severability      87   

Section 9.5

  Survival of Representations and Obligations      87   

Section 9.6

  Binding Effect      87   

Section 9.7

  Lender Assignments and Participations      88   

Section 9.8

  Confidentiality      89   

Section 9.9

  Notices, Etc      89   

Section 9.10

  Usury Not Intended      90   

Section 9.11

  Usury Recapture      90   

Section 9.12

  Governing Law; Service of Process      91   

Section 9.13

  Submission to Jurisdiction      91   

Section 9.14

  Execution in Counterparts      91   

Section 9.15

  Waiver of Jury      91   

Section 9.16

  [Reserved]      92   

Section 9.17

  USA Patriot Act      92   

Section 9.18

  Integration      92   



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    – Form of Assignment and Acceptance Exhibit B    – Form of
Compliance Certificate Exhibit C    – Form of Guaranty Exhibit D    – Form of
Mortgage Exhibit E    – Form of Notice of Borrowing Exhibit F    – Form of
Notice of Continuation or Conversion Exhibit G    – Form of Pledge and Security
Agreement Exhibit H-1    – Form of Revolving Note Exhibit H-2    – Form of Swing
Line Note Exhibit I    – Form of Landlord Agreement SCHEDULES:    Schedule I   
– Pricing Schedule Schedule II    – Commitments, Contact Information
Schedule III    – Additional Conditions and Requirements for New Restricted
Subsidiaries Schedule 1.1    – Existing Letters of Credit Schedule 3.1    –
Owned and Leased Real Properties Schedule 4.1    – Organizational Information
Schedule 4.7    – Litigation Schedule 4.10    – Environmental Matters
Schedule 4.11    – Subsidiaries Schedule 6.3    – Permitted Investments



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of April 10, 2012 (the “Agreement”) is among
Heckmann Corporation, a Delaware corporation (the “Borrower”), the Lenders (as
defined below) and Wells Fargo Bank, National Association as Administrative
Agent (as defined below) for the Lenders, as Issuing Lender (as defined below)
and as Swing Line Lender (as defined below).

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Certain Defined Terms. The following terms shall have the following
meanings (unless otherwise indicated, such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“Acceptable Letter of Credit Maturity Date” has the meaning assigned to it in
Section 2.2(a)(ii) of this Agreement.

“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens), (c) secures the Secured Obligations, (d) is enforceable
against the Credit Party which created such security interest and (e) is
perfected (other than for Collateral the perfection of which is expressly
allowed to occur at a later date, in which case such this clause (e) shall not
apply with respect to such Collateral until such later date).

“Acquisition” means the purchase by any Credit Party of any business, division
or enterprise, including the purchase of associated assets or operations, or at
least a majority of the Equity Interests, of a Person and for the avoidance of
doubt, excludes purchases of equipment only with no other tangible or intangible
Property associated with such equipment purchase (other than computer software
and similar intellectual property rights associated with such equipment) unless
such purchase of equipment involves all or substantially all the assets of the
seller thereof.

“Acquisition Agreements” means the CVR Purchase Agreement, the Sand Hill
Purchase Agreement, the CPI Purchase Agreement, the Bear Creek Purchase
Agreement, the Devonian Purchase Agreement, the Excalibur Purchase Agreement,
the Charis Purchase Agreement, the Keystone Vacuum Purchase Agreement, the TFI
Holdings Acquisition Agreement, the NEVCO Purchase Agreement, the Encore
Purchase Agreement, the Southwest Petroleum Purchase Agreement, the Petroleum
Energy Purchase Agreement, the AWS Purchase Agreement, the Rough Rider
Acquisition Agreement, the Homer Purchase Agreement, and any purchase agreement
in connection with any Permitted Acquisition.

“Additional Lender” has the meaning set forth in Section 2.15(a).

“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus  1/2 of 1.00%, and (c) a
rate determined by the Administrative Agent to be the Daily One-Month LIBOR plus
1.00%. Any change in the Adjusted Base Rate due to a change in the Prime Rate,
Daily One-Month LIBOR or the Federal Funds Rate shall be effective on the
effective date of such change in the Prime Rate, Daily One-Month LIBOR or the
Federal Funds Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article 8 and any successor agent pursuant to Section 8.7.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any advance by a Lender or the Swing Line Lender to the Borrower
as a part of a Borrowing.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise.

“Agreement” means this Credit Agreement among the Borrower, the Lenders, the
Issuing Lenders, the Swing Line Lender and the Administrative Agent.

“Applicable Margin” means, at any time with respect to each Type of Advance, the
Letters of Credit and the Commitment Fee, the percentage rate per annum which is
applicable at such time with respect to such Advance, Letter of Credit or
Commitment Fee as set forth in Schedule I and subject to further adjustments as
set forth in Section 2.7(c).

“April 2012 Bond Issuance” means that certain unsecured high-yield debt issuance
of $250,000,000 by the Borrower consummated on April 10, 2012.

“ASC 350” means the Financial Accounting Standards Board (FASB) Accounting
Standards Codification (ASC) Topic 350, Intangibles – Goodwill and others
(formerly, FASB Statement 142).

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A.

“Availability” means, as of any date of determination, an amount equal to
(a) the aggregate Commitments minus (b) the sum of (i) the outstanding principal
amount of all Swing Line Advances plus (ii) the outstanding principal amount of
all Revolving Advances plus (iii) the Letter of Credit Exposure.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and the Swing Line Lender.

“AWS” means Appalachian Water Services, LLC, a Pennsylvania limited liability
company.

“AWS Acquisition” means the purchase by HEK from Shallenberger Enterprises, Inc.
of 51% of the equity of AWS pursuant to the AWS Purchase Agreement.

“AWS Acquisition Documents” means the AWS Purchase Agreement and all agreements,
assignments, deeds, conveyances, certificates and other documents and
instruments executed and delivered by HEK pursuant to the AWS Purchase Agreement
or in connection with the AWS Acquisition.

“AWS Purchase Agreement” means that certain Membership Interest Purchase
Agreement dated as of August 31, 2012 among HEK, Shallenberger Enterprises,
Inc., AWS, Shallenberger Construction, Inc. and Terrance C. Shallenberger, Jr.

 

-2-



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Lender (other than a Defaulting Lender) or by any
Affiliate of a Lender (other than a Defaulting Lender): (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” means any and all obligations of the Borrower or
any other Credit Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Banking Services Provider” means any Lender (other than a Defaulting Lender) or
Affiliate of a Lender (other than a Defaulting Lender) that provides Banking
Services to the Borrower or any Restricted Subsidiary.

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate.

“Bear Creek Purchase Agreement” means that certain Asset Purchase Agreement
dated as of April 1, 2011, by and between CVR and Bear Creek Services, LLC.

“Bond Issuance” means (i) the April 2012 Bond Issuance and (ii) the November
2012 Bond Issuance.

“Bond Issuance Documents” means the Indentures, the Purchase Agreements, the
notes to be issued, and guarantees to be executed, in each case in connection
therewith, and all other agreements, assignments, deeds, conveyances,
certificates and other documents and instruments now or hereafter executed and
delivered by the Borrower pursuant to all of the foregoing or in connection with
the Bond Issuance.

“Borrower” means Heckmann Corporation, a Delaware corporation.

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing.

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which the Administrative Agent is authorized to close under the laws of, or is
in fact closed in, New York, and (b) if the applicable Business Day relates to
any Eurodollar Advances, on which dealings are carried on by commercial banks in
the London interbank market.

“CapEx Basket Amount” means, (x) for the fiscal year ending December 31, 2012,
$150,000,000, (y) for the fiscal year ending December 31, 2013, 75% of the
Consolidated EBITDA for such fiscal year, and (z) for any fiscal year
thereafter, an amount equal to the sum of (a) 75% of the Consolidated EBITDA for
such fiscal year, plus (b) the positive amount (the “Carry-Over Amount”), if
any, equal to 50% times the result of (i) 75% of the Consolidated EBITDA for the
preceding fiscal year, minus (ii) the Capital Expenditures expended by the
Borrower and its Restricted Subsidiaries for such preceding fiscal year (it
being understood that amounts spent during any fiscal year shall be first deemed
to be amounts spent pursuant to clause (a) and then deemed to be spent using any
Carry-Over Amount).

 

-3-



--------------------------------------------------------------------------------

“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the Property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person,
but excluding (without duplication): (a) such expenditures to the extent made
with the proceeds of any asset sale or trade in of any asset permitted
hereunder, (b) such expenditures to the extent made with the proceeds of
casualty insurance, condemnation awards or indemnity payments, provided such
indemnity amounts are payments or reimbursements directly relating to the repair
or replacement of fixed or capital assets; (c) leasehold improvement
expenditures that are paid for or reimbursed during such period of measurement
by third party landlords or lessors; (d) amounts paid as the purchase price in
any Permitted Acquisition or any Acquisition consented to by the Majority
Lenders (including any deferred amounts), and (e) such expenditures to the
extent made with proceeds of third party reimbursements received by the Borrower
or one of its Restricted Subsidiaries.

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

“Cash Collateral Account” means a cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with Section 2.2(h).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and analogous laws of the states, and all
rules, regulations and requirements promulgated and published thereunder, in
each case as now or hereafter in effect.

“Certificated Equipment” means any equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by, a
certificate of title.

“Change in Control” means the occurrence of any of the following events:

(a) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) other than the Rough Rider Seller has become, directly or
indirectly, the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person shall be deemed to have “beneficial
ownership” of all such shares that any such Person has the right to acquire,
whether such right is exercisable immediately or only after the passage of time,
by way of merger, consolidation or otherwise) of 35% or more of the common stock
of Borrower on a fully-diluted basis, after giving effect to the conversion and
exercise of all outstanding warrants, options and other securities of the
Borrower (whether or not such securities are then currently convertible or
exercisable); or

(b) during any period of twelve (12) consecutive months, individuals who at the
beginning of such period were members of the Borrower’s board of directors cease
for any reason to constitute a majority of the directors of the Borrower then in
office unless (i) such new directors were elected by a majority of the directors
of the Borrower who constituted the board of directors of the Borrower at the
beginning of such period (or by directors so elected) or by the stockholders
pursuant to the nomination of the existing directors, or (ii) the reason for
such directors failing to constitute a majority is a result of retirement by
directors due to age, death or disability.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive

 

-4-



--------------------------------------------------------------------------------

(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Charis Purchase Agreement” means that certain Asset Purchase Agreement dated as
of June 12, 2009, by and among the Borrower, HWR, Charis Partners, LLC, Greer
Exploration Corporation, Silversword, L.P., Silversword II, L.P., Silversword
III, L.P., Silversword IV, L.P., Silversword V, L.P. and Silversword VII, L.P.,
David Melton, Chris Cooper, Craig Zipps, Mike Davis, Kevin Greer, Jon Hileman
and James Greer.

“Class” has the meaning set forth in Section 1.4.

“Closing Date Leverage Ratio” means the ratio of (a) the Consolidated Total Debt
on the Effective Date, after giving pro forma effect to the Transactions and any
Advances made on the Effective Date, less available and unencumbered cash (other
than (i) Liens in favor of the Administrative Agent pursuant to Security
Documents, and (ii) Liens in favor of the depository institution holding such
deposit accounts arising solely by virtue of such depository institution’s
standard account documentation or any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights and remedies burdening
only such deposit accounts and only to the extent of any amounts owing in
respect of such standard account documentation) of the Borrower and the
Restricted Subsidiaries of the Borrower, to (b) the Consolidated EBITDA for the
four-fiscal quarter period ended December 31, 2011.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

“Collateral” means all Property of the Credit Parties which is “Collateral” or
“Mortgaged Property” (as defined in each of the Mortgages, or the Security
Agreement, as applicable) or similar terms used in the Security Documents.

“Commitment Fees” means the fees required under Section 2.6(a).

“Commitment Increase” has the meaning set forth in Section 2.15(a).

“Commitment” means, for each Lender, the obligation of each Lender to advance to
the Borrower the amount set opposite such Lender’s name on Schedule II as its
Commitment, or if such Lender has entered into any Assignment and Acceptance,
set forth for such Lender as its Commitment in the Register, as such amount may
be reduced pursuant to Section 2.1(c)(i); provided that, after the Maturity
Date, the Commitment for each Lender shall be zero. The aggregate Commitment on
the First Amendment Effective Date is $325,000,000.

“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit B.

“Consolidated EBITDA” means, for any period for the Borrower and its Restricted
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Net Income,
plus (b) to the extent deducted in determining Consolidated Net Income, without
duplication, (i) Consolidated Interest Charges, (ii) taxes,

 

-5-



--------------------------------------------------------------------------------

(iii) depreciation and amortization, (iv) (A) any impairment charge or asset
write-off or write-down related to intangible assets, long-lived assets and
other assets, and investment in debt and equity securities pursuant to GAAP,
(B) stock-based awards, compensation expense, including non-cash charges arising
from stock options, restricted stock or other equity incentive programs,
(C) other non-cash charges, including purchase accounting adjustments in
accordance with GAAP and any non-cash loss or expense resulting from bonus
payments made to repay non-cash loans made to officers, directors or employees,
in each case of clauses (B) and (C), excluding any such non-cash charge to the
extent that it represents an accrual or reserve for potential cash charge in any
future period or amortization of a prepaid cash charge that was paid in a prior
period, (v) one-time relocation expenses, transaction fees and expenses,
integration expense and one-time compensation charges (including stay bonuses
and severance expenses) in each case incurred as result of the consummation of
Permitted Acquisitions or any acquisitions consented to by the Majority Lenders,
(vi) legal costs related to shareholder and securities litigation arising from
the acquisition of China Water and Drinks Inc., a Delaware corporation, in an
aggregate amount not to exceed $2,000,000 in any fiscal year, (vii) losses in
connection with any Hedging Arrangement, (viii) all fees, costs and expenses
incurred in connection with the Bond Issuance or any amendment to any document
related thereto; (ix) all fees, costs and expenses incurred in connection with
the issuance of any Credit Documents or any amendment to any document related
thereto; (x) all reasonable fees, costs and expenses incurred in connection with
any Permitted Acquisition or any acquisition consented to by the Majority
Lenders, whether or not consummated, in the applicable period,
(xi) non-recurring charges, expenses and losses (including losses from
disposition of assets), (xii) all expenses and charges which have been
reimbursed in cash by a third party, (xiii) costs (including legal costs)
associated with moving any Restricted Subsidiary to discontinued operations or
disposition thereof, minus (c) the sum of (i) gains in connection with any
Hedging Arrangement, (ii) non-recurring gains (including gains from disposition
of assets) and (iii) non-cash gains associated with any write-up of goodwill
pursuant to ASC 350, in each case on a consolidated basis determined in
accordance with GAAP, to the extent applicable; provided that Consolidated
EBITDA shall be subject to pro forma adjustments for acquisitions and
divestitures consummated during such calculation period (“Pro Forma
Adjustments”) assuming that such transactions had occurred on the later of
(x) October 1, 2012 and (y) first day of the applicable calculation period for
the ratios set forth in Sections 6.16, 6.17 and 6.18, which adjustments shall be
made in accordance with the guidelines for pro forma presentations set forth by
the SEC or in a manner otherwise acceptable to the Administrative Agent. Except
as otherwise expressly provided, the applicable period shall be the four
(4) consecutive fiscal quarters ending as of the date of determination.
Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be as follows for the following fiscal quarters subject to
Pro Forma Adjustments (other than Pro Forma Adjustments for acquisitions and
divestitures consummated on or before the First Amendment Effective Date):
quarter ending December 31, 2011, $55,628,000, quarter ending March 31, 2012,
$62,244,000, quarter ending June 30, 2012, $64,593,000 and quarter ending
September 30, 2012, $55,097,000.

“Consolidated Interest Charges” means, at any date of determination, for the
Borrower and its Restricted Subsidiaries on a consolidated basis, an amount
equal to the sum of (i) all interest, premium payments and debt discount in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP. Consolidated Interest Charges shall be calculated after
giving effect to Hedge Arrangements (including associated costs) intended to
protect against fluctuations in interest rates, but excluding unrealized gains
and losses with respect to any such Hedge Arrangements.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period for the Borrower and its
Restricted Subsidiaries, net income (or loss) determined on a consolidated basis
in accordance with GAAP, but excluding for purposes of determining the Closing
Date Leverage Ratio, the Maximum Total Debt Leverage Ratio, the Maximum Senior
Secured Debt Leverage Ratio, and the Minimum Interest Coverage Ratio,
(a) extraordinary gains and losses and (b) gains and losses from discontinued
operations, and, in each case, related tax effects thereon. Except as otherwise
expressly provided, the applicable period shall be the four (4) consecutive
fiscal quarters ending as of the date of determination.

“Consolidated Total Debt” means Total Debt of the Borrower and its Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Restricted Subsidiary, are treated as a single
employer under Section 414 (b), (c), (m), or (o) of the Code.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.3(b).

“CPI Purchase Agreement” means that certain Asset Purchase Agreement dated as of
May 31, 2011, by and among CVR, Consolidated Petroleum, Inc., Don Wilson and
Steve Braley, as amended by that certain First Amendment to Asset Purchase
Agreement dated as of June 13, 2011, by and among CVR, Consolidated Petroleum,
Inc., Don Wilson and Steve Braley.

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Letter of Credit Applications, the Guaranties, the Notices of Borrowing, the
Notices of Conversion, the Security Documents, any AutoBorrow Agreement, the Fee
Letters, the IP Security Agreement and each other agreement, instrument, or
document executed at any time in connection with this Agreement.

“Credit Parties” means the Borrower and the Guarantors.

“Custodial Agreement” means that certain Custodial Agreement dated as of
April 10, 2012 among the Borrower, the Administrative Agent, and each employee
of the Credit Parties serving as custodian thereunder, and each custodial
agreement now or hereafter executed in form and substance reasonably
satisfactory to the Administrative Agent.

“CVR” means Heckmann Water Resources (CVR), Inc., a Texas corporation.

“CVR Purchase Agreement” means that certain Stock Purchase Agreement dated as of
November 8, 2010, by and among the Borrower, CVR, Steven W. Kent, II and Jana S.
Kent.

“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery for a one (1) month period.

“Debt” means, for any Person, without duplication: (a) Total Debt; (b) all
contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements); (c) net obligations under any Hedge Arrangement;
(d) support obligations in respect of Debt of another Person; and (e) Debt of
any partnership or joint venture, and, as such, has personal liability for such
obligations, but only to the extent there is recourse to such Person for payment
thereof.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

 

-7-



--------------------------------------------------------------------------------

“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Sections 2.7(a), (b), or (c), and (b) in the case of any other
Obligation, 2.00% plus the non-default rate applicable to Base Rate Advances as
provided in Section 2.7(a) or (c).

“Defaulting Lender” means any Lender that (a) (except, with regards to the
funding of Swing Line Advances, the Swing Line Lender) has failed to fund any
portion of the Revolving Advances or participations in Letter of Credit
Obligations or Swing Line Advances required to be funded by it hereunder within
two Business Days of the date required to be funded by it hereunder unless, with
the consent of the Administrative Agent and the Borrower (which consent may be
withheld at the sole discretion of the Administrative Agent and the Borrower),
such failure has been cured or such Lender has notified the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied, (b) has indicated to the Administrative Agent, or has stated
publicly, that such Lender will not fund any portion of the Revolving Advances
or participations in Letter of Credit Obligations or Swing Line Advances
required to be funded by it hereunder, unless, with the consent of the
Administrative Agent and the Borrower (which consent may be withheld at the sole
discretion of the Administrative Agent and the Borrower), such Lender actually
funds such Advances or participations or such indication or statement relates to
such Lender’s obligation to fund hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding can’t
be satisfied, (c) has otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
two Business Days of the date when due, unless the subject of a good faith
dispute, or unless, with the consent of the Administrative Agent (which consent
may be withheld at the sole discretion of the Administrative Agent), such
failure has been cured, (d) as to which a Lender Insolvency Event has occurred
and is continuing with respect to such Lender, or (e) has failed to confirm in
writing to the Administrative Agent, for at least three Business Days, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder. Any determination that a Lender is a
Defaulting Lender will be made by the Administrative Agent in its sole
discretion acting in good faith.

“Devonian Purchase Agreement” means that certain Asset Purchase Agreement dated
as of March 25, 2011, by and among CVR, Devonian Industries, Inc. and Lawrence W
Giles, Jr.

“Disposal Wells” means (a) those certain salt water disposal wells and
associated Real Property rights more particularly described on Part I of
Schedule 3.1, and (b) all other salt water disposal wells or other disposal
wells drilled or otherwise acquired or developed after the date of this
Agreement.

“Dodge Water Depot” means Dodge Water Depot, LLC, a North Dakota limited
liability company.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that (a) is incorporated or organized under the laws of the United States, any
State thereof or the District of Columbia, (b) could provide a guarantee without
any material adverse federal income tax consequence of the Borrower (by
constituting an investment of earnings in United States property under
Section 956 (or any successor provision) of the Code, triggering an increase in
the gross income of the Borrower pursuant to Section 951 (or a successor
provision) of the Code without corresponding credits or other offsets), or
(c) is disregarded for tax purposes.

“Effective Date” means the date of this Agreement.

 

-8-



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) any
Affiliate of a Lender approved by the Administrative Agent, or (c) any other
Person (other than a natural Person) approved by the Administrative Agent, the
Issuing Lender and the Swingline Lender and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 9.7, the Borrower, such approval not to be unreasonably withheld or
delayed by the Borrower and such approval to be deemed given by the Borrower if
no objection is received by the Administrative Agent from the Borrower within
ten Business Days after notice of such proposed assignment has been provided to
the Borrower; provided, however, that the Borrower shall not qualify as an
Eligible Assignee and, unless an Event of Default has occurred and is
continuing, a Competitor shall not qualify as an Eligible Assignee.

“Encore Purchase Agreement” means the Purchase Agreement dated as of November 5,
2010 between Encore D.E.C., LLC and Thermo Fluids, Inc.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).

“Environmental Claim” means any third party Person’s written claim, demand,
notice of potential or actual responsibility or violation, action, lawsuit,
regulatory action or proceeding, decree or consent agreement which seeks to
impose liability under any Environmental Law.

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, written orders, decisions, agreements, and other
requirements, including rules of common law, now or hereafter in effect and
relating to, or in connection with the Environment, including without limitation
CERCLA, and relating to (a) pollution, contamination, natural resource injury or
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surfaces or subsurface strata, or other natural resources;
(b) generation, manufacturing, handling, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation of Hazardous
Substances or Hazardous Wastes; (c) the occupational safety or health of
employees, and (d) exposure to Hazardous Substances or Hazardous Wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Escrow Account” means the account established by the Escrow Agent, pursuant to
the Escrow Agreement.

“Escrow Agent” means the Bank of New York Mellon Trust Company, N.A. or its
successor in interest, or any successor escrow agent appointed as provided in
the Escrow Agreement.

“Escrow Agreement” means that certain Escrow Agreement, dated as of April 10,
2012, by and among Green Fuel Services, LLC, HES, the Borrower and the Escrow
Agent.

 

-9-



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

“Eurodollar Advance” means an Advance that bears interest based upon the
Eurodollar Rate (other than Advances that bear interest based upon the Daily One
Month LIBOR).

“Eurodollar Base Rate” means (a) in determining Eurodollar Rate for purposes of
the “Daily One Month LIBOR”, the rate per annum for Dollar deposits quoted by
the Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the “Daily One-Month LIBOR”, as the
inter-bank offered rate in effect from time to time for delivery of funds for
one (1) month in amounts approximately equal to the principal amount of the
applicable Advances; provided that, the Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
discretion deems appropriate including, but not limited to, the rate determined
under the following clause (b), and (b) in determining Eurodollar Rate for all
other purposes, the rate per annum (rounded upward to the nearest whole multiple
of 1/100 of 1%) equal to the interest rate per annum set forth on the Reuters
Reference LIBOR1 page as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m. (London, England time) two Business Days before the first
day of the applicable Interest Period and for a period equal to such Interest
Period; provided that, if such quotation is not available for any reason, then
for purposes of this clause (b), Eurodollar Base Rate shall then be the rate
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Advances being made, continued
or Converted by the Lenders and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London Branch (or other branch or
Affiliate of the Administrative Agent, or in the event that the Administrative
Agent does not have a London branch, the London branch of a Lender chosen by the
Administrative Agent) to major banks in the London or other offshore inter-bank
market for Dollars at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period).

“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate =    Eurodollar Base Rate       1.00 – Eurodollar Reserve
Percentage   

Where,

“Eurodollar Reserve Percentage” means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. The Eurodollar Rate for each outstanding Advance shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 7.1.

“Excalibur Purchase Agreement” means that certain Share Purchase Agreement dated
as of May 3, 2011, by and among CVR, the Borrower, Excalibur Energy Services,
Inc., Blackhawk Industries, L.L.C., James Lewis, Stacy Lewis, Bonney Martin, Jim
Waters, and Macmart Oil, LLC.

 

-10-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Accounts” means all accounts that are accounts used solely for the
following purposes: (a) payroll accounts, so long as the cash kept in all such
accounts collectively does not at any time exceed an amount equal to one pay
period’s payroll for the Borrower and its Subsidiaries, (b) benefits accounts,
(c) the Escrow Account, and (d) petty cash accounts, provided all such accounts
do not in the aggregate hold more than $200,000 at any time.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 7, 2011 among the Borrower, certain other borrowers party thereto,
certain other lenders party thereto, and Regions Bank as administrative agent
and as collateral agent.

“Existing Debt” means Debt incurred by the Borrower in connection with the
Existing Credit Agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means each of (i) that certain Fee Letter dated as March 20, 2012
among the Borrower, Wells Fargo, Wells Fargo Securities, LLC, Regions Bank, and
Regions Securities, LLC, and (ii) that certain Agent Fee Letter dated as
October 26, 2012 among the Borrower, Wells Fargo and Wells Fargo Securities,
LLC, and “Fee Letters” shall mean such fee letters collectively.

“Financial Statements” means, for any period, (a) the consolidated financial
statements of the Borrower and its Subsidiaries, including statements of income,
retained earnings, changes in equity and cash flow for such period as well as a
balance sheet as of the end of such period, (b) the consolidated financial
statements of the Borrower and its Restricted Subsidiaries, including statements
of income, retained earnings, changes in equity and cash flow for such period as
well as a balance sheet as of the end of such period, and (c) consolidating
financial statements of the Unrestricted Subsidiaries on an entity basis,
including statements of income, retained earnings, changes in equity and cash
flow for such period as well as a balance sheet as of the end of such period,
all such statements prepared in accordance with GAAP.

“First Amendment Effective Date” means November 30, 2012.

“First Amendment Leverage Ratio” means the ratio, as of the First Amendment
Effective Date, of (a) the Consolidated Total Debt on such date, after giving
pro forma effect to the Rough Rider Acquisition, the November 2012 Bond Issuance
and any Advances made and Letters of Credit issued or increased on such date, to
(b) the Consolidated EBITDA for the four-fiscal quarter period ended
September 30, 2012.

 

-11-



--------------------------------------------------------------------------------

“First Tier Foreign Subsidiary” means any Foreign Subsidiary the Equity
Interests of which are held directly by the Borrower or a Restricted Subsidiary.

“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary.

“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.

“Governmental Authority” means, with respect to any Person, any foreign
governmental authority, the United States of America, any state of the United
States of America, the District of Columbia, and any subdivision of any of the
foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over such Person.

“Guarantors” means any Person that now or hereafter executes a Guaranty,
including (a) the Restricted Subsidiaries of the Borrower listed on Schedule
4.11 and (b) each Restricted Subsidiary of the Borrower formed or acquired after
the Effective Date that becomes a guarantor of all or a portion of the
Obligations and which has entered into either a joinder agreement substantially
in the form attached to the Guaranty or a new Guaranty.

“Guaranty” means the Guaranty Agreement executed in substantially the same form
as Exhibit C.

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA or regulated under any other Environmental Law, including
without limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, and radioactive materials.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“HEK” means HEK Water Solutions, LLC, a Delaware limited liability company.

“HES” means Heckmann Environmental Solutions, Inc., formerly known as Heckmann
Hydrocarbons Holdings Corporation, a Delaware corporation.

“Homer Purchase Agreement” means that certain Asset Purchase Agreement, dated
May 3, 2012, by and among Heckmann Water Resources (CVR), Inc., Homer
Enterprises, Inc., Scott Homer and Heather Homer.

“HWR” means Heckmann Water Resources Corporation, a Texas corporation.

“Increase Date” has the meaning set forth in Section 2.15(b).

“Increasing Lender” has the meaning set forth in Section 2.15(a).

 

-12-



--------------------------------------------------------------------------------

“Indentures” means (i) that certain indenture, dated as of April 10, 2012,
between the Borrower and a trustee named therein in connection with the April
2012 Bond Issuance and (ii) that certain indenture, dated as of November 30,
2012, between RRE and a trustee named therein in connection with the November
2012 Bond Issuance, in each case as may be amended by any supplemental indenture
agreements.

“Interest Period” means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.3, and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.3. The
duration of each such Interest Period shall be one, two, three, six or, if
available to all the Lenders, nine or twelve months, in each case as the
Borrower may select, provided that:

(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(d) the Borrower may not select any Interest Period for any Advance which ends
after the Maturity Date.

“IP Security Agreement” means that certain Patent and Trademark Security
Agreement dated as of the Effective Date, by and between the Administrative
Agent, Thermo Fluids, Inc., and HWR.

“Issuing Lender” means Wells Fargo in its capacity as a Lender that issues
Letters of Credit for the account of any Credit Party pursuant to the terms of
this Agreement; provided that, for any Letters of Credit outstanding prior to
the Effective Date which will remain outstanding on and after the Effective
Date, the Lender who issued such Letter of Credit shall serve as the “Issuing
Lender” as to such Letter of Credit.

“Keystone Vacuum Purchase Agreement” means that certain Asset Purchase Agreement
dated February 1, 2012, by and between CVR, Keystone Vacuum, Inc., Somerset
Leasing, LLC, Gas Patch Enterprises, LLC and Scott Darr, Mark Darr and Allan
Darr.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of Real Property, or any Property right pursuant to a lease,
easement, servitude or similar agreement, however termed, in each case now held
or hereafter acquired.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.

 

-13-



--------------------------------------------------------------------------------

“Lender Insolvency Event” means that (a) a Lender or its Lender Parent Company
is insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a
general assignment for the benefit of its creditors, or (b) such Lender or its
Lender Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Lender Parent Company, or such Lender or its Lender Parent Company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment; provided, that a Lender
Insolvency Event shall not be triggered solely as the result of the acquisition
or maintenance of an ownership interest in such Lender or its Lender Parent
Company by a Governmental Authority or an instrumentality thereof.

“Lender Parent Company” means, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.

“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.13,
and any other Person that shall have become a Lender hereto pursuant to an
Assignment and Acceptance, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means (a) the existing letters of credit issued by Wells
Fargo under the Existing Credit Agreement and set forth on Schedule 1.1, and
(b) any standby or commercial letter of credit issued by an Issuing Lender for
the account of a Credit Party pursuant to the terms of this Agreement, in such
form as may be agreed by the Borrower and the Issuing Lender.

“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application for standby or commercial letters of credit which has been
executed by the Borrower and accepted by such Issuing Lender in connection with
the issuance of a Letter of Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.

“Letter of Credit Exposure” means, at the date of its determination by the
Administrative Agent, the aggregate outstanding undrawn amount of Letters of
Credit plus the aggregate unpaid amount of all of the Borrower’s payment
obligations under drawn Letters of Credit.

“Letter of Credit Maximum Amount” means $20,000,000; provided that, on and after
the Maturity Date, the Letter of Credit Maximum Amount shall be zero.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

 

-14-



--------------------------------------------------------------------------------

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $250,000,000
and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements which are
entered into with any of the Lenders or any major money center banks included in
the commercial banking institutions described in clause (c) and which are
secured by readily marketable direct full faith and credit obligations of the
government of the United States of America or any agency thereof;
(e) investments in any money market fund which holds investments substantially
of the type described in the foregoing clauses (a) through (d); (f) readily and
immediately available cash held in any money market account maintained with any
Lender; provided that, such money market accounts and the funds therein shall be
unencumbered and free and clear of all Liens and other third party rights other
than a Lien in favor of the Administrative Agent pursuant to the Security
Documents; and (g) other investments made through the Administrative Agent or
its Affiliates and approved by the Administrative Agent. All the Liquid
Investments described in clauses (a) through (d) above shall have maturities of
not more than 365 days from the date of issue.

“Liquidity” means, as of a date of determination, an amount equal to
(a) Availability plus (b) readily and immediately available cash held in deposit
accounts of any Credit Party (other than the Cash Collateral Accounts); provided
that, such deposit accounts and the funds therein shall be unencumbered and free
and clear of all Liens and other third party rights other than (i) a Lien in
favor of the Administrative Agent pursuant to Security Documents, and (ii) a
Lien in favor of the depository institution holding such deposit accounts
arising solely by virtue of such depository institution’s standard account
documentation or any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies and burdening only such
deposit accounts.

“Majority Lenders” means (a) other than as provided in clauses (b) and
(c) below, two or more Lenders holding greater than 50% of the aggregate Maximum
Exposure Amount, (b) at any time when there is only two Lenders, both Lenders,
and (c) at any time when there is only one Lender, such Lender; provided that,
in any event, if there are two or more Lenders, the Commitment of, and the
portion of the Advances and Letter of Credit Exposure held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Majority Lenders unless all Lenders are Defaulting Lenders.

“Material Adverse Change” means a material adverse change (a) in the business,
financial condition, or results of operations of the Borrower and its Restricted
Subsidiaries, taken as a whole; (b) on the validity or enforceability of this
Agreement or any of the other Credit Documents; (c) on any Credit Party’s
ability to perform its obligations under this Agreement, any Note, the
Guaranties or any other Credit Document; or (d) in any right or remedy of any
Secured Party under any Credit Document.

“Material Agreement” means each contract or instrument to which the Borrower or
any of its Restricted Subsidiaries is a party or by which the Borrower, any of
its Restricted Subsidiaries or any of their properties is bound (a) which is
deemed to be a material contract as provided in Regulation S-K promulgated by
the SEC under the Securities Act of 1933, or (b) the termination or suspension
of which, or the failure of any party thereto to perform its obligations
thereunder, could reasonably be expected to cause a Material Adverse Change.

 

-15-



--------------------------------------------------------------------------------

“Material Real Property” means (a) all Real Property comprising the entirety of
the Pipeline, and (b) any real property rights in the Disposal Wells and related
real property and fixtures (whether such property right is pursuant to a lease,
easement, servitude or similar agreement, however termed), and any fee-owned
Real Property of the Borrower or any Restricted Subsidiary (collectively,
“Subject Real Property”) that has a fair market value (i) in excess of
$5,000,000, with respect to any individual Subject Real Property or (ii) in
excess of $15,000,000, when added together with the fair market value of all
Subject Real Property that is not subject to a Mortgage.

“Maturity Date” means the earlier of (a) November 30, 2017 and (b) the earlier
termination in whole of the Commitments pursuant to Section 2.1(c)(i) or
Article 7.

“Maximum Exposure Amount” means, at any time for each Lender, the sum of (a) the
unfunded Commitment held by such Lender at such time; plus (b) the aggregate
unpaid principal amount of the Note held by such Lender at such time, (with the
aggregate amount of such Lender’s risk participation and funded participation in
the Letter of Credit Exposure (including any such Letter of Credit Exposure that
has been reallocated pursuant to Section 2.14) and Swing Line Advances being
deemed as unpaid principal under such Lender’s Revolving Note).

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Maximum Senior Secured Debt Leverage Ratio” means, as of such date of
determination, the ratio of (a) Consolidated Total Debt on such day minus
(i) unsecured Debt, and (ii) all subordinated Debt, in each case, of the
Borrower and its Restricted Subsidiaries outstanding on such day to
(b) Consolidated EBITDA for the four (4) consecutive fiscal quarters ending on
such day.

“Maximum Total Debt Leverage Ratio” means, as of such date of determination, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for
the four (4) fiscal consecutive fiscal quarters ending on such day.

“Minimum Interest Coverage Ratio” means, as of such date of determination, the
ratio of (a) Consolidated EBITDA for the four fiscal quarter period then ended,
to (b) cash interest expense of the Borrower and its Restricted Subsidiaries for
the four (4) fiscal consecutive fiscal quarters ending on such day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Mortgage” means each mortgage or deed of trust executed by any Credit Party to
secure all or a portion of the Obligations in substantially the same form as
Exhibit D or other form reasonably acceptable to the Administrative Agent.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, including any cash net gain but excluding, however, (a) extraordinary
items, including (i) any net non-cash gain or loss during such period arising
from the sale, exchange, retirement or other disposition of capital assets (such
term to include all fixed assets and all securities) other than in the ordinary
course of business, and (ii) any write-up or write-down of assets and (b) the
cumulative effect of any change in GAAP.

 

-16-



--------------------------------------------------------------------------------

“NEVCO Purchase Agreement” means the Asset Purchase Agreement dated as of
February 15, 2012 among NEVCO Services, Inc., NEVCO Oil Services, Inc., Thermo
Fluids, Inc., and certain other parties thereto.

“Non-Consenting Lender” has the meaning set forth in Section 2.13.

“Non-Defaulting Lender” means any Lender that is not then a Defaulting Lender.

“Non-Material Domestic Subsidiaries” means each Domestic Subsidiary of the
Borrower that both (a) generates 5% or less of the consolidated gross revenues
of the Borrower and its Subsidiaries as a whole and (b) holds assets that
constitute 5% or less of all assets of the Borrower and its Subsidiaries taken
as a whole, provided that, in the event that all Non-Material Domestic
Subsidiaries in the aggregate either (x) generate 10% or more of the
consolidated gross revenues of the Borrower and its Subsidiaries as a whole or
(y) hold assets that constitute 10% or more of all assets of the Borrower and
its Subsidiaries taken as a whole, then one or more Non-Material Domestic
Subsidiaries shall cease to be a Non-Material Domestic Subsidiary and become a
Restricted Subsidiary so that the all Non-Material Domestic Subsidiaries in the
aggregate generate less than 10% of the consolidated gross revenues of the
Borrower and its Subsidiaries as a whole and hold assets that constitute less
than 10% of all assets of the Borrower and its Subsidiaries taken as a whole.

“Notes” means the Revolving Notes and the Swing Line Note.

“Notice of Borrowing” means a Notice of Borrowing signed by the Borrower in
substantially the same form as Exhibit E.

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit F.

“November 2012 Bond Issuance” means that certain transaction involving
(a) unsecured high-yield debt issuance of $150,000,000 by RRE consummated on
November 5, 2012, (b) the merger of RRE with and into the Borrower on the First
Amendment Effective Date, with the Borrower as the surviving company, (c) the
Borrower’s assumption on the First Amendment Effective Date of the obligations
under RRE’s debt issuance referred to in clause (a) of this definition, (d) the
Borrower’s redemption and exchange on the First Amendment Effective Date of the
Stage I Notes for Stage II Notes and (e) all other transactions related to the
consummation of the transaction described in clauses (a) through (d).

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts now or hereafter owed
by any of the Credit Parties to the Lenders, the Swing Line Lender, the Issuing
Lender, or the Administrative Agent under this Agreement and the Credit
Documents, including, the Letter of Credit Obligations, and any increases,
extensions, and rearrangements of those obligations under any amendments,
supplements, and other modifications of the documents and agreements creating
those obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Taxes” has the meaning set forth in Section 2.12(b).

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

-17-



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” means any Acquisition that is permitted under
Section 6.4.

“Permitted Debt” has the meaning set forth in Section 6.1.

“Permitted Investments” has the meaning set forth in Section 6.3.

“Permitted Liens” has the meaning set forth in Section 6.2.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

“Petroleum Energy Purchase Agreement” means the Purchase Agreement and Bill of
Sale dated as of May 1, 2010 between Petroleum Energy, Inc. and Thermo Fluids,
Inc.

“Pipeline” means, collectively, the Property (real and personal) comprising the
two pipelines owned by the Credit Parties (disposal and fresh water) located in
Texas and Louisiana and depicted on Part II of Schedule 3.1, other than, prior
to the Post-Closing Segment Acquisition Deadline, the Post Closing Segment.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

“Post-Closing Segment” means the Property (real and personal) comprising a
segment of pipeline approximately 10 miles in length, as depicted on Part III of
Schedule 3.1.

“Post-Closing Segment Acquisition Deadline” means May 30, 2013.

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in Houston as its prime
rate, which rate may not be the lowest rate of interest charged by such Lender
to its customers.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Purchase Agreement” means each of (i) that certain Purchase Agreement, dated as
of April 4, 2012, among the Borrower, the guarantors named therein and the
initial purchasers named therein, entered into in connection with the April 2012
Bond Issuance and (ii) that certain Purchase Agreement, dated as of October 26,
2012, among RRE, the guarantors named therein and the initial purchasers named
therein, entered into in connection with the November 2012 Bond Issuance.

“Real Property” means all real property owned, leased, used or occupied by the
Credit Parties, including, without limitation, all easements, licenses,
servitudes, rights of way, mineral interests, water rights and saltwater
disposal rights.

“Register” has the meaning set forth in Section 9.7(b).

 

-18-



--------------------------------------------------------------------------------

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof. Each of Regulations T, U, or X may be
referred to individually as Regulation T, Regulation U, or Regulation X herein.

“Release” shall have the meaning set forth in CERCLA.

“Response” shall have the meaning set forth in CERCLA.

“Reportable Event” means, with regard to a Plan, any of the events set forth in
Section 4043(c) of ERISA (other than any such event for which notice is not
required to be provided to the PBGC or with regard to which such notice
requirement is waived under the regulations issued under such section).

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Chief Operating Officer, or Vice President, (b) with respect to any
Person that is a limited liability company, if such Person has officers, then
such Person’s Chief Executive Officer, President, Chief Financial Officer, Vice
President, and if such Person is managed by members, then a Responsible Officer
of such Person’s managing member, and if such Person is managed by managers,
then a manager (if such manager is an individual) or a Responsible Officer of
such manager (if such manager is an entity), and (c) with respect to any Person
that is a general partnership, limited partnership or a limited liability
partnership, the Responsible Officer of such Person’s general partner or
partners.

“Restricted Subsidiary” means (a) each Subsidiary of the Company on the
Effective Date, and (b) each other Subsidiary of the Company, in either case,
that is not an Unrestricted Subsidiary.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) made in connection with the Equity Interest
of such Person, including those dividends, distributions and payments made in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise but excluding payments in kind) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of such
Person or warrants, options or other rights to purchase such Equity Interests.

“Revolving Advance” means any advance by a Lender to the Borrower as part of a
Revolving Borrowing.

“Revolving Borrowing” means a Borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders pursuant to Section 2.1(a) or
Converted by each Lender to Revolving Advances of a different Type pursuant to
Section 2.3(b).

“Revolving Loan” means the aggregate principal from a Lender which represents
such Revolving ratable share of a Revolving Borrowing.

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender’s Commitment, in substantially the same
form as Exhibit H-1, evidencing indebtedness of the Borrower to such Lender
resulting from Revolving Advances owing to such Lender.

 

-19-



--------------------------------------------------------------------------------

“Revolving Pro Rata Share” means, at any time with respect to any Lender,
(i) the ratio (expressed as a percentage) of such Lender’s Commitment at such
time to the aggregate Commitments at such time, or (ii) if all of the
Commitments have been terminated, the ratio (expressed as a percentage) of such
Lender’s aggregate outstanding Revolving Advances at such time to the total
aggregate outstanding Revolving Advances at such time.

“Rough Rider” means Badlands Power Fuels, LLC, a Delaware limited liability
company.

“Rough Rider Acquisition” means the merger of the Rough Rider Buyer with and
into Rough Rider pursuant to the Rough Rider Acquisition Agreement.

“Rough Rider Acquisition Agreement” means the Agreement and Plan of Merger dated
as of September 3, 2012 among the Borrower, Rough Rider Buyer, Rough Rider, and
Rough Rider Seller.

“Rough Rider Acquisition Documents” means the Rough Rider Acquisition Agreement
and all agreements, assignments, deeds, conveyances, certificates and other
documents and instruments now or hereafter executed and delivered by the
Borrower pursuant to the Rough Rider Acquisition Agreement or in connection with
the Rough Rider Acquisition.

“Rough Rider Buyer” means Rough Rider Acquisition, LLC, a Delaware limited
liability company, and a wholly owned subsidiary of Borrower.

“Rough Rider Seller” means Mark D. Johnsrud, an individual residing in the state
of North Dakota.

“RRE” means Rough Rider Escrow, Inc., a Delaware corporation.

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in a
country, in each case, that is subject to a country sanctions program
administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“Sand Hill Purchase Agreement” means that certain Asset Purchase Agreement dated
as of March 11, 2011, by and between CVR, Sand Hill Foundation, LLC, Sand Hill
Panola SWD #2 LLC, Sand Hill Panola SWD #5 LLC and Larry Joe Eaves.

“SEC” means, the Securities and Exchange Commission, or any successor to its
functions.

“Secured Obligations” means (a) the Obligations, (b) the Banking Services
Obligations, and (c) all obligations of any of the Credit Parties owing to
Secured Swap Counterparties under any Hedging Arrangements.

“Secured Parties” means the Administrative Agent, the Issuing Lender, the
Lenders, the Secured Swap Counterparties and Banking Service Providers.

 

-20-



--------------------------------------------------------------------------------

“Secured Swap Counterparty” means a Lender or an Affiliate of a Lender that has
entered into a Hedging Arrangement with a Credit Party as permitted by the terms
of this Agreement; provided that such counterparty is a Lender or an Affiliate
of a Lender at the time such Hedging Arrangement is entered into.

“Security Agreement” means the Pledge and Security Agreement among the Credit
Parties and the Administrative Agent in substantially the same form as Exhibit
G.

“Security Documents” means, collectively, the Mortgages, the Security Agreement,
the Custodial Agreements, and any and all other instruments, documents or
agreements now or hereafter executed by any Credit Party or any other Person to
secure the Secured Obligations.

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person
determined on a going concern basis is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities (including, without limitation, contingent liabilities) as they
become absolute and matured in the ordinary course of business, (c) such Person
is able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature in the ordinary course of business, (e) such Person is not
engaged in, and is not about to engage in, business or a transaction for which
such Person’s Property would constitute unreasonably small capital, and (f) such
Person has not transferred, concealed or removed any Property with intent to
hinder, delay or defraud any creditor of such Person.

“Southwest Petroleum Purchase Agreement” means the Asset Purchase Agreement
dated as of August 19, 2011 among Thermo Fluids, Inc., Southwest Petroleum Waste
Management, LLC, Southwest Petroleum Equipment Leasing, LLC, AFR One, LLC, and
certain other parties thereto.

“Stage I Notes” means unsecured high-yield debt in a principal amount of
$150,000,000 issued by RRE on November 5, 2012.

“Stage II Notes” means new unsecured high-yield debt issued by the Borrower on
the First Amendment Effective Date in redemption and exchange for the Stage I
Notes, which will have the same rights and obligations under and be governed by
that certain indenture, dated as of April 10, 2012, between the Borrower and a
trustee named therein in connection with the April 2012 Bond Issuance.

“Subject Lender” has the meaning set forth in Section 2.13.

“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Borrower.

“Swing Line Advance” means an advance by the Swing Line Lender to the Borrower
as part of a Swing Line Borrowing.

 

-21-



--------------------------------------------------------------------------------

“Swing Line Borrowing” means the Borrowing consisting of a Swing Line Advance
made by the Swing Line Lender pursuant to Section 2.3(f) or, if an AutoBorrow
Agreement is in effect, any transfer of funds pursuant to such AutoBorrow
Agreement.

“Swing Line Lender” means Wells Fargo.

“Swing Line Note” means the promissory note made by the Borrower payable to the
order of the Swing Line Lender evidencing the indebtedness of the Borrower to
the Swing Line Lender resulting from Swing Line Advances in substantially the
same form as Exhibit H-2.

“Swing Line Payment Date” means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement,
(ii) demand is made by the Swing Line Lender and (iii) the Maturity Date, or
(b) if an AutoBorrow Agreement is not in effect, the earlier to occur of
(i) three (3) Business Days after demand is made by the Swing Line Lender if no
Default exists, and otherwise upon demand by the Swing Line Lender and (ii) the
Maturity Date.

“Swing Line Sublimit Amount” means $30,000,000; provided that, on and after the
Maturity Date, the Swing Line Sublimit Amount shall be zero.

“Tax Group” has the meaning assigned to it in Section 4.13 of this Agreement.

“Taxes” has the meaning set forth in Section 2.12(a).

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination, in each case under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, or (e) any other event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

“TFI Holdings” means TFI Holdings, Inc., a Delaware corporation.

“TFI Holdings Acquisition” means the purchase by Borrower from Green Fuel
Services, LLC of TFI Holdings pursuant to the TFI Holdings Acquisition
Agreement.

“TFI Holdings Acquisition Agreement” means that certain Stock Purchase Agreement
dated as of March 7, 2012 among the Borrower, HES, TFI Holdings, and Green Fuel
Services, LLC.

“TFI Holdings Acquisition Documents” means the TFI Holdings Acquisition
Agreement and all agreements, assignments, deeds, conveyances, certificates and
other documents and instruments now or hereafter executed and delivered by the
Borrower pursuant to the TFI Holdings Acquisition Agreement or in connection
with the TFI Holdings Acquisition.

“Title Policy” has the meaning set forth in Section 5.17.

“Total Debt” means, for any Person, without duplication: (a) debt for borrowed
money and all obligations owing in respect of bonds, debentures, loan agreements
and similar instruments, (b) all purchase money debt and debt owing in respect
of the deferred purchase price of Property or services, including acquisitions
(including, without limitation, any earn-out obligations only to the extent
(1) payable in cash and (2) required to be recorded as a liability on the
balance sheet in accordance with

 

-22-



--------------------------------------------------------------------------------

GAAP, contingent obligations, or other similar obligations associated with such
purchase, and including obligations that are non-recourse to the credit of such
person or entity but are secured by the assets of such person or entity),
(c) all amounts owing in respect of letters of credit, bankers acceptances and
similar instruments, (d) attributable debt owing in respect of capital leases,
synthetic leases and securitizations, (e) preferred stock and comparable equity
interests providing for mandatory redemption, sinking fund or other like payment
or containing cash pay dividends or other debt-like features, (f) guaranty and
other support obligations (contingent or otherwise) owing in respect of Total
Debt, (g) Total Debt of any partnership or joint venture in which the Borrower
or any of its Restricted Subsidiaries is a general partner or joint venture (to
the extent of any recourse owing by the Borrower or any of its Restricted
Subsidiaries), and (h) indebtedness or obligations of others of the kinds
referred to in clauses (a) through (g) secured by any lien on or in respect of
any Property of such person or entity, but in all cases excluding such Person’s
accounts payable to trade creditors for goods or services and current operating
liabilities (other than for borrowed money) which in each case is not more than
90 days past due, in each case incurred in the ordinary course of business, as
presently conducted.

“Transactions” means, collectively, (a) the initial borrowings and other
extensions of credit under this Agreement, (b) the payment in full of all
Existing Debt (other than customary indemnification obligations which survive
termination of the Existing Credit Agreement and which are not yet due and
payable), (c) the TFI Holdings Acquisition, (d) the Bond Issuance, and (e) the
payment of fees, commissions and expenses in connection with each of the
foregoing.

“Type” has the meaning set forth in Section 1.4.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

“Unrestricted Subsidiaries” means (a) any Foreign Subsidiary of the Borrower,
(b) any Non-Material Domestic Subsidiary, and (c) China Water and Drinks, Inc.

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Wallwork Equipment” means approximately 30 pieces of Certificated Equipment,
the certificates of title corresponding to which have been transmitted to the
North Dakota Secretary of State for processing to add a lien in favor of
Wallwork Financial Corp.; provided that Wallwork Financial Corp. has agreed to
release their lien in such certificates of title upon receipt and to forward
such certificates of title to the Borrower or a Restricted Subsidiary promptly
upon Wallwork Financial Corp.’s receipt of such certificates of title.

“Wells Fargo” means Wells Fargo Bank, National Association.

Section 1.2 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.

 

-23-



--------------------------------------------------------------------------------

Section 1.3 Accounting Terms; Changes in GAAP.

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the financial statements delivered to the
Administrative Agent for the fiscal year ended December 31, 2011.

(b) Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Restricted Subsidiaries in accordance with GAAP
and consistent with the principles of consolidation applied in preparing the
Borrower’s Financial Statements referred to in Section 4.4.

(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

Section 1.4 Classes and Types of Advances. Advances are distinguished by “Class”
and “Type”. The “Class” of an Advance refers to the determination of whether
such Advance is a Revolving Advance or a Swing Line Advance. The “Type” of an
Advance refers to the determination of whether such Advance is a Base Rate
Advance or a Eurodollar Advance.

Section 1.5 Miscellaneous. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements (including this Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein). The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.

ARTICLE 2

CREDIT FACILITIES

Section 2.1 Commitments.

(a) Commitment. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Revolving Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Maturity Date; provided that after giving effect to such Revolving Advances, the
sum of the aggregate outstanding amount of all Revolving Advances and all Swing
Line Advances

 

-24-



--------------------------------------------------------------------------------

plus the Letter of Credit Exposure, shall not exceed the aggregate Commitments
in effect at such time. Each Revolving Borrowing shall (A) if comprised of Base
Rate Advances be in an aggregate amount not less than $500,000 and in integral
multiples of $50,000 in excess thereof, (B) if comprised of Eurodollar Advances
be in an aggregate amount not less than $1,000,000 and in integral multiples of
$500,000 in excess thereof, and (C) consist of Revolving Advances of the same
Type made on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, the Borrower may
from time to time borrow, prepay pursuant to Section 2.4, and reborrow under
this Section 2.1(a).

(b) [Reserved].

(c) Reduction of the Commitments.

(i) Commitments. The Borrower shall have the right, upon at least three Business
Days’ irrevocable notice to the Administrative Agent, to terminate in whole or
reduce in part the unused portion of the Commitments; provided that each partial
reduction shall be in a minimum amount of $500,000 and in integral multiples of
$50,000 in excess thereof. Any reduction or termination of the Commitments
pursuant to this Section 2.1(c)(i) shall be applied ratably to each Lender’s
Commitment and shall be permanent, with no obligation of the Lenders to
reinstate such Commitments, and the applicable Commitment Fees shall thereafter
be computed on the basis of the Commitments, as so reduced.

(ii) Defaulting Lender. At any time when a Lender is then a Defaulting Lender,
the Borrower, at the Borrower’s election, may elect to terminate such Defaulting
Lender’s Commitment hereunder; provided that (A) such termination must be of the
Defaulting Lender’s entire Commitment, (B) the Non-Defaulting Lenders shall each
have the option to accept an assignment of the Defaulting Lender’s Commitment
pursuant to Section 2.13 in lieu of a termination of Commitments pursuant to
this Section 2.1(c)(ii), (C) to the extent that the Non-Defaulting Lenders do
not take an assignment as provided in the immediately preceding clause (B), the
Borrower shall pay all amounts owed by the Borrower to such Defaulting Lender in
such Defaulting Lender’s capacity as a Lender under this Agreement and under the
other Credit Documents (including principal of and interest on the Revolving
Advances owed to such Defaulting Lender, accrued Commitment Fees (subject to
Section 2.6(a)), and letter of credit fees but specifically excluding any
amounts owing under Section 2.9 as result of such payment of such Advances) and
shall deposit with the Administrative Agent into the Cash Collateral Account
cash collateral in the amount equal to such Defaulting Lender’s ratable share of
the Letter of Credit Exposure (but only to the extent such Letter of Credit
Exposure that has not been reallocated pursuant to Section 2.14), and (C) a
Defaulting Lender’s Commitment may be terminated by the Borrower under this
Section 2.1(c)(ii) if and only if at such time, the Borrower has elected, or is
then electing, to terminate the Commitments of all then existing Defaulting
Lenders. Upon written notice to the Defaulting Lender and Administrative Agent
of the Borrower’s election to terminate a Defaulting Lender’s Commitment
pursuant to this clause (iii) and the payment and deposit of amounts required to
be made by the Borrower under clause (B) and (C) above, (1) such Defaulting
Lender shall cease to be a “Lender” hereunder for all purposes except that such
Lender’s rights and obligations as a Lender under Sections 2.10, 2.12, 8.5 and
9.2 shall continue with respect to events and occurrences occurring before or
concurrently with its ceasing to be a “Lender”, as applicable, hereunder,
(2) such Defaulting Lender’s Commitment shall be deemed terminated, and (3) such
Defaulting Lender shall be relieved of its obligations hereunder as a “Lender”
except as to its obligations under Section 8.5 shall continue with respect to
events and occurrences occurring before or concurrently with its ceasing to be a
“Lender”, as applicable, hereunder, provided that, any such termination will not
be deemed to be a waiver or release of any claim that Borrower, the
Administrative Agent, the Swing Line Lender, any Issuing Lender

 

-25-



--------------------------------------------------------------------------------

or any Lender may have against such Defaulting Lender. Notwithstanding anything
herein to the contrary, the Non-Defaulting Lenders’ option to take an assignment
as provided in Section 2.1(c)(ii)(B) may be exercised by a Non-Defaulting Lender
in its sole and absolute discretion and nothing contained herein shall obligate
any Non-Defaulting Lender to take any such assignment.

(d) Notes. The indebtedness of the Borrower to each Lender resulting (i) from
Revolving Advances owing to such Lender shall be evidenced by a Revolving Note
and (ii) from Swing Line Advances owing to the Swing Line Lender, as set forth
in Section 2.3(f) below, shall be evidenced by a Swing Line Note.

Section 2.2 Letters of Credit

(a) Commitment for Letters of Credit. Subject to the terms and conditions set
forth in this Agreement, the Issuing Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.2, from time to time
on any Business Day during the period from the Effective Date until the Maturity
Date, to issue, increase or extend the expiration date of, Letters of Credit for
the account of any Credit Party, provided that no Letter of Credit will be
issued, increased, or extended:

(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Maximum Amount and
(B) an amount equal to (1) the aggregate Commitments in effect at such time
minus (2) the sum of the aggregate outstanding amount of all Revolving Advances
and all Swing Line Advances;

(ii) unless such Letter of Credit has an expiration date not later than the
earlier of (A) one year after its issuance or extension and (B) five Business
Days prior to the Maturity Date (an “Acceptable Letter of Credit Maturity
Date”); provided that, (1) if the Commitments are terminated in whole pursuant
to Section 2.1(c)(i), the Borrower shall either (A) deposit into the Cash
Collateral Account cash in an amount equal to 102% of the Letter of Credit
Exposure for the Letters of Credit which have an expiry date beyond the date the
Commitments are terminated or (B) provide a replacement letter of credit (or
other security) reasonably acceptable to the Administrative Agent and the
Issuing Lender in an amount equal to 102% of the Letter of Credit Exposure, and
(2) any such Letter of Credit with a one-year tenor may expressly provide for
automatic annual extensions so long as such Letter of Credit expressly allows
the Issuing Lender, at its sole discretion, to elect not to provide any such
extension; provided that, in any event, any such automatic extension may not
result in an expiration date that occurs after the fifth Business Day prior to
the Maturity Date;

(iii) unless such Letter of Credit is (A) a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person, or
(B) with the consent of the Issuing Lender and so long as the Borrower has
agreed to such additional fees which may apply, a commercial letter of credit;

(iv) unless such Letter of Credit is in form and substance acceptable to the
Issuing Lender in its sole discretion;

(v) unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application; provided that, if the terms of any Letter
of Credit Application conflicts with the terms of this Agreement, the terms of
this Agreement shall control;

(vi) unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;

 

-26-



--------------------------------------------------------------------------------

(vii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, increasing or extending such Letter of Credit, or any Legal
Requirement applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance, increase or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Lender in good faith deems material to it;

(viii) if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of the Issuing Lender applicable to letters of
credit generally;

(ix) if Letter of Credit is to be denominated in a currency other than Dollars;

(x) if any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate the Issuing Lender’s risk with respect to such Lender;
or

(xi) if such Letter of Credit supports the obligations of any Person in respect
of (x) a lease of Real Property, or (y) an employment contract if the Issuing
Lender reasonably determines that the Borrower’s obligation to reimburse any
draws under such Letter of Credit may be limited.

(b) Requesting Letters of Credit. Each Letter of Credit shall be issued pursuant
to a Letter of Credit Application given by the Borrower to the Administrative
Agent and the Issuing Lender by facsimile or other writing not later than 12:00
p.m. (Charlotte, North Carolina, time) on the third Business Day before the
proposed date of issuance for the Letter of Credit. Each Letter of Credit
Application shall be fully completed and shall specify the information required
therein. Each Letter of Credit Application shall be irrevocable and binding on
the Borrower. Subject to the terms and conditions hereof, the Issuing Lender
shall before 3:00 p.m. (Charlotte, North Carolina, time) on the date such Letter
of Credit is requested issue such Letter of Credit to the beneficiary of such
Letter of Credit.

(c) Reimbursements for Letters of Credit; Funding of Participations.

(i) With respect to any Letter of Credit, in accordance with the related Letter
of Credit Application, the Borrower agrees to pay on demand to the
Administrative Agent on behalf of the Issuing Lender an amount equal to any
amount paid by the Issuing Lender under such Letter of Credit. Upon the Issuing
Lender’s demand for payment under the terms of a Letter of Credit Application,
the Borrower may, with a written notice (which may be by email), request that
the Borrower’s obligations to the Issuing Lender thereunder be satisfied with
the proceeds of a Revolving Borrowing consisting of Base Rate Advances, in the
same amount (notwithstanding any minimum size or increment limitations on
individual Revolving Borrowings). If the Borrower does not make such request and
does not otherwise make the payments demanded by the Issuing Lender as required
under this Agreement or the Letter of Credit Application, then the

 

-27-



--------------------------------------------------------------------------------

Borrower shall be deemed for all purposes of this Agreement to have requested
such a Revolving Advance in the same amount and the transfer of the proceeds
thereof to satisfy the Borrower’s obligations to the Issuing Lender, and the
Borrower hereby unconditionally and irrevocably authorizes, empowers, and
directs the Lenders to make such Revolving Advance, to transfer the proceeds
thereof to the Issuing Lender in satisfaction of such obligations, and to record
and otherwise treat such payments as a Revolving Advance to the Borrower. The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower under this Agreement as if requested by the Borrower. Nothing herein is
intended to release any of the Borrower’s obligations under any Letter of Credit
Application, but only to provide an additional method of payment therefor. The
making of any Revolving Borrowing under this Section 2.2(c) shall not constitute
a cure or waiver of any Default, other than the payment Default which is
satisfied by the application of the amounts deemed advanced hereunder, caused by
the Borrower’s failure to comply with the provisions of this Agreement or the
Letter of Credit Application.

(ii) Each Lender (including the Lender acting as Issuing Lender) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Revolving Advance pursuant to Section 2.3 and
regardless of whether (A) the conditions in Section 3.2 have been met, (B) such
notice complies with Section 2.3, or (C) a Default exists, make funds available
to the Administrative Agent for the account of the Issuing Lender in an amount
equal to such Lender’s Revolving Pro Rata Share of the amount of such Revolving
Advance not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon each Lender that so makes funds available
shall be deemed to have made a Revolving Advance to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Issuing
Lender.

(iii) If any such Lender shall not have so made its Revolving Advance available
to the Administrative Agent pursuant to this Section 2.2, such Lender agrees to
pay interest thereon for each day from such date until the date such amount is
paid at the lesser of (A) the Federal Funds Rate for such day for the first
three days and thereafter the interest rate applicable to the Revolving Advance
and (B) the Maximum Rate. Whenever, at any time after the Administrative Agent
has received from any Lender such Lender’s Revolving Advance, the Administrative
Agent receives any payment on account thereof, the Administrative Agent will pay
to such Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s Revolving Advance was outstanding and funded), which payment
shall be subject to repayment by such Lender if such payment received by the
Administrative Agent is required to be returned. Each Lender’s obligation to
make the Revolving Advance pursuant to this Section 2.2 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Issuing Lender, the Administrative Agent
or any other Person for any reason whatsoever; (2) the occurrence or continuance
of a Default or the termination of the Commitments; (3) any breach of this
Agreement by any Credit Party or any other Lender; or (4) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(d) Participations. Upon the date of the issuance or increase of a Letter of
Credit, the Issuing Lender shall be deemed to have sold to each other Lender and
each other Lender shall have been deemed to have purchased from the Issuing
Lender a participation in the related Letter of Credit Obligations equal to such
Lender’s Revolving Pro Rata Share at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement. The Issuing Lender
shall promptly notify each such participant Lender by facsimile, telephone, or
electronic mail (PDF) of each Letter of Credit issued or increased and the
actual dollar amount of such Lender’s participation in such Letter of Credit.

 

-28-



--------------------------------------------------------------------------------

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents;

(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

(iii) the existence of any claim, set-off, defense or other right which any
Credit Party may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, any Lender or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
Issuing Lender would not be liable therefor pursuant to the following paragraph
(g);

(v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing (other than payment in full in cash of the obligations
hereunder in respect of such Letters of Credit);

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.

(f) Prepayments of Letters of Credit. In the event that any Letter of Credit
shall be outstanding on or prior to the Acceptable Letter of Credit Maturity
Date, the Borrower shall pay to the Administrative Agent an amount equal to 102%
of the Letter of Credit Exposure allocable to such Letter of Credit, such amount
to be due and payable on the Acceptable Letter of Credit Maturity Date, and to
be held in the Cash Collateral Account and applied in accordance with paragraph
(h) below (it being understood that any amounts owing in respect of Letters of
Credit that have been drawn and unreimbursed shall constitute Revolving Advances
in accordance with clause (c) above).

(g) Liability of Issuing Lender. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Lender nor any of its
officers or directors shall be liable or responsible for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

 

-29-



--------------------------------------------------------------------------------

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

(iii) payment by the Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) the Issuing Lender’s
willful misconduct, gross negligence or breach of contract in bad faith in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit or (B) the Issuing Lender’s willful failure to
make lawful payment under any Letter of Credit after the presentation to it of a
draft and certificate strictly complying with the terms and conditions of such
Letter of Credit. In furtherance and not in limitation of the foregoing, the
Issuing Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.

(h) Cash Collateral Account.

(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.2(a)(ii), 2.2(i), 2.14(c), 7.2(b) or 7.3(b) or any other
provision under this Agreement, then the Borrower and the Administrative Agent
shall establish the Cash Collateral Account and the Borrower shall execute any
documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent an Acceptable Security Interest in such account and the
funds therein. The Borrower hereby pledges to the Administrative Agent and
grants the Administrative Agent a security interest in the Cash Collateral
Account, whenever established, all funds held in the Cash Collateral Account
from time to time, and all proceeds thereof as security for the payment of the
Secured Obligations.

(ii) Funds held in the Cash Collateral Account shall be held as cash collateral
for obligations with respect to Letters of Credit and promptly applied by the
Administrative Agent at the request of the Issuing Lender to any reimbursement
or other obligations under Letters of Credit that exist or occur. To the extent
that any surplus funds are held in the Cash Collateral Account above the Letter
of Credit Exposure during the existence of an Event of Default the
Administrative Agent may (A) hold such surplus funds in the Cash Collateral
Account as cash collateral for the Secured Obligations or (B) apply such surplus
funds to any Secured Obligations in any manner directed by the Majority Lenders.
If no Default exists, the Administrative Agent shall release any surplus funds
held in the Cash Collateral Account above the Letter of Credit Exposure to the
Borrower at the Borrower’s request.

(iii) Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no obligation to make any investment of the funds

 

-30-



--------------------------------------------------------------------------------

therein. The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
Property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

(i) Defaulting Lender. If, at any time, a Defaulting Lender exists hereunder,
then, at the request of the Issuing Lender subject to Section 2.14(c), the
Borrower shall deposit funds with Administrative Agent into the Cash Collateral
Account an amount equal to such Defaulting Lender’s pro rata share of the Letter
of Credit Exposure.

(j) Letters of Credit Issued for Guarantors. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, any Guarantor, the Borrower shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit issued hereunder by the Issuing Lender. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any
Guarantor or the inures to the benefit of the Borrower, and that the Borrower’s
business (indirectly or directly) derives substantial benefits from the
businesses of such other Persons.

Section 2.3 Advances.

(a) Notice. Each Borrowing (other than the Borrowings to be made on the
Effective Date), shall be made pursuant to the applicable Notice of Borrowing
given by Borrower to Administrative Agent not later than (i) 2:00 p.m.
(Charlotte, North Carolina time) on the third Business Day before the date of
the proposed Borrowing, in the case of a Eurodollar Advance or (ii) 2:00 p.m.
(Charlotte, North Carolina time) on the Business Day before the date of the
proposed Borrowing, in the case of a Base Rate Advance, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice of such
proposed Borrowing, by facsimile or telex. The Borrowings to be made on the
Effective Date shall be made pursuant to the applicable Notices of Borrowing
given not later than 2:00 p.m. (Charlotte, North Carolina time) on the Effective
Date by the Borrower to the Administrative Agent, which shall give to each
Lender prompt notice of such proposed Borrowing, by facsimile, email or telex.
Each Notice of Borrowing shall be by facsimile, email or telex, confirmed
promptly by the Borrower with a hard copy (other than with respect to notice
sent by facsimile), specifying (i) the requested date of such Borrowing,
(ii) the requested Type and Class of Advances comprising such Borrowing,
(iii) the aggregate amount of such Borrowing, and (iv) if such Borrowing is to
be comprised of Eurodollar Advances, the requested Interest Period for each such
Advance; provided that all Borrowings to be made on the Effective Date shall
consist only of Base Rate Advance which may, subject to the terms of this
Agreement, be thereafter Converted into Eurodollar Advance. In the case of a
proposed Borrowing comprised of Eurodollar Advances, the Administrative Agent
shall promptly notify each Lender of the applicable interest rate under
Section 2.7(b). Each Lender shall, before 1:00 p.m. (Charlotte, North Carolina
time) on the date of such Borrowing, make available for the account of its
applicable Lending Office to the Administrative Agent at its address referred to
in Section 9.9, or such other location as the Administrative Agent may specify
by notice to the Lenders, in same day funds, such Lender’s pro rata share of
such Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article 3, the
Administrative Agent will make such funds available to the Borrower at its
account with the Administrative Agent or as otherwise directed by the Borrower
with written notice to the Administrative Agent.

(b) Conversions and Continuations. In order to elect to Convert or continue a
Revolving Advance under this paragraph, the Borrower shall deliver an
irrevocable Notice of Continuation or Conversion to the Administrative Agent at
the Administrative Agent’s office no later than 2:00 p.m. (Charlotte, North
Carolina time) (i) on the Business Day before the date of the proposed
conversion date in the case of a Conversion to a Base Rate Advance and (ii) at
least three Business Days in advance of the proposed Conversion or continuation

 

-31-



--------------------------------------------------------------------------------

date in the case of a Conversion to, or a continuation of, a Eurodollar Advance.
Each such Notice of Conversion or Continuation shall be in writing or by telex,
email or facsimile confirmed promptly by the Borrower with a hard copy (other
than with respect to notice sent by facsimile), specifying (i) the requested
Conversion or continuation date (which shall be a Business Day), (ii) the
amount, Type, and Class of the Advance to be Converted or continued,
(iii) whether a Conversion or continuation is requested and, if a Conversion,
into what Type of Advance, and (iv) in the case of a Conversion to, or a
continuation of, a Eurodollar Advance, the requested Interest Period. Promptly
after receipt of a Notice of Continuation or Conversion under this paragraph,
the Administrative Agent shall provide each Lender with a copy thereof and, in
the case of a Conversion to or a Continuation of a Eurodollar Advance, notify
each Lender of the applicable interest rate under Section 2.7(b). The portion of
Advances comprising part of the same Borrowing that are Converted to Advances of
another Type shall constitute a new Borrowing.

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

(i) at no time shall there be more than ten Interest Periods applicable to
outstanding Eurodollar Advances;

(ii) the Borrower may not select Eurodollar Advances for any Borrowing at any
time when a Default has occurred and is continuing;

(iii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other Governmental Authority asserts that
it is unlawful, for such Lender or its applicable Lending Office to perform its
obligations under this Agreement to make Eurodollar Advances or to fund or
maintain Eurodollar Advances, (A) the obligation of such Lender to make such
Eurodollar Advance as part of the requested Borrowing or for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist and such Lender’s
portion of such requested Borrowing or any subsequent Borrowing of Eurodollar
Advances shall be made in the form of a Base Rate Advance, and (B) such Lender
agrees to use commercially reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to designate a different Lending
Office if the making of such designation would avoid the effect of this
paragraph and would not, in the reasonable judgment of such Lender, be otherwise
materially disadvantageous to such Lender;

(iv) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Advance comprising such Borrowing shall be a Base Rate
Advance;

(v) if the Majority Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Advances, as the case may be, for such Borrowing, the right of the
Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Advance comprising such Borrowing shall be a Base Rate
Advance; and

 

-32-



--------------------------------------------------------------------------------

(vi) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Advances in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraph (b)
above, the Administrative Agent will forthwith so notify the Borrower and the
Lenders and such Advances will be made available to the Borrower on the date of
such Borrowing as Eurodollar Rate Advances having an Interest Period of
one-month, or, if an existing Advance, Convert into Base Rate Advances.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation or
Conversion delivered by the Borrower hereunder, including its deemed request for
borrowing made under Section 2.2(c), shall be irrevocable and binding on the
Borrower.

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Revolving Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
applicable pro rata share of any Borrowing, the Administrative Agent may assume
that such Lender has made its applicable pro rata share of such Borrowing
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.3(a), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made its applicable pro rata share of such Borrowing available to the
Administrative Agent, such Lender and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Advances comprising such Borrowing and (ii) in the
case of such Lender, the lesser of (A) the Federal Funds Rate for such day and
(B) the Maximum Rate. If such Lender shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement even though not made on the same day as
the other Advances comprising such Borrowing. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make its applicable pro rata
share of such Borrowing to the Administrative Agent.

(f) Swing Line Advances.

(i) Facility. On the terms and conditions set forth in this Agreement, and if an
AutoBorrow Agreement is in effect, subject to the terms and conditions of such
AutoBorrow Agreement, the Swing Line Lender may, in its sole discretion, from
time-to-time on any Business Day during the period from the date of this
Agreement until the last Business Day occurring before the Maturity Date, make
Swing Line Advances under the Swing Line Note to the Borrower which shall be due
and payable on the Swing Line Payment Date (except that no Swing Line Advance
may mature after the Maturity Date), and in an aggregate outstanding principal
amount not to exceed the Swing Line Sublimit Amount at any time; provided that
(A) after giving effect to such Swing Line Advance, the sum of the aggregate
amount of all Revolving Advances plus the Letter of Credit Exposure plus the
aggregate outstanding amount of all Swing Line Advances, shall not exceed the
aggregate Commitments in effect at such time; (B) no Swing Line Advance shall be
made by the Swing Line Lender if the conditions set forth in Section 3.2 have
not been met as of the date of such Swing Line Advance, it being agreed by the
Borrower that the giving of the applicable Notice of Revolving Borrowing and the
acceptance by the Borrower of the proceeds of such Swing Line Advance shall
constitute a representation and warranty by the Borrower that on the date of
such Swing Line Advance such conditions have been met; (C) only if an AutoBorrow
Agreement is not in effect, each Swing Line Advance shall be in an aggregate

 

-33-



--------------------------------------------------------------------------------

amount not less than $100,000 and in integral multiples of $50,000 in excess
thereof; and (D) if an AutoBorrow Agreement is in effect, such additional terms
and conditions of such AutoBorrow Agreement shall have been satisfied, and in
the event that any of the terms of this Section 2.3(f)(i) conflict with such
AutoBorrow Agreement, the terms of the AutoBorrow Agreement shall govern and
control. The indebtedness of the Borrower to the Swing Line Lender resulting
from Swing Line Advances shall be evidenced by the Swing Line Note. No Lender
shall have any rights or obligations under any AutoBorrow Agreement, but each
Lender shall have the obligation to purchase and fund risk participations in the
Swing Line Advances and to refinance Swing Line Advances as provided below.

(ii) Prepayment. Within the limits expressed in this Agreement, amounts advanced
pursuant to Section 2.3(f)(i) may from time to time be borrowed, prepaid without
penalty, and reborrowed. If the aggregate outstanding principal amount of the
Swing Line Advances ever exceeds the Swing Line Sublimit Amount, the Borrower
shall prepay to the Swing Line Lender outstanding principal of the Swing Line
Advances such that such excess is eliminated. If an AutoBorrow Agreement is in
effect, each prepayment of a Swing Line Borrowing shall be made as provided in
such AutoBorrow Agreement.

(iii) Reimbursements for Swing Line Obligations.

(A) With respect to the Swing Line Advances and the interest, premium, fees, and
other amounts owed by the Borrower to the Swing Line Lender in connection with
the Swing Line Advances, the Borrower agrees to pay to the Swing Line Lender
such amounts when due and payable to the Swing Line Lender under the terms of
this Agreement and, if an AutoBorrow Agreement is in effect, in accordance with
the terms of such AutoBorrow Agreement. If the Borrower does not pay to the
Swing Line Lender any such amounts when due and payable to the Swing Line
Lender, the Swing Line Lender may upon notice to the Administrative Agent
request the satisfaction of such obligation by the making of a Revolving
Borrowing in the amount of any such amounts not paid when due and payable. Upon
such request, the Borrower shall be deemed to have requested the making of a
Revolving Borrowing in the amount of such obligation and the transfer of the
proceeds thereof to the Swing Line Lender. The Administrative Agent shall
promptly forward notice of such Revolving Borrowing to the Borrower and the
Lenders, and each Lender shall, regardless of whether (A) the conditions in
Section 3.2 have been met, (B) such notice complies with Section 2.3(a), or
(C) a Default exists, make available such Lender’s ratable share of such
Revolving Borrowing to the Administrative Agent, and the Administrative Agent
shall promptly deliver the proceeds thereof to the Swing Line Lender for
application to such amounts owed to the Swing Line Lender. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the Swing Line
Lender to make such requests for Revolving Borrowings on behalf of the Borrower,
and for the Lenders to make Revolving Advances to the Administrative Agent for
the benefit of the Swing Line Lender in satisfaction of such obligations. The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower under this Agreement as if requested by the Borrower. Nothing herein is
intended to release the Borrower’s obligations under the Swing Line Note, but
only to provide an additional method of payment therefor. The making of any
Revolving Borrowing under this Section 2.3(f)(iii)(A) shall not constitute a
cure or waiver of any Default or Event of Default, other than the payment
Default or Event of Default which is satisfied by the application of the amounts
deemed advanced hereunder, caused by the Borrower’s failure to comply with the
provisions of this Agreement or the Swing Line Note.

 

-34-



--------------------------------------------------------------------------------

(B) If at any time, the Commitments shall have expired or be terminated while
any Swing Line Advance is outstanding, each Lender, at the sole option of the
Swing Line Lender, shall either (A) notwithstanding the expiration or
termination of the Commitments, make a Revolving Advance as a Base Rate Advance,
or (B) be deemed, without further action by any Person, to have purchased from
the Swing Line Lender a participation in such Swing Line Advance, in either case
in an amount equal to the product of such Lender’s Revolving Pro Rata Share
times the outstanding aggregate principal balance of the Swing Line Advances.
The Administrative Agent shall notify each such Lender of the amount of such
Revolving Advance or participation, and such Lender will transfer to the
Administrative Agent for the account of the Swing Line Lender on the next
Business Day following such notice, in immediately available funds, the amount
of such Revolving Advance or participation.

(C) If any such Lender shall not have so made its Revolving Advance or its
percentage participation available to the Administrative Agent pursuant to this
Section 2.3(f), such Lender agrees to pay interest thereon for each day from the
date Administrative Agent delivers notice to such Lender pursuant to
Section 2.3(f)(iii)(A) or (B) until the date such amount is paid at a per annum
rate equal to the lesser of (A) the Federal Funds Rate for such day and for the
first three days after such date and thereafter the interest rate applicable to
the Revolving Advance and (B) the Maximum Rate. Whenever, at any time after the
Administrative Agent has received from any Lender such Lender’s Revolving
Advance or participating interest in a Swing Line Advance, the Administrative
Agent receives any payment on account thereof, the Administrative Agent will pay
to such Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s Revolving Advance or participating interest was outstanding
and funded), which payment shall be subject to repayment by such Lender if such
payment received by the Administrative Agent is required to be returned. Each
Lender’s obligation to make the Revolving Advance or to purchase such
participating interests pursuant to this Section 2.3(f) shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Swing Line Lender, the Administrative
Agent or any other Person for any reason whatsoever; (2) the occurrence or
continuance of a Default or the termination of any Commitments; (3) any breach
of this Agreement by the Borrower or any other Lender; or (4) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Each Swing Line Advance, once so participated by any Lender,
shall cease to be a Swing Line Advance with respect to that amount for purposes
of this Agreement, but shall continue to be a Revolving Loan.

(iv) Method of Borrowing. If an AutoBorrow Agreement is in effect, each Swing
Line Borrowing shall be made as provided in such AutoBorrow Agreement.
Otherwise, and except as provided in the clause (c) above, each request for a
Swing Line Advance shall be made pursuant to telephone notice to the Swing Line
Lender given no later than 2:00 p.m. (Charlotte, North Carolina time) on the
date of the proposed Swing Line Advance, promptly confirmed by a completed and
executed Notice of Revolving Borrowing sent via facsimile, telex or, unless
otherwise required by the Administrative Agent or Swing Line Lender prior to
such delivery, electronic mail (PDF), to the Administrative Agent and the Swing
Line Lender. The Swing Line Lender will promptly make the Swing Line Advance
available to the Borrower at the Borrower’s account with the Swing Line Lender.

 

-35-



--------------------------------------------------------------------------------

(v) Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Advances
(provided that any failure of the Swing Line Lender to provide such invoice
shall not release the Borrower from its obligation to pay such interest). Until
each Lender funds its Revolving Advance or risk participation pursuant to clause
(iii) above, interest in respect of Lender’s Revolving Pro Rata Share of the
Swing Line Advances shall be solely for the account of the Swing Line Lender.

(vi) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Advances
directly to the Swing Line Lender.

(vii) Discretionary Nature of the Swing Line Facility. Notwithstanding any terms
to the contrary contained herein or in any AutoBorrow Agreement, the swing line
facility provided herein or in any AutoBorrow Agreement (i) is an uncommitted
facility and the Swing Line Lender may, but shall not be obligated to, make
Swing Line Advances, and (ii) may be terminated at any time by the Swing Line
Lender upon written notice to the Borrower.

Section 2.4 Prepayments.

(a) Right to Prepay; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Advance except as provided in this
Section 2.4 and all notices given pursuant to this Section 2.4 shall be
irrevocable and binding upon the Borrower. Each payment of any Advance pursuant
to this Section 2.4 shall be made in a manner such that all Advances comprising
part of the same Borrowing are paid in whole or ratably in part other than
Advances owing to a Defaulting Lender as provided in Section 2.14.

(b) Optional. The Borrower may elect to prepay any of the Advances without
penalty or premium except as set forth in Section 2.9 and after giving by
12:00 p.m. (Charlotte, North Carolina time) (i) in the case of Eurodollar
Advances, at least three Business Days’ or (ii) in case of Base Rate Advances,
one Business Day’s prior written notice to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment. If any such
notice is given, the Borrower shall prepay Advances comprising part of the same
Borrowing in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice, together with accrued interest to the date
of such prepayment on the principal amount prepaid and amounts, if any, required
to be paid pursuant to Section 2.9 as a result of such prepayment being made on
such date; provided that (A) each optional prepayment of Eurodollar Advances
shall be in a minimum amount not less than $500,000 and in multiple integrals of
$100,000 in excess thereof (B) each optional prepayment of Base Rate Advances
shall be in a minimum amount not less than $500,000 and in multiple integrals of
$50,000 in excess thereof, and (C) only if an AutoBorrow Agreement is not in
effect, each optional prepayment of Swing Line Advances shall be in a minimum
amount not less than $250,000 and in multiple integrals of $50,000 in excess
thereof. If an AutoBorrow Agreement is in effect, each prepayment of Swing Line
Advances shall be made as provided in such AutoBorrow Agreement.

(c) [Reserved].

(d) Interest; Costs. Each prepayment pursuant to this Section 2.4 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.9 as a
result of such prepayment being made on such date.

 

-36-



--------------------------------------------------------------------------------

Section 2.5 Repayment.

(a) Revolving Advances. The Borrower shall pay to the Administrative Agent for
the ratable benefit of each Lender the aggregate outstanding principal amount of
the Revolving Advances on the Maturity Date.

(b) Swing Line Advances. Each Swing Line Advance shall be paid in full on each
Swing Line Payment Date.

Section 2.6 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a Commitment Fee equal to the Applicable Margin on
the average daily amount by which (i) such Lender’s Commitment exceeds (ii) the
sum of such Lender’s outstanding Revolving Advances plus such Lender’s Revolving
Pro Rata Share of the Letter of Credit Exposure, at the rate equal to the
Applicable Margin for Commitment Fees for such period; provided that, no such
Commitment Fee shall accrue on the Commitment of a Defaulting Lender or be
payable to a Defaulting Lender during the period such Lender remains a
Defaulting Lender. Such Commitment Fee is due and payable quarterly in arrears
on March 31, June 30, September 30, and December 31 of each year commencing on
June 30, 2012 and on the Maturity Date. For the avoidance of doubt and for
purposes of this Section 2.6(a) only, outstanding Swing Line Advances shall not
reduce the amount of unused Commitment.

(b) Fees for Letters of Credit. The Borrower agrees to pay the following:

(i) Subject to Section 2.14, to the Administrative Agent for the pro rata
benefit of the Lenders a per annum letter of credit fee for each Letter of
Credit issued hereunder, for the period such Letter of Credit is to be
outstanding, in an amount equal to 2.50% per annum on the face amount of such
Letter of Credit. Such fee shall be due and payable quarterly in arrears on
March 31, June 30, September 30, and December 31 of each year, and on the
Maturity Date.

(ii) To the Issuing Lender, a fronting fee for each Letter of Credit equal to
the greater of (A) 0.125% per annum on the face amount of such Letter of Credit
and (B) $750. Such fee shall be due and payable quarterly in arrears on
March 31, June 30, September 30, and December 31 of each year, and on the
Maturity Date.

(iii) To the Issuing Lender such other usual and customary fees associated with
any transfers, amendments, drawings, negotiations or reissuances of any Letters
of Credit. Such fees shall be due and payable as requested by the Issuing Lender
in accordance with the Issuing Lender’s then current fee policy.

The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because any Letter
of Credit is canceled prior to its expiration date.

(c) Other Fee. The Borrower agrees to pay the fees as set forth in the Fee
Letters.

Section 2.7 Interest.

(a) Base Rate Advances. Each Base Rate Advance shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances for such period. The Borrower shall pay to Administrative
Agent for the ratable account of each Lender all accrued but unpaid interest on
such Lender’s Base Rate Advances on each March 31, June 30, September 30, and
December 31 commencing on June 30, 2012, and on the Maturity Date. The Swing
Line Advances shall bear interest at the Adjusted Base Rate plus the Applicable
Margin for Base Rate Advances or such other per annum rate to be agreed to
between the Borrower and the Swing Line Lender.

 

-37-



--------------------------------------------------------------------------------

(b) Eurodollar Advances. Each Eurodollar Advance shall bear interest during its
Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances for such period. The
Borrower shall pay to the Administrative Agent for the ratable account of each
Lender all accrued but unpaid interest on each of such Lender’s Eurodollar
Advances on the last day of the Interest Period therefor (provided that for
Eurodollar Advances with six, nine and twelve month Interest Periods, accrued
but unpaid interest shall also be due on the day three months, six months, and
nine months (as applicable) from the first day of such Interest Period), on the
date any Eurodollar Advance is repaid, and on the Maturity Date, as applicable.

(c) Retroactive Adjustments of Applicable Margin. In the event that any
financial statement or Compliance Certificate delivered pursuant to Section 5.2
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined as if the higher Applicable Margin that would have applied were
applicable for such Applicable Period (and in any event at Level VI, as set
forth in Schedule I, if the inaccuracy was the result of dishonesty, fraud or
willful misconduct), and (iii) the Borrower shall immediately, without further
action by the Administrative Agent, any Lender or any Issuing Lender, pay to the
Administrative Agent for the account of the applicable Lenders, the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period. This Section 2.7(c) shall not limit the rights of the
Administrative Agent and Lenders with respect to the Default Rate as set forth
in Section 2.7(d) and Article 7. The Borrower’s obligations under this
Section 2.7(c) shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

(d) Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default under Section 7.1(a) or
Section 7.1(g), all overdue amounts shall bear interest, after as well as before
judgment, at the Default Rate and (ii) upon the occurrence and during the
continuance of any Event of Default, upon the request of the Majority Lenders,
all Obligations shall bear interest, after as well as before judgment, at the
Default Rate from the date of the occurrence of such Event of Default under
Section 7.1(a) or Section 7.1(g), or the date of such request, as applicable.
Interest accrued pursuant to this Section 2.7(d) and all interest accrued but
unpaid on or after the Maturity Date shall be due and payable on demand.

Section 2.8 Illegality. If any Lender shall notify the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurodollar Advances of such Lender then outstanding hereunder, (a) the
Borrower shall, no later than 2:00 p.m. (Charlotte, North Carolina, time) (i) if
not prohibited by law, on the last day of the Interest Period for each
outstanding Eurodollar Advance or (ii) if required by such notice, on the second
Business Day following its receipt of such notice, prepay all of the Eurodollar
Advances of such Lender then outstanding, together with accrued interest on the
principal amount prepaid to the date of such prepayment and amounts, if any,
required to be paid pursuant to Section 2.9 as a result of such prepayment being
made on such date, (b) such Lender shall simultaneously make a Base Rate Advance
to the Borrower on such date in an amount equal to the aggregate principal
amount of the Eurodollar Advances prepaid to such Lender without regard to
Section 3.2 hereof, and (c) the right of the Borrower to select Eurodollar
Advances from such Lender for any subsequent Borrowing shall be suspended until
such Lender shall notify the Borrower that the circumstances causing such
suspension no longer exist or

 

-38-



--------------------------------------------------------------------------------

such Lender has been replaced in accordance with Section 2.13hereof. Each Lender
agrees to use commercially reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to designate a different Lending
Office if the making of such designation would avoid the effect of this
paragraph and would not, in the reasonable judgment of such Lender, be otherwise
materially disadvantageous to such Lender.

Section 2.9 Breakage Costs.

(a) Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

(i) any continuation, conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for in Section 2.11(a) or Section 2.14) of any Advance other than a
Base Rate Advance on a day other than the last day of the Interest Period for
such Advance (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(ii) any failure by the Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or Convert any Advance
other than a Base Rate Advance on the date or in the amount notified by the
Borrower; or

(iii) any assignment of an Eurodollar Advance on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.13;

including any loss of anticipated profits any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing. For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 2.9, the requesting Lender shall be deemed to have funded the
Eurodollar Advances made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Advance by a matching deposit or other borrowing in
the offshore interbank market for Dollars for a comparable amount and for a
comparable period, whether or not such Eurodollar Advance was in fact so funded.

(b) A Certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender, as specified in paragraph (a) of
this Section 2.9 and the circumstances giving rise thereto shall be delivered to
the Borrower, which certificate shall be conclusive evidence of the amounts owed
hereunder, absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within ten (10) Business Days after receipt
thereof.

Section 2.10 Increased Costs.

(a) Eurodollar Advances. If any Change in Law shall:

(i) impose, modify, or deem applicable any reserve, special deposit, assessment,
or similar requirement (other than by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, financial institutions generally, including any
Lender (or its applicable Lending Office), including the Commitments of such
Lender hereunder; or

 

-39-



--------------------------------------------------------------------------------

(ii) impose on financial institutions generally, including such Lender (or its
applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Notes or any of such extensions of
credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender
(or its applicable Lending Office) of making, Converting into, continuing, or
maintaining any Eurodollar Advances or to reduce any sum received or receivable
by such Lender (or its applicable Lending Office) under this Agreement or its
Notes with respect to any Eurodollar Advances, then the Borrower shall pay to
such Lender such amount or amounts as such Lender determines in good faith to be
necessary to compensate such Lender for such increased cost or reduction.

(b) Capital Adequacy. If, after the Effective Date, any Lender or the Issuing
Lender shall have determined that any Change in Law affecting such Lender or
Issuing Lender or any Lending Office of such Lender or such Lender’s or Issuing
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on the capital of financial
institutions generally, including such Lender or the Issuing Lender or any
corporation controlling such Lender or the Issuing Lender, as a consequence of
such Lender’s or the Issuing Lender’s obligations hereunder, to a level below
that which such Lender or the Issuing Lender or such corporation could have
achieved but for such Change in Law (taking into consideration its policies with
respect to capital adequacy), then from time to time, the Borrower shall pay to
such Lender or the Issuing Lender such additional amount or amounts as such
Lender determines in good faith to be necessary to compensate such Lender or the
Issuing Lender for such reduction.

(c) Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
Effective Date, which will entitle such Lender to compensation pursuant to this
Section 2.10 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise materially
disadvantageous to it. Any Lender claiming compensation under this Section 2.10
shall furnish to the Borrower and the Administrative Agent a certficate setting
forth the additional amount or amounts to be paid to it hereunder which shall be
determined by such Lender in good faith and which shall be conclusive in the
absence of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods. All amounts owing in respect of
this Section 2.10 shall be due and payable within ten (10) Business Days of the
Borrower’s receipt of such certificate.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section 2.10 shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 2.10 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or such Issuing Bank, as the case may be, delivers to the Company the
certificate referenced in Section 2.10(c) and notifies the Borrower of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if increases costs or reductions are suffered by a Lender or Issuing
Lender because of a retroactive application of the change in law or other
circumstance causing such increased costs or reductions, then such 180-day
period shall be extended to include the period of retroactive effect thereof).

Section 2.11 Payments and Computations.

(a) Payments. All payments of principal, interest, and other amounts to be made
by the Borrower under this Agreement and other Credit Documents shall be made to
the Administrative Agent in Dollars and in immediately available funds, without
setoff, deduction, or counterclaim; provided that, the Borrower may setoff
amounts owing to any Lender that is at such time a Defaulting Lender against
Advances that such Defaulting Lender failed to fund to the Borrower under this
Agreement (the “Unfunded Advances”) so long as (i) the

 

-40-



--------------------------------------------------------------------------------

Borrower shall have delivered prior written notice of such setoff to the
Administrative Agent and such Defaulting Lender, (ii) the Advances made by the
non-defaulting Lenders as part of the original Borrowing to which the Unfunded
Advances applied shall still be outstanding, (iii) if such Defaulting Lender
failed to fund Advances under more than one Borrowing, such setoff shall be
applied in a manner satisfactory to the Administrative Agent, and (iv) upon the
application of such setoff, the Unfunded Advances shall be deemed to have been
made by such Defaulting Lender on the effective date of such setoff.

(b) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 2:00 p.m. (Charlotte, North
Carolina time) on the day when due in Dollars to the Administrative Agent at the
location referred to in the Notes (or such other location as the Administrative
Agent shall designate in writing to the Borrower) in same day funds. The
Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent or a specific Lender
pursuant to Sections 2.8, 2.9, 2.10, 2.12, 2.13, and 9.2 and such other
provisions herein which expressly provide for payments to a specific Lender, but
after taking into account payments effected pursuant to Section 9.1) in
accordance with each Lender’s applicable pro rata share to the Lenders for the
account of their respective applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon receipt of other amounts due
solely to the Administrative Agent, the Issuing Lender, the Swing Line Lender or
a specific Lender, the Administrative Agent shall distribute such amounts to the
appropriate party to be applied in accordance with the terms of this Agreement.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(d) Computations. All computations of interest for Base Rate Advances shall be
made by the Administrative Agent on the basis of a year of 365/366 days and all
computations of all other interest and fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an amount of interest or fees shall be conclusive and
binding for all purposes, absent manifest error.

(e) Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Advances made by it in excess of its ratable share
of payments on account of the Advances or Letter of Credit Obligations obtained
by the Lenders (other than as a result of a termination of a Defaulting Lender’s
Commitment under Section 2.1(c)(ii), the setoff right of the Borrower under
clause (a) above, or the non-pro rata application of payments provided in the
last sentence of this clause (e)), such Lender shall notify the other Lenders
and forthwith purchase from the other Lenders participations in the Advances
made by it or the Letter of Credit Obligations held by it as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with the
other Lenders; provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from the other
Lenders shall be rescinded and each such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share, but
without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.11(e) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. If a Lender fails to fund a Revolving Advance with respect to a
Borrowing as and when required

 

-41-



--------------------------------------------------------------------------------

hereunder and the Borrower subsequently makes a repayment of any Revolving
Advances, then, after taking into account any setoffs made pursuant to
Section 2.11(a) above, such payment shall be applied among the Non-Defaulting
Lenders ratably in accordance with their respective Commitment percentages until
each Lender (including any Lender that is at such time a Defaulting Lender) has
its percentage of all of the outstanding Revolving Advances and the balance of
such repayment shall be applied among the Lenders in accordance with their
Revolving Pro Rata Share. The provisions of this Section 2.11(e) shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Advances or participations in Letter of Credit Exposure to any assignee
or participant, other than to the Borrower or any Restricted Subsidiary or
Affiliate thereof (as to which the provisions of this Section 2.11(e) shall
apply).

Section 2.12 Taxes.

(a) No Deduction for Certain Taxes. Any and all payments by any Credit Party
under any of the Credit Documents to the Administrative Agent, the Issuing
Lender, or a Lender shall be made, in accordance with Section 2.11, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges, or withholdings, and all liabilities with respect
thereto, excluding, in the case of the Administrative Agent, the Issuing Lender,
or a Lender, (i) taxes imposed on its income and franchise (or margin) taxes
imposed on it by the jurisdiction (or any political subdivision thereof) under
(A) the laws of which (or under the laws of a political subdivision of which)
the Administrative Agent, the Issuing Lender, or such Lender is organized or in
which its principal executive office is located, (B) in the case of each Lender,
the laws of which (or under the laws of a political subdivision of which) such
Lender’s applicable Lending Office is located, and (C) the laws of which, taxes
are imposed as a result of a present or former connection between such recipient
and the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document,
(ii) any taxes imposed by the United States of America by means of withholding
at the source, if and to the extent such United States withholding taxes are in
effect on the date a Lender becomes a Lender hereunder or such Lender changes it
lending office; and (iii) any U.S. federal withholding Taxes imposed under Code
Sections 1471 through 1474 (“FATCA”) (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings, and liabilities being hereinafter
referred to as “Taxes”). Except as provided in Section 2.12(f), if the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable to the Administrative Agent, the Issuing Lender, or any Lender, (i) the
sum payable shall be increased as may be necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.12), such Lender receives an amount equal to the sum it
would have received had no such deductions been made); (ii) the Borrower shall
make such deductions; and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority or other authority in accordance with
applicable law.

(b) Other Taxes. In addition, except as provided in Section 2.12(f), the
Borrower agrees to pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges, or similar levies which arise from any
payment made under any Credit Document or from the execution, delivery, or
registration of, or otherwise with respect to, this Agreement, the Notes, or the
other Credit Documents, except any such Taxes that are imposed with respect to
an assignment (other than an assignment made pursuant to Section 2.13(a))
(hereinafter referred to as “Other Taxes”).

(c) Indemnification. EXCEPT AS PROVIDED IN SECTION 2.12(F), THE BORROWER
INDEMNIFIES EACH LENDER, THE ISSUING LENDER, AND THE ADMINISTRATIVE AGENT FOR
THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY
TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS SECTION 2.12) PAID BY
SUCH LENDER, THE ISSUING LENDER, OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY
BE) AND ANY LIABILITY (INCLUDING INTEREST AND EXPENSES) ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY ASSERTED.

 

-42-



--------------------------------------------------------------------------------

(d) Evidence of Tax Payments. As soon as practicable after any payment of Taxes
or Other Taxes by any Credit Party to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of
any receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Foreign Lender Withholding Exemption. Each Lender that is entitled to an
exemption from United States withholding tax with respect to payments under this
Agreement under applicable law or any treaty to which the United States is a
party shall deliver to the Borrower (with a copy to the Administrative Agent),
at the time or times prescribed by applicable law, such properly completed and
executed documentation (including Internal Revenue Service Forms W-9, W-8IMY,
W-8BEN or W-8ECI, together with associated certification) prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding. In addition, any Lender if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in this Section 2.12(e), the completion, execution, and
submission of such documentation shall not be required if in any Lender’s
reasonable judgment, such completion, execution or submission would subject such
Lender to any Material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) or the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause paragraph, “FATCA” shall include any amendment made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Failure to Provide Forms. For any period with respect to which a Lender has
failed to provide the Borrower or the Administrative Agent with the appropriate
forms referred to in this Section 2.12 (unless such failure is due to a change
in treaty, law or regulation occurring after the date on which such Lender
becomes a Lender hereunder), such Lender shall not be entitled to
indemnification or payment under Section 2.12(a), (b), or (c) with respect to
Taxes imposed by the United States; provided that if a Lender, that is otherwise
exempt from or subject to a reduced rate of withholding tax, becomes subject to
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Lender shall reasonably request, and at the
expense of such Lender, to assist such Lender to recover such Taxes.

 

-43-



--------------------------------------------------------------------------------

(g) Mitigation. Each Lender shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable Lending Office or change the jurisdiction of its
applicable Lending Office, as the case may be, so as to avoid the imposition of
any Taxes or Other Taxes or to eliminate or reduce the payment of any additional
sums under this Section 2.12; provided, that no such selection or change of
jurisdiction for its applicable Lending Office shall be made if, in the
reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender.

(h) Tax Credits and Refunds. If the Administrative Agent, any Lender or the
Issuing Lender determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the Issuing Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.

(i) Payment. If the Administrative Agent or any Lender becomes entitled to
receive payment of Taxes, Other Taxes or additional sums pursuant to this
Section 2.12, it shall give written notice (in the form of a certificate
prepared by a Lender or the Administrative Agent specify what, in the Lender or
Administrative Agent’s reasonable determination, is the calculations hereof and
circumstances giving rise to such a claim) and demand thereof to the Borrower,
and the Borrower (unless the Administrative Agent or Lender shall withdraw such
notice and demand or the Borrower is not obligated to pay such amounts) shall
pay such Taxes, Other Taxes or additional sums within 30 days after the
Borrower’s receipt of such notice and demand.

Section 2.13 Replacement of Lenders. If (a) the Borrower is required pursuant to
Section 2.10 or 2.12 to make any additional payment to any Lender, (b) any
Lender’s obligation to make or continue, or to Convert Base Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 2.3(c)(iii) or 2.8,
(c) any Lender is a Defaulting Lender, or (d) any Lender (a “Non-Consenting
Lender”) does not consent (including by way of a failure to respond in writing
to a proposed amendment, consent or waiver by the date and time specified by the
Administrative Agent) to a proposed amendment, consent, change, waiver,
discharge or termination hereunder or with respect to any Credit Document that
has been approved by the Majority Lenders (any such Lender described in any of
the preceding clauses (a) – (d), being a “Subject Lender”), then (i) in the case
of a Defaulting Lender, the Administrative Agent may, upon notice to the Subject
Lender and the Borrower, require such Defaulting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.7), all of its interests, rights and
obligations under this Agreement and the related Credit Documents as a Lender to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment) and (ii) in the case of any
Subject Lender, the Borrower may, upon notice to the Subject Lender and the
Administrative Agent and at the Borrower’s sole cost and expense, require such
Subject Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.7), all of its interests, rights and obligations under this Agreement
and the related Credit Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment), provided that, in any event

 

-44-



--------------------------------------------------------------------------------

(A) as to assignments required by the Borrower, the Borrower shall have paid to
the Administrative Agent the assignment fee specified in Section 9.7;

(B) such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Advances and participations in
outstanding Letter of Credit Obligations, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 2.9) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.12, such assignment will result in a reduction in such
compensation or payments thereafter;

(D) such assignment does not conflict with applicable Legal Requirements; and

(E) if such Subject Lender is being replaced solely as a result of it being a
Defaulting Lender, then such Lender may only be replaced in its capacity as a
Lender.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. Solely for purposes of effecting any
assignment involving a Defaulting Lender under this Section 2.13 and to the
extent permitted under applicable Legal Requirements, each Lender hereby
designates and appoints the Administrative Agent as true and lawful agent and
attorney-in-fact, with full power and authority, for and on behalf of and in the
name of such Lender to execute, acknowledge and deliver the Assignment and
Acceptance required hereunder if such Lender is a Defaulting Lender and such
Lender shall be bound thereby as fully and effectively as if such Lender had
personally executed, acknowledged and delivered the same. In lieu of the
Borrower or the Administrative Agent replacing a Defaulting Lender as provided
in this Section 2.13, the Borrower may terminate such Defaulting Lender’s
applicable Commitment as provided in Section 2.1(c)(ii).

Section 2.14 Payments and Deductions to a Defaulting Lender.

(a) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.1(a), Section 2.2, or Section 2.11 then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid in cash.

(b) If a Defaulting Lender as a result of the exercise of a set-off shall have
received a payment in respect of its outstanding applicable Advances or
Revolving Pro Rata Share of Letter of Credit Exposure which results in its
outstanding applicable Advances and Revolving Pro Rata Share of Letter of Credit
Exposure being less than its pro rata share of the aggregate outstanding
applicable Advances and Letter of Credit Exposure, then no payments will be made
to such Defaulting Lender until such time as all amounts due and owing to the
Lenders have been equalized in accordance with each Lender’s respective pro rata
share of the aggregate outstanding applicable Advances and Letter of Credit
Exposure. Further, if at any time prior to the acceleration or maturity of the
Advances, the Administrative Agent shall receive any payment in respect of
principal attributable to an applicable Advance or Letter of Credit Obligations
while one or more Defaulting Lenders shall be party to this Agreement, the
Administrative Agent shall apply such payment first to the Borrowings for which
such Defaulting Lender(s) shall have failed to fund its pro rata share until
such time as such Borrowing(s) are paid in full or each Lender (including each
Defaulting Lender) is owed its pro rata share of all Advances then outstanding.
After acceleration or maturity of the Advances, subject to the first sentence of
this Section 2.14(b), all principal will be paid ratably as provided in
Section 2.11(e).

 

-45-



--------------------------------------------------------------------------------

(c) If any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender then:

(i) such Letter of Credit Exposure shall be automatically reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Pro Rata
Share of such Defaulting Lender’s Revolving Pro Rata Share of the Letter of
Credit Exposure (and each Lender is deemed to have purchased and assigned such
participation interest in such reallocated portion of the Letter of Credit
Exposure) but only to the extent that (A) the sum of each Non-Defaulting
Lender’s outstanding Revolving Advances plus its share of the Letter of Credit
Exposure, after giving effect to the reallocation provided herein, does not
exceed the lesser of such Non-Defaulting Lender’s Revolving Pro Rata Share of
such Non-Defaulting Lender’s Commitment, and (B) the conditions set forth in
Section 3.2 are satisfied at such time; provided that, such reallocation shall
not constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Borrower shall, within one Business Day
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s share of the Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.2(h) for so long as such Letter of Credit
Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.14 then the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.6(b)(i) or (iii) with respect to such Defaulting Lender’s
Letter of Credit Exposure during the period such Defaulting Lender’s Letter of
Credit Exposure is cash collateralized;

(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.6(b)(i) and (iii) shall be adjusted in accordance with
such Non-Defaulting Lenders’ Revolving Pro Rata Share;

(v) if any Defaulting Lender’s share of the Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to the preceding provisions, then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all letter of credit fees payable under Section 2.6(b)(i) and
(iii) with respect to such Defaulting Lender’s share of the Letter of Credit
Exposure shall be payable to the Issuing Lender until such Letter of Credit
Exposure is cash collateralized and/or reallocated.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (i) the Letter of Credit
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall be deemed to have
purchased at par such of the Revolving Advances or participations in Letters of
Credit of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Advances and Letter of
Credit Exposure in accordance with its Revolving Pro Rata Share, and (ii) if no
Default exists, then any cash collateral posted by the Borrower pursuant to
clause (c)(ii) above with respect to such Lender shall be returned to the
Borrower.

 

-46-



--------------------------------------------------------------------------------

Section 2.15 Increase in Commitments.

(a) At any time prior to the Business Day immediately preceding the Maturity
Date, the Borrower may effectuate one or more increases (not to exceed five such
increases in the aggregate) in the aggregate Commitments (each such increase
being a “Commitment Increase”), by designating either one or more of the
existing Lenders (each of which, in its sole discretion, may determine whether
and to what degree to participate in such Commitment Increase) or one or more
other Eligible Assignees that at the time agree, in the case of any such
Eligible Assignee that is an existing Lender to increase its Commitment as such
Lender shall so select (an “Increasing Lender”) and, in the case of any other
Eligible Assignee that is not an existing Lender (an “Additional Lender”), to
become a party to this Agreement as a Lender; provided, however, that (i) each
such Commitment Increase to the Commitments shall be equal to at least
$10,000,000, (ii) all Commitments and Revolving Advances provided pursuant to a
Commitment Increase shall be available on the same terms as those applicable to
any other Commitments and Revolving Advances described in this Agreement except
as to upfront fees which may be as agreed to between the Borrowers and such
Increasing Lender or Additional Lender, as the case may be, and (iii) the
aggregate of all such Commitment Increases shall not exceed $100,000,000. The
Borrower shall provide prompt notice of such proposed Commitment Increase
pursuant to this Section 2.15 to the Administrative Agent and the Lenders. This
Section 2.15 shall not be construed to create any obligation on either
Administrative Agent or any Lender to advance or to commit to advance any credit
to the Borrower or to arrange for any other Person to advance or to commit to
advance any credit to the Borrower.

(b) The Commitment Increase shall become effective on the date (the “Increase
Date”) on or prior to which each of following conditions shall have been
satisfied: (i) the receipt by the Administrative Agent of (A) an agreement in
form and substance reasonably satisfactory to the Administrative Agent signed by
the Borrower, each Increasing Lender and/or each Additional Lender, setting
forth the Commitments, if any, of each such Increasing Lender and/or Additional
Lender and, if applicable, setting forth the agreement of each Additional Lender
to become a party to this Agreement and to be bound by all the terms and
provisions hereof binding upon each Lender, and (B) such evidence of appropriate
authorization on the part of the Borrower with respect to such Commitment
Increase and such legal opinions as the Administrative Agent may reasonably
request, (ii) the funding by each Increasing Lender and Additional Lender of the
Revolving Advances to be made by each such Lender to effect the reallocation of
the pro rata shares of the Lenders in each Revolving Borrowing, (iii) receipt by
the Administrative Agent of a certificate of a Responsible Officer of the
Borrower certifying (A) both before and after giving effect to such Commitment
Increase, no Default has occurred and is continuing, and (B) all representations
and warranties made by the Borrowers in this Agreement are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), unless such representation or
warranty relates to an earlier date which remains true and correct in all
material respects as of such earlier date (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), and
(iv) receipt by the Increasing Lender or Additional Lender, as applicable, of
all such fees as agreed to between such Increasing Lender and /or Additional
Lender and the Borrower.

(c) Notwithstanding any provision contained herein to the contrary, from and
after the date of such Commitment Increase, all calculations and payments of
interest on the Revolving Advances shall take into account the actual
Commitments of each Lender and the principal amount outstanding of each
Revolving Advance made by such Lender during the relevant period of time.

(d) On such Increase Date, each Lender’s share of the Letter of Credit Exposure
on such date shall automatically be deemed to equal such Lender’s Pro Rata Share
of such Letter of Credit Obligations (such Pro Rata Share for such Lender to be
determined as of the Increase Date after giving effect to such Commitment
Increase) without further action by any party.

 

-47-



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS OF LENDING

Section 3.1 Conditions Precedent to Initial Borrowings and the Initial Letter of
Credit. The obligations of each Lender to make the initial Advance and to issue
any initial Letters of Credit, shall be subject to the conditions precedent
that:

(a) Documentation. The Administrative Agent shall have received the following,
duly executed by all the parties thereto, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders:

(i) this Agreement and all attached Exhibits and Schedules and the Notes, if
requested by the applicable Lenders, payable to the order of each applicable
Lender;

(ii) the Guaranty executed by all Restricted Subsidiaries of the Borrower
existing on the Effective Date;

(iii) the Security Agreement executed by each Credit Party, together with
appropriate UCC-1 financing statements and intellectual property security
agreements, if any, necessary or desirable for filing with the appropriate
authorities and any other documents, agreements, or instruments necessary to
create, perfect or maintain an Acceptable Security Interest in the Collateral
described in the Security Agreement (other than Collateral the perfection of
which is not required as per the express terms of the Security Agreement);

(iv) a Custodial Agreement executed by the Borrower, the Administrative Agent,
and each employee of the Credit Parties serving as custodian thereunder;

(v) certificates of insurance naming the Administrative Agent as loss payee with
respect to property insurance, or additional insured with respect to liability
insurance, and covering the Borrower’s or its Restricted Subsidiaries Properties
with such insurance carriers, for such amounts and covering such risks that are
required hereunder;

(vi) a certificate from a Responsible Officer of the Borrower dated as of the
Effective Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), except that any representation and
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date, (B) no Default has occurred
and is continuing; and (C) all conditions precedent set forth in this
Section 3.1 have been met or expressly waived in writing;

(vii) a secretary’s or assistant secretary’s certificate from each Credit Party
certifying such Person’s (A) officers’ incumbency, (B) authorizing resolutions,
(C) organizational documents, and (D) governmental approvals, if any, with
respect to the Credit Documents to which such Person is a party;

(viii) certificates of good standing for each Credit Party in each state in
which each such Person is organized, which certificate shall be (A) dated a date
not earlier than 30 days prior to Effective Date or (B) otherwise effective on
the Effective Date;

 

-48-



--------------------------------------------------------------------------------

(ix) a legal opinion in form and substance reasonably acceptable to the
Administrative Agent of (A) Reed Smith as outside counsel to the Credit Parties
and (B) appropriate local counsel to the Credit Parties in the states of Texas
and Oklahoma; and

(x) copies, certified by a Responsible Officer of the Borrower, of all of the
TFI Holdings Acquisition Documents requested by the Administrative Agent, the
Escrow Agreement, and all exhibits and schedules thereto, together with all
amendments, modifications or waivers thereto in effect as of the date of this
Agreement; and

(xi) such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent or any Lender may reasonably request.

(b) Consents; Authorization; Conflicts. The Borrower shall have received any
consents, licenses and approvals required in accordance with applicable law, or
in accordance with any document, agreement, instrument or arrangement to which
the Borrower or any Restricted Subsidiary is a party, in connection with the
execution, delivery, performance, validity and enforceability of this Agreement
and the other Credit Documents. In addition, the Borrower and the Restricted
Subsidiaries shall have all such material consents, licenses and approvals
required in connection with the continued operation of the Borrower and the
Restricted Subsidiaries, and such approvals shall be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on this Agreement and the actions
contemplated hereby.

(c) Representations and Warranties. The representations and warranties contained
in Article 4 and in each other Credit Document shall be true and correct on and
as of the Effective Date before and after giving effect to the initial
Borrowings or issuance (or deemed issuance) of Letters of Credit and to the
application of the proceeds from such Borrowing, as though made on and as of
such date.

(d) Payment of Fees. The Borrower shall have paid the fees and expenses required
to be paid as of the Effective Date by Sections 2.6(c) and 9.1 or any other
provision of a Credit Document.

(e) Other Proceedings. No action, suit, investigation or other proceeding
(including without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be pending
or, to Borrower’s knowledge, threatened, and no preliminary or permanent
injunction or order by a state or federal court shall have been entered (i) in
connection with this Agreement, any other Credit Agreement, or any transaction
contemplated hereby or thereby or (ii) which in the judgment of the
Administrative Agent could reasonably be expected to result in a Material
Adverse Change.

(f) Other Reports. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to it, all environmental reports (including
all available (i) Phase I Environmental Site Assessment Reports and (ii) Phase
II Environmental Site Assessment Reports), and such other reports, audits or
certifications as it may reasonably request.

(g) Material Adverse Change. Since December 31, 2011, there shall not have
occurred any event, development or circumstance that has or could reasonably be
expected to result in a Material Adverse Change.

(h) No Default. No Default shall have occurred and be continuing.

(i) Solvency. The Administrative Agent shall have received a certificate in form
and substance reasonably satisfactory to the Administrative Agent from a senior
financial officer or such other officer acceptable to the Administrative Agent
of the Borrower and each Guarantor certifying that, before and after giving
effect to the initial Borrowings made hereunder on the Effective Date, the
Borrower and each such other Guarantor taken as a whole are Solvent.

 

-49-



--------------------------------------------------------------------------------

(j) Delivery of Financial Statements. The Administrative Agent shall have
received true and correct copies of (i) satisfactory consolidated financial
statements for the Borrower and its Restricted Subsidiaries for the fiscal year
2011, (ii) satisfactory consolidated financial statements for TFI Holdings for
the fiscal years 2009, 2010 and 2011, and interim unaudited financial statements
for TFI Holdings for each fiscal quarter ended since the last audited financial
statements, and (iii) projections prepared by management of balance sheets,
income statements and cashflow statements of the Borrower and its Restricted
Subsidiaries, through the fiscal year 2015, giving pro forma effect to the
Transactions which will be quarterly during the fiscal year ending December 31,
2012 and annually thereafter.

(k) Notices of Borrowing. The Administrative Agent shall have received Notices
of Borrowing from the Borrower, with appropriate insertions and executed by a
duly appointed Responsible Officer of the Borrower.

(l) Collateral Lists. The Administrative Agent shall have received, and be
reasonably satisfied with the result of, a completed Schedule 3.1 which shall
list all Real Property (including all owned and Leasehold Property) of the
Credit Parties after giving effect to the Transactions, including (i) the term
of each lease agreement executed in connection with any Leasehold Property,
(ii) the fair market value or book value of such Real Property (including all
owned and Leasehold Property), and (iii) a notation as to all locations where
any equipment or inventory of any Credit Party is kept that are either owned or
leased by the Credit Parties (and specifically excluding customer locations that
are not leased by any Credit Party).

(m) Payment in Full of Existing Debt. Prior to, or concurrently with, the making
of the initial Advances hereunder, all outstanding Existing Debt (other than
customary indemnification obligations which survive termination of the Existing
Credit Agreement and which are not yet due and payable) and the credit documents
related thereto shall have been paid in full and the Administrative Agent shall
have received (i) a “pay-off” letter (or such other evidence) in form and
substance reasonably satisfactory to the Administrative Agent with respect to
the Existing Debt and the credit documents related thereto, and (ii) all
releases, filings, and other documents necessary to release all liens securing
such Existing Debt.

(n) USA Patriot Act. The Administrative Agent shall have received all
documentation and other information that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.

(o) Pro Forma Compliance Certificate. The Administrative Agent shall have
received a compliance certificate in form acceptable to the Administrative Agent
and executed by the chief executive officer or chief financial officer of the
Borrower and reflecting (i) a Closing Date Leverage Ratio of no greater than
4.10 to 1.00, and (ii) the calculations for the Maximum Total Debt Leverage
Ratio, the Maximum Senior Secured Debt Leverage Ratio, and the Minimum Interest
Coverage Ratio as of the fiscal quarter ended December 31, 2011 after giving pro
forma effect to the Transactions and any other related financings or
transactions being consummated on the Effective Date.

(p) Capital Structure. The capital and ownership structure and the equityholder
arrangements of the Borrower and its Subsidiaries (and all agreements relating
thereto) will be reasonably satisfactory to the Administrative Agent.

(q) Due Diligence. The Administrative Agent shall have completed and be
satisfied in its sole discretion with the corporate (or other organizational),
environmental, tax and financial due diligence of the Credit Parties and its
Affiliates.

 

-50-



--------------------------------------------------------------------------------

(r) Certificates of Title. Subject to Section 5.17, for each piece of
Certificated Equipment owned by the Borrower or any Restricted Subsidiary, the
Administrative Agent shall have received the original certificate of title to
such equipment and such other documents, agreements or instruments required in
order to evidence the Administrative Agent’s first priority lien on the
certificate of title for such Certificated Equipment or shall have entered into
other arrangements satisfactory to the Administration Agent with respect
thereto.

(s) Liens. The Administrative Agent shall have received evidence satisfactory to
it that there are no Liens encumbering any of the Credit Parties’ respective
Property other than Permitted Liens and that there are no Liens encumbering the
Equity Interests of the Subsidiaries held by the Borrower other than the Liens
granted under the Credit Documents.

(t) Material Agreements. The Administrative Agent shall have received true and
complete copies of the Material Agreements (and certified as such by the
Borrower) and the Administrative Agent shall be satisfied with the terms
thereof.

(u) TFI Holdings Acquisition. All conditions to the consummation and
effectiveness of the TFI Holdings Acquisition (other than the payment of the
purchase price) shall have been satisfied or waived. Furthermore, Administrative
Agent shall have received (i) payoff letters, if any, in form and substance
reasonably satisfactory to Administrative Agent covering all debt secured by
liens (other than those which would constitute Permitted Liens hereunder) that
encumber any of the properties being purchased by Borrower under the TFI
Holdings Acquisition and (ii) UCC financing statement terminations, deed of
trust and mortgage lien releases and other evidence reasonably required by
Administrative Agent shall have been delivered to the Administrative Agent such
that, subject only to appropriate filing or recording thereof, all liens (other
than those which would constitute Permitted Liens hereunder) encumbering the TFI
Holdings Properties to be acquired by Borrower and its Restricted Subsidiaries
have been terminated or released.

(v) Bond Issuance. On or prior to the Effective Date, the Borrower shall have
received cash proceeds from the Bond Issurance of at least $250,000,000 gross
and at least $240,000,000 net of fees, expenses and other transaction costs. On
the Effective Date, (i) the Bond Issuance shall have been consumated in
accordance with the terms and conditions of the Bond Issuance Documents and all
applicable law, (ii) the Administrative Agent shall have received true and
correct copies of all Bond Issuance Documents, in each case certified by a
Responsible Officer of the Borrower, (iii) all Bond Issuance Documents and all
terms and conditions thereof (including, without limitation, amortization,
maturities, interest rates, covenants, defaults, remedies, guaranties and
guarantors) shall be in form and substance reasonably satisfactory to the
Administrative Agent and (iv) all such Bond Issuance Documents shall be in full
force and effect. All conditions precedent to the consummation of the Bond
Issuance and as set forth in the Bond Issuance Documents therefor, shall have
been satisfied, and not waived unless consented to by the Administrative Agent
and the Majority Lenders, to the reasonable satisfaction of the Administrative
Agent.

The funding of the initial Borrowing hereunder shall evidence the satisfaction
of the foregoing conditions except to the extent that the Borrower and the other
Credit Parties have agreed to fulfill conditions to the initial Borrowing
following the date of this Agreement pursuant to Section 5.17.

Section 3.2 Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit. The obligation of each Lender to
make an Advance on the occasion of each Borrowing (including the initial
Borrowing), the obligation of each Issuing Lender to issue, increase, renew or
extend a Letter of Credit (including the deemed issuance of Letters of Credit)
and of any reallocation of Letter of Credit Exposure provided in Section 2.14,
shall be subject to the further conditions precedent that on the date of such
Borrowing or such issuance, increase, renewal or extension:

 

-51-



--------------------------------------------------------------------------------

(a) Representations and Warranties. As of the date of the making of any Advance
or issuance, increase, renewal or extension of any Letter of Credit or the
reallocation of the Letter of Credit Exposure, the representations and
warranties made by any Credit Party or any officer or employee of any Credit
Party contained in the Credit Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on such date, except that any
representation and warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date and each
request for the making of any Advance or issuance, increase, renewal or
extension of any Letter of Credit and the making of such Advance or the
issuance, increase, renewal or extension of such Letter of Credit shall be
deemed to be a reaffirmation of such representations and warranties. Each of:
(i) the giving of the applicable Notice of Borrowing or Letter of Credit
Application, (ii) the acceptance by the Borrower of the proceeds of such
Borrowing, (iii) the issuance, increase, or extension of such Letter of Credit,
and (iv) the reallocation of the Letter of Credit Exposure, shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing,
such issuance, increase, or extension of such Letter of Credit or such
reallocation, as applicable, that the foregoing condition precedent has been
met.

(b) Event of Default. As of the date of the making of any Advance, the issuance,
increase, renewal or extension of any Letter of Credit, or the reallocation of
the Letter of Credit Exposure, as applicable, no Default or Event of Default
shall exist, and the making of such Advance or issuance, increase, renewal or
extension of such Letter of Credit, or the relocation of the Letter of Credit
Exposure would not cause a Default or Event of Default. Each of: (i) the giving
of the applicable Notice of Borrowing or Letter of Credit Application, (ii) the
acceptance by the Borrower of the proceeds of such Borrowing, (iii) the
issuance, increase, or extension of such Letter of Credit, and (iv) the
reallocation of the Letter of Credit Exposure, shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing, such issuance,
increase, or extension of such Letter of Credit or such reallocation, as
applicable, that the foregoing condition precedent has been met.

Section 3.3 [Reserved].

Section 3.4 Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowings.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Credit Party hereto represents and warrants as follows:

Section 4.1 Organization. Each Credit Party is duly and validly organized and
existing and in good standing under the laws of its jurisdiction of
incorporation or formation. Each Credit Party is authorized to do business and
is in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure to be so qualified or
authorized could not reasonably be expected to result in a Material Adverse
Change. As of the Effective Date, each Credit Party’s type of organization and
jurisdiction of incorporation or formation are set forth on Schedule 4.1.

 

-52-



--------------------------------------------------------------------------------

Section 4.2 Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby (a) are within such
Credit Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Credit Party, (d) do
not contravene any law or any contractual restriction binding on or affecting
such Credit Party, except as such contravention could not reasonably be expected
to result in a Material Adverse Change, (e) do not result in or require the
creation or imposition of any Lien prohibited by this Agreement, and (f) do not
require any authorization or approval or other action by, or any notice or
filing with, any Governmental Authority other than those that have been
obtained. At the time of each Advance or the issuance, renewal, extension or
increase of each Letter of Credit, such Advance and the use of the proceeds of
such Advance or the issuance, renewal, extension or increase of such Letter of
Credit are within the Borrower’s corporate powers, have been duly authorized by
all necessary action and do not contravene (i) the Borrower’s certificate of
incorporation or by-laws, or (ii) except as such contravention could not
reasonably be expected to result in a Material Adverse Change, any Legal
Requirement or any contractual restriction binding on or affecting the Borrower.
At the time of each Advance or the issuance, renewal, extension or increase of
each Letter of Credit, such Advance and the use of the proceeds of such Advance
or the issuance, renewal, extension or increase of such Letter of Credit will
not result in or require the creation or imposition of any Lien prohibited by
this Agreement, and do not require any authorization or approval or other action
by, or any notice or filing with, any Governmental Authority other than those
that have been obtained or provided.

Section 4.3 Enforceability. The Credit Documents have each been duly executed
and delivered by each Credit Party that is a party thereto and each Credit
Document constitutes the legal, valid, and binding obligation of each Credit
Party that is a party thereto enforceable against such Credit Party in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.

Section 4.4 Financial Condition.

(a) The Borrower has delivered to the Administrative Agent audited consolidated
financial statements for the Borrower and its Subsidiaries dated as of
December 31, 2011 for the fiscal year ended thereon. The financial statements
referred to in the preceding sentence fairly present, in all material respects,
the financial condition of the Borrower and its Subsidiaries on the date thereof
and the results of their operations and cash flows for the periods then ended,
have been prepared in accordance with GAAP and do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading. As of the date of the aforementioned
financial statements, there were no material contingent obligations, liabilities
for taxes, unusual forward or long-term commitments, or unrealized or
anticipated losses of the applicable Persons, except as disclosed therein and
adequate reserves for such items have been made in accordance with GAAP.

(b) Since the Effective Date, after giving pro forma effect to the payment in
full of the outstanding Existing Debt and all Advances made hereunder on the
Effective Date, no event or condition has occurred that could reasonably be
expected to result in Material Adverse Change.

Section 4.5 Ownership and Liens; Real Property. Each applicable Credit Party
(a) has (i) good and insurable title to all Real Property (excluding Leasehold
Property and the Pipeline), (ii) good and defensible title to the Pipeline,
(iii) to such Credit Party’s knowledge, a valid and subsisting leasehold
interest in all Leasehold Property (except to the extent such Leasehold Property
constitutes Material Real Property), (iv) a valid and subsisting leasehold
interest (or other applicable interest) in all Leasehold Property that
constitutes Material Real Property, and (v) good title to all personal Property,
used in its business, and (b) none of the Property owned by the Borrower or a
Restricted Subsidiary of

 

-53-



--------------------------------------------------------------------------------

the Borrower is subject to any Lien except Permitted Liens. As of the Effective
Date, the Borrower and its Restricted Subsidiaries own no Real Property other
than that listed on Schedule 3.1 and all equipment (other than office equipment
and equipment located on jobsites, in transit or off location for servicing,
repairs or modifications) owned by the Borrower and its Restricted Subsidiaries
are located at the fee owned or leased Real Property listed on Schedule 3.1 and
other than equipment in transit, out for repair, or at customers’ locations.

Section 4.6 True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and its Restricted Subsidiaries and furnished to the
Administrative Agent or the Lenders for purposes of or in connection with this
Agreement, any other Credit Document or any transaction contemplated hereby or
thereby does not contain any material misstatement of fact or omits to state any
material fact necessary to make the statements therein not materially
misleading. There is no fact known to any officer of any Credit Party on the
date of this Agreement that has not been disclosed to the Administrative Agent
that could reasonably be expected to result in a Material Adverse Change. All
projections, estimates, budgets, and pro forma financial information furnished
by the Borrower or any of its Restricted Subsidiaries (or on behalf of the
Borrower or any such Restricted Subsidiary), were prepared on the basis of
assumptions, data, information, tests, or conditions (including current and
reasonably foreseeable business conditions) believed to be reasonable at the
time such projections, estimates, and pro forma financial information were
furnished, provided that no assurances are made that such projections will be
attained, actual results may differ and such differences may be material.

Section 4.7 Litigation. Except as otherwise provided in Schedule 4.7, there are
no actions, suits, or proceedings pending or, to any Credit Party’s knowledge,
threatened against the Borrower or any Restricted Subsidiary, at law, in equity,
or in admiralty, or by or before any Governmental Authority, which could
reasonably be expected to result in a Material Adverse Change. Additionally,
except as disclosed in writing to the Administrative Agent and the Lenders,
there is no pending or, to the knowledge of any Credit Party, threatened action
or proceeding instituted against the Borrower or any Restricted Subsidiary which
seeks to adjudicate the Borrower or any Subsidiary as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, Restricted
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property.

Section 4.8 Compliance with Agreements. Neither the Borrower nor any of its
Restricted Subsidiaries is a party to any indenture, loan or credit agreement or
any lease or any other types of agreement or instrument or subject to any
charter or corporate restriction or provision of applicable law or governmental
regulation the performance of or compliance with which could reasonably be
expected to cause a Material Adverse Change. Neither the Borrower nor any of its
Restricted Subsidiaries is in default under or with respect to any contract,
agreement, lease or any other types of agreement or instrument to which the
Borrower or such Restricted Subsidiary is a party and which could reasonably be
expected to cause a Material Adverse Change. To the knowledge of the Credit
Parties, neither the Borrower nor any of its Restricted Subsidiaries is in
default under, or has received a notice of default under, any contract,
agreement, lease or any other document or instrument to which the Borrower or
its Restricted Subsidiaries is a party which is continuing and which, if not
cured, could reasonably be expected to cause a Material Adverse Change.

(a) No Default has occurred and is continuing.

 

-54-



--------------------------------------------------------------------------------

Section 4.9 Pension Plans. (a) Except for matters that could not reasonably be
expected to result in a Material Adverse Change, all Plans are in compliance
with all applicable provisions of ERISA, (b) no Termination Event has occurred
with respect to any Plan that would result in an Event of Default under
Section 7.1(i), (c) except as could not reasonably be expected to result in a
Material Adverse Change, no “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred, and for plan years after December 31, 2007,
no unpaid minimum required contribution exists, and there has been no excise tax
imposed under Section 4971 of the Code, (d) to the knowledge of Credit Parties,
no Reportable Event has occurred with respect to any Multiemployer Plan that
could reasonably be expected to result in liability to any Credit Party of
$5,000,000 or more, (e) neither the Borrower nor any member of the Controlled
Group has had a complete or partial withdrawal from any Multiemployer Plan for
which there is any unsatisfied withdrawal liability that could reasonably be
expected to result in a Material Adverse Change or an Event of Default under
Section 7.1(j), and (f) except for matters that could not reasonably be expected
to result in a Material Adverse Change, as of the most recent valuation date
applicable thereto, neither the Borrower nor any member of the Controlled Group
would become subject to any liability under ERISA if the Borrower or any
Restricted Subsidiary has received notice that any Multiemployer Plan is
insolvent or in reorganization. Based upon GAAP existing as of the date of this
Agreement and current factual circumstances, no Credit Party has any reason to
believe that the annual cost during the term of this Agreement to the Borrower
or any Restricted Subsidiary for post-retirement benefits to be provided to the
current and former employees of the Borrower or any Restricted Subsidiary under
Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA)
could, in the aggregate, reasonably be expected to cause a Material Adverse
Change.

Section 4.10 Environmental Condition.

(a) Permits, Etc. Each Credit Party (i) has obtained all material Environmental
Permits necessary for the ownership and operation of its Properties and the
conduct of its businesses; (ii) except where such non-compliance could not
reasonably be expected to cause a Material Adverse Change, has at all times been
and is in compliance with all terms and conditions of such Environmental Permits
and with all other requirements of applicable Environmental Laws; (iii) except
as set forth in Schedule 4.10 has not received written notice of any material
violation or alleged material violation of any Environmental Law or
Environmental Permit; and (iv) is not subject to any actual or contingent
Environmental Claim which could reasonably be expected to cause a Material
Adverse Change.

(b) Certain Liabilities. To the Credit Parties’ knowledge, none of the presently
or previously owned or operated Property of any Credit Party or of any
Restricted Subsidiary thereof, wherever located, (i) has been placed on or
proposed to be placed on the National Priorities List, the Comprehensive
Environmental Response Compensation Liability Information System list, or their
state analogs, or have been otherwise investigated, designated, listed, or
identified as a potential site for removal, remediation, cleanup, closure,
restoration, reclamation, or other response activity under any Environmental
Laws; (ii) is subject to a Lien, arising under or in connection with any
Environmental Laws, that attaches to any revenues or to any Property owned or
operated by any Credit Party, wherever located, which could reasonably be
expected to cause a Material Adverse Change; or (iii) has been the site of any
Release of Hazardous Substances or Hazardous Wastes from present or past
operations which has caused at the site or at any third-party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response that could cause a Material Adverse Change.

(c) Certain Actions. Without limiting the foregoing, (i) all necessary material
notices have been properly filed, and no further action is required under
current applicable Environmental Law as to each Response or other restoration or
remedial project undertaken by the Borrower, any of its Restricted Subsidiaries
or any of the Borrower’s or such Restricted Subsidiary’s former Restricted
Subsidiaries on any of their presently or formerly owned or operated Property
and (ii) the present and, to the Credit Parties’ knowledge, future liability, if
any, of the Borrower or of any Restricted Subsidiary which could reasonably be
expected to arise in connection with requirements under Environmental Laws will
not result in a Material Adverse Change.

 

-55-



--------------------------------------------------------------------------------

Section 4.11 Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11. Each Subsidiary of the
Borrower (including any such Subsidiary formed or acquired subsequent to the
Effective Date) has complied with the requirements of Section 5.6.

Section 4.12 Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. Neither the Borrower nor any Restricted Subsidiary is subject to
regulation under any Federal or state statute, regulation or other Legal
Requirement which limits its ability to incur Debt.

Section 4.13 Taxes. Proper and accurate (in all material respects), federal or
material state, local and foreign tax returns, reports and statements required
to be filed (after giving effect to any extension granted in the time for
filing) by the Borrower and each Restricted Subsidiary or any member of the
Affiliated Group as defined under Section 1504 of the Code (hereafter
collectively called the “Tax Group”) have been filed with the appropriate
Governmental Authorities, and all taxes (which are material in amount) and other
impositions due and payable have been timely paid prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except where contested in good faith by appropriate
proceeding and for which adequate reserves have been established in compliance
with GAAP. Neither the Borrower nor any member of the Tax Group has given, or
been requested to give, a waiver of the statute of limitations relating to the
payment of any federal, state, local or foreign taxes or other impositions. None
of the Property owned by the Borrower or any other member of the Tax Group is
Property which the Borrower or any member of the Tax Group is required to treat
as being owned by any other Person pursuant to the provisions of
Section 168(f)(8) of the Code. Proper and accurate amounts have been withheld by
the Borrower and all other members of the Tax Group from their employees for all
periods to comply in all material respects with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law.

Section 4.14 Permits, Licenses, etc. Each of the Borrower and its Restricted
Subsidiaries possesses all permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights, and copyrights which
are material to the conduct of its business. Each of the Borrower and its
Restricted Subsidiaries manages and operates its business in accordance with all
applicable Legal Requirements except where the failure to so manage or operate
could not reasonably be expected to result in a Material Adverse Change;
provided that this Section 4.14 does not apply with respect to Environmental
Permits.

Section 4.15 Use of Proceeds. The proceeds of the Advances will be used by the
Borrower for the purposes described in Section 6.6. No Credit Party is engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U). No proceeds of any Advance
will be used to purchase or carry any margin stock in violation of Regulation T,
U or X.

Section 4.16 Condition of Property; Casualties. The material Properties used or
to be used in the continuing operations of the Borrower and each Restricted
Subsidiary, are in good working order and condition, normal wear and tear
excepted. Neither the business nor the material Properties of the Borrower or
any Restricted Subsidiary has been affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of such Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy, which effect could
reasonably be expected to cause a Material Adverse Change.

 

-56-



--------------------------------------------------------------------------------

Section 4.17 Insurance. Each of the Borrower and its Restricted Subsidiaries
carry insurance (which may be carried by the Borrower on a consolidated basis)
with reputable insurers in respect of such of their respective Properties, in
such amounts and against such risks as is customarily maintained by other
Persons of similar size engaged in similar businesses.

Section 4.18 Security Interest. Each Credit Party has authorized the filing of
financing statements sufficient when filed to perfect the Lien created by the
Security Documents. When such financing statements are filed in the offices
noted therein, the Administrative Agent will have a valid and perfected security
interest in all Collateral that is capable of being perfected by filing
financing statements.

Section 4.19 OFAC; Anti-Terrorism. Neither the Borrower nor any Restricted
Subsidiary of the Borrower is in violation of any of the country or list based
economic and trade sanctions administered and enforced by OFAC. Neither the
Borrower nor any Restricted Subsidiary of the Borrower (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any Advance will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

Section 4.20 Solvency. Before and after giving effect to the making of each
Advance and the issuance, increase, or amendment of each Letter of Credit, the
Credit Parties are, when taken as a whole, Solvent.

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as any Obligation shall remain unpaid (other than indemnification
obligations which survive termination of this Agreement and which are not yet
due and payable), any Lender shall have any Commitment hereunder, or there shall
exist any Letter of Credit Exposure, each Credit Party agrees to comply with the
following covenants.

Section 5.1 Organization. The Borrower shall, and shall cause each of its
respective Restricted Subsidiaries to, preserve and maintain its partnership,
limited liability company or corporate existence, rights, franchises and
privileges in the jurisdiction of its organization, and qualify and remain
qualified as a foreign business entity in each jurisdiction in which
qualification is necessary in view of its business and operations or the
ownership of its Properties and where failure to qualify could reasonably be
expected to cause a Material Adverse Change; provided, however, that nothing
herein contained shall prevent any transaction permitted by Section 6.7 or
Section 6.8.

Section 5.2 Reporting.

(a) Annual Financial Reports. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent, within the earlier of (x) 90 days after
the end of each fiscal year of the Borrower (commencing with the fiscal year
ended December 31, 2012) and (y) the date such information is filed with the
SEC, (i) a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; (ii) a

 

-57-



--------------------------------------------------------------------------------

consolidated balance sheet of the Borrower and its Restricted Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be unaudited; and (iii) consolidating balance sheets of the
Unrestricted Subsidiaries on an entity basis as at the end of such fiscal year,
and the related consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidating statements to be
unaudited. All such statements described in clauses (i)-(iii) of this
Section 5.2(a) shall be certified by the chief executive officer or chief
financial officer of the Borrower, to the effect that (1) such statements fairly
present, in all material respects, the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, and (2) there were no material contingent
obligations, liabilities for taxes, unusual forward or long-term commitments, or
unrealized or anticipated losses of the Borrower and its Subsidiaries, except as
disclosed therein and adequate reserves for such items have been made in
accordance with GAAP; provided however, that the Borrower shall be deemed to
have furnished the information required by clause (i) of this Section 5.2(a) if
it shall have timely filed such information for public availability with the SEC
and/or on its internet home page;

(b) Quarterly Financials. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent within 45 days after the end of each
fiscal quarter of each fiscal year (other than the fourth fiscal quarter of each
such fiscal year) of the Borrower (commencing with the fiscal quarter ending
March 31, 2012), (i) a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholder’s equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, as filed with the SEC, (ii) a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholder’s equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, and (iii) consolidating balance
sheets of the Unrestricted Subsidiaries on an entity basis as at the end of such
fiscal quarter, and the related consolidating statements of income or
operations, shareholder’s equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such statements described in clauses (i)-(iii) of this
Section 5.2(b) to be certified by the chief executive officer or the chief
financial officer of the Borrower as (A) fairly presenting, in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments, and (B) showing that there
were no material contingent obligations, liabilities for taxes, unusual forward
or long-term commitments, or unrealized or anticipated losses of the Borrower,
its Restricted Subsidiaries, and its Unrestricted Subsidiaries, as applicable,
except as disclosed therein and adequate reserves for such items have been made
in accordance with GAAP, and (ii) a copy of the management discussion and
analysis with respect to such financial statements; provided however, that the
Borrower shall be deemed to have furnished the information required by this
Section 5.2(b) if it shall have timely filed such information for public
availability with the SEC and/or on its internet home page;

(c) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.2(a) and (b) above, the Borrower shall
provide to the Administrative Agent a duly completed Compliance Certificate
signed by the chief executive officer or chief financial officer of the
Borrower.

(d) [Reserved].

 

-58-



--------------------------------------------------------------------------------

(e) Annual Budget. Within 30 days after the end of each fiscal year of the
Borrower, the Borrower shall provide to the Administrative Agent an annual
operating, capital and cash flow budget for the Borrower and its Restricted
Subsidiaries for the immediately following fiscal year and detailed on a monthly
basis;

(f) Defaults. The Borrower shall provide to the Administrative Agent promptly,
but in any event within five Business Days after the occurrence thereof, a
notice of each Default or Event of Default known to the Responsible Officer of
the Borrower or to any of its Restricted Subsidiaries, together with a statement
of a Responsible Officer of the Borrower setting forth the details of such
Default or Event of Default and the actions which the Credit Parties have taken
and proposes to take with respect thereto;

(g) Other Creditors. The Borrower shall provide to the Administrative Agent
promptly after the giving or receipt thereof, copies of any default notices
given or received by the Borrower or by any of its Restricted Subsidiaries
pursuant to the terms of any indenture, loan agreement, credit agreement, or
similar agreement evidencing Debt or other obligations in an aggregate principal
amount in excess of $5,000,000;

(h) Litigation. The Borrower shall provide to the Administrative Agent promptly
after the commencement thereof, notice of all actions, suits, and proceedings
before any Governmental Authority, affecting the Borrower or any of its
Restricted Subsidiaries or any of their respective assets that has a claim for
damages in excess of $10,000,000 or that could otherwise reasonably be expected
to result in a cost, expense or loss to the Borrower or any of its Restricted
Subsidiaries in excess of $10,000,000;

(i) Environmental Notices. Promptly upon, and in any event no later than 15 days
after, the receipt thereof, or the acquisition of knowledge of a Responsible
Officer thereof, by any Credit Party, the Borrower shall provide the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, including without limitation any information request related
to, or notice of potential responsibility under CERCLA, (i) concerning
violations or alleged violations of Environmental Laws, which seeks to impose
liability therefore in excess of $10,000,000, (ii) concerning any action or
omission on the part of any of the Credit Parties or any of their former
Restricted Subsidiaries in connection with Hazardous Waste or Hazardous
Substances which could reasonably result in the imposition of liability or costs
in excess of $10,000,000 or requiring that action be taken to respond to or
clean up a Release of Hazardous Substances or Hazardous Waste into the
environment and such action or clean-up could reasonably be expected to exceed
$10,000,000, or (iii) concerning the filing of a Lien with respect to
environmental matters upon, against or in connection with the Borrower, any
Restricted Subsidiary, or any of their respective former Restricted
Subsidiaries, or any of their material leased or owned Property, wherever
located;

(j) Material Changes. The Borrower shall provide to the Administrative Agent
prompt written notice of any event, development of circumstance that has had or
would reasonably be expected to give rise to a Material Adverse Change;

(k) Termination Events. As soon as possible and in any event (i) within 30 days
after the Borrower or any member of the Controlled Group knows or has reason to
know that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred which is reasonably
likely to result in material liability to Borrower, and (ii) within 10 days
after the Borrower or any member of the Controlled Group knows or has reason to
know that any other Termination Event with respect to any Plan has occurred
which is reasonably likely to result in a material liability to Borrower, the
Borrower shall provide to the Administrative Agent a statement of a Responsible
Officer of the Borrower describing such Termination Event and the action, if
any, which the Borrower or any Affiliate of the Borrower proposes to take with
respect thereto;

(l) Termination of Plans. Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
the PBGC, the Borrower shall provide to the Administrative Agent copies of each
notice received by the Borrower or any such member of the Controlled Group of
the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan;

 

-59-



--------------------------------------------------------------------------------

(m) Other ERISA Notices. Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
a Multiemployer Plan sponsor, the Borrower shall provide to the Administrative
Agent a copy of each notice received by the Borrower or any member of the
Controlled Group concerning the imposition or amount of withdrawal liability
imposed on the Borrower or any member of the Controlled Group pursuant to
Section 4202 of ERISA;

(n) Other Governmental Notices. Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any Restricted Subsidiary, the
Borrower shall provide to the Administrative Agent a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority;

(o) Disputes; etc. The Borrower shall provide to the Administrative Agent prompt
written notice of (i) any claims, legal or arbitration proceedings, proceedings
before any Governmental Authority, or disputes, or to the knowledge of any
Credit Party, any such actions threatened, or affecting the Borrower or any
Restricted Subsidiary, which could reasonably be expected to cause a Material
Adverse Change, or any material labor controversy of which the Borrower or any
of its Restricted Subsidiaries has knowledge resulting in or reasonably expected
to result in a strike against the Borrower or any Restricted Subsidiary, and
(ii) any claim, judgment, Lien or other encumbrance (other than a Permitted
Lien) affecting any Property of the Borrower or any Restricted Subsidiary, if
the value of the claim, judgment, Lien, or other encumbrance affecting such
Property shall exceed $5,000,000 and is not otherwise covered by Section 5.2(i)
above;

(p) Management Letters; Other Accounting Reports. Promptly upon receipt thereof,
a copy of each other report or letter submitted to the Borrower or any
Restricted Subsidiary by independent accountants in connection with any annual,
interim or special audit made by them of the books of the Borrower and its
Restricted Subsidiaries, and a copy of any response by the Borrower or any
Restricted Subsidiary of the Borrower, or the board of directors or managers (or
other applicable governing body) of the Borrower or any Restricted Subsidiary of
the Borrower, to such letter;

(q) Securities Law Filings. Promptly and in any event within five Business Days
after the sending or filing thereof, the Borrower shall provide to the
Administrative Agent copies of all proxy material, reports and other information
which the Borrower or any of its Restricted Subsidiaries files with the SEC or
which the Borrower sends to all of its shareholders; provided however, that the
Borrower shall be deemed to have furnished the information required by this
Section 5.2(q) if it shall have timely filed such information for public
availability with the SEC and/or on its internet home page; and

(r) Other Information. Subject to the confidentiality provisions of Section 9.8,
the Borrower shall provide to the Administrative Agent such other information
respecting the business, operations, or Property of the Borrower or any
Restricted Subsidiary, financial or otherwise, as any Lender through the
Administrative Agent may reasonably request.

Section 5.3 Insurance.

(a) The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
carry and maintain, with financially sound and reputable insurers, property
insurance, such public liability insurance, third party property damage
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Borrower and its Restricted
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts, with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be

 

-60-



--------------------------------------------------------------------------------

customary for such Persons; provided that the Borrower and each Restricted
Subsidiary shall maintain at all times pollution legal liability insurance with
coverage amounts equal to or greater than, deductibles no greater than, and
otherwise on terms and conditions no less favorable to the Lenders than, the
pollution legal liability insurance in effect on the date of this Agreement.

(b) Copies of all policies of insurance or certificates thereof covering the
Property or business of the Credit Parties, and endorsements and renewals
thereof, certified as true and correct copies of such documents by a Responsible
Officer of the Borrower shall be delivered by Borrower to and retained by the
Administrative Agent. All policies of property insurance with respect to the
Collateral either shall have attached thereto a lender’s loss payable
endorsement in favor of the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties or name the Administrative Agent as loss payee
for its benefit and the ratable benefit of the Secured Parties, in either case,
in form reasonably satisfactory to the Administrative Agent, and all policies of
liability insurance shall name the Administrative Agent for its benefit and the
ratable benefit of the Secured Parties as an additional insured. All policies or
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. All such
policies shall contain a provision that notwithstanding any contrary agreements
between the Borrower, its Restricted Subsidiaries, and the applicable insurance
company, such policies will not be canceled or allowed to lapse without renewal
without at least 30 days’ (or such shorter period as may be accepted by the
Administrative Agent) prior written notice to the Administrative Agent.

(c) If at any time the area in which any Real Property constituting Collateral
is located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
the Borrower shall, and shall cause each of its Restricted Subsidiaries to,
obtain flood insurance in such total amount as required by Regulation H of the
Federal Reserve Board, as from time to time in effect and all official rulings
and interpretations thereunder or thereof, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time.

(d) After the occurrence and during the continuance of an Event of Default, all
proceeds of insurance, including any casualty insurance proceeds, property
insurance proceeds, proceeds from actions, and any other proceeds, shall be paid
directly to the Administrative Agent and if necessary, assigned to the
Administrative Agent, to be applied in accordance with Section 7.6 of this
Agreement, whether or not the Secured Obligations are then due and payable.

(e) In the event that any insurance proceeds are paid to any Credit Party in
violation of clause (d), such Credit Party shall hold the proceeds in trust for
the Administrative Agent, segregate the proceeds from the other funds of such
Credit Party, and promptly pay the proceeds to the Administrative Agent with any
necessary endorsement. Upon the request of the Administrative Agent, each of the
Borrower and its Restricted Subsidiaries shall execute and deliver to the
Administrative Agent any additional assignments and other documents as may be
necessary or desirable to enable the Administrative Agent to directly collect
the proceeds as set forth herein.

Section 5.4 Compliance with Laws. The Borrower shall, and shall cause each of
its Restricted Subsidiaries to, comply with all federal, state, and local laws
and regulations (including Environmental Laws) which are applicable to the
operations and Property of any Credit Party and maintain all related permits
necessary for the ownership and operation of each Credit Party’s Property and
business, except in any case where the failure to so comply or maintain could
not reasonably be expected to result in a Material Adverse Change.

Section 5.5 Taxes. The Borrower shall, and shall cause each of its Restricted
Subsidiaries to pay and discharge all material taxes, assessments, and other
charges and claims related thereto imposed on the Borrower or any of its
Restricted Subsidiaries prior to the date on which penalties attach other than
any tax, assessment, charge, or claims which is being contested in good faith
and for which adequate reserves have been established in compliance with GAAP.

 

-61-



--------------------------------------------------------------------------------

Section 5.6 New Subsidiaries.

(a) Any Domestic Subsidiary formed or acquired after the Effective Date shall be
deemed a Restricted Subsidiary unless such Domestic Subsidiary is a Non-Material
Domestic Subsidiarity. No Borrower may acquire or form any new Restricted
Subsidiary unless each of the following conditions are satisfied in connection
with such acquisition, formation or designation:

(i) immediately before and after giving effect to such acquisition, formation,
or designation, no Default or Event of Default shall exist and be continuing;
and

(ii) the Borrower shall deliver to the Administrative Agent each of the items
set forth in Schedule III attached hereto with respect to each Restricted
Subsidiary created after the Effective to the extent required in Schedule III.

(b) Any Foreign Subsidiary or Non-Material Domestic Subsidiary formed or
acquired after the Effective Date shall be deemed an Unrestricted Subsidiary.
The Borrower shall not acquire or form any new Unrestricted Subsidiary unless
each of the following conditions are satisfied in connection with such
acquisition, formation or designation:

(i) immediately before and after giving effect to such acquisition, formation,
or designation, no Default or Event of Default shall exist and be continuing;
and

(ii) to the extent that the equity holder of such Unrestricted Subsidiary is the
Borrower or a Restricted Subsidiary of the Borrower, such equity holder shall
pledge 100% (or 65% in the case of any Foreign Subsidiary) of the Equity
Interest owned by such equity holder of such Unrestricted Subsidiary and such
evidence of corporate, limited liability company or partnership authority to
enter into such pledge agreement as the Administrative Agent may reasonably
request, along with share certificates pledged thereby and appropriately
executed stock powers in blank, if applicable.

Section 5.7 Security. Each Borrower agrees that at all times before the
termination of this Agreement, payment in full of the Obligations (other than
customary indemnification obligations which survive termination of this
Agreement and which are not yet due and payable), the termination and return of
all Letters of Credit (other than Letters of Credit that have either been cash
collateralized in accordance with Section 2.2 or as to which arrangements
satisfactory to the Issuing Lender in its sole discretion have been made) and
termination in full of the Commitments, the Administrative Agent shall have an
Acceptable Security Interest in the Collateral (other than Collateral the
perfection of which is not required as per the express terms of the applicable
Security Document). The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, promptly grant to the Administrative Agent a Lien in any
Property of such Credit Party or such Restricted Subsidiary now owned or
hereafter acquired (other than (i) owned or leased Real Property which is not
Material Real Property, (ii) any Excluded Account, (iii) the aircraft acquired
in connection with the Rough Rider Acquisition and, (iv) any property which is
or would be excluded from the description of Collateral in the Security
Agreement), and shall promptly take such actions as may be required under the
Security Documents to ensure that the Administrative Agent has an Acceptable
Security Interest in such Property (other than Collateral the perfection of
which is not required as per the express terms of the applicable Security
Document). Notwithstanding the foregoing, the Borrower shall, and shall cause
each Restricted Subsidiary to take such actions, including execution and
delivery of any Security Documents necessary to create, perfect and maintain an

 

-62-



--------------------------------------------------------------------------------

Acceptable Security Interest in favor of the Administrative Agent in the
following Properties, whether now owned or hereafter acquired: (i) all Equity
Interests issued by any Domestic Subsidiary (other than any Domestic Subsidiary
of a Foreign Subsidiary) and held by a Restricted Subsidiary or the Borrower;
and (ii) 100% of Equity Interests issued by First Tier Foreign Subsidiaries
which are owned by the Borrower or any Restricted Subsidiary but, in any event,
no more than 65% of the outstanding Voting Securities issued by any First Tier
Foreign Subsidiary. Notwithstanding the generality of the foregoing, the
Borrower shall, and shall cause each of its Restricted Subsidiaries to;
(a) appoint certain employees of the Borrower and its Restricted Subsidiaries to
serve as the custodians under a Custodial Agreement, pursuant to which such
employees shall act as agents for and on behalf of the Administrative Agent as
the secured party in connection with Collateral comprising of certificates of
title, (b) within 60 days (or such longer period as may be agreed by the
Administrative Agent) after the date of purchase for all Certificated Equipment
purchased by a Credit Party on or after the Effective Date (other than such
equipment that is encumbered by a purchase money Lien or subject to a capital
leases permitted under Section 6.1(e)), cause the certificates of title covering
such Certificated Equipment to note the Administrative Agent as the holder of
the first Lien thereon, (c) cause the certificates of title that name the
Administrative Agent as the holder of the first Lien thereon to continue to so
name the Administrative Agent (unless the applicable Certificated Equipment is
sold or otherwise disposed of as permitted under this Agreement), and (d) at the
request of the Administrative Agent, which request may be made at the sole
discretion of the Administrative Agent, cause the certificates of title covering
all other Certificated Equipment (other than such equipment that is encumbered
by a purchase money Lien or subject to a capital leases permitted under
Section 6.1(e)) to note the Administrative Agent as the holder of the first Lien
thereon.

Section 5.8 Reserved.

Section 5.9 Records; Inspection. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to maintain proper, complete and consistent books of
record with respect to such Person’s operations, affairs, and financial
condition. From time to time upon reasonable prior notice, the Borrower shall
permit any Lender and shall cause each of its Restricted Subsidiaries to permit
any Lender, at such reasonable times and intervals and to a reasonable extent
and under the reasonable guidance of officers of or employees delegated by
officers of the Borrower or such Restricted Subsidiary, to, subject to any
applicable confidentiality considerations, examine and copy the books and
records of the Borrower or such Restricted Subsidiary, to visit and inspect the
Property of the Borrower or such Restricted Subsidiary, and to discuss the
business operations and Property of the Borrower or such Restricted Subsidiary
with the officers and directors thereof.

Section 5.10 Maintenance of Property. Each Borrower shall, and shall cause each
of its Restricted Subsidiaries to, maintain their owned, leased, or operated
Property in good condition and repair, normal wear and tear excepted; and shall
abstain from, and cause each of its Restricted Subsidiaries to abstain from,
knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.

Section 5.11 [Reserved].

Section 5.12 Certificates of Title. The Administrative Agent shall have
received, at least 60 Business Days (or such longer period as may be agreed by
the Administrative Agent) after the purchase of Certificated Equipment, a
certificate executed by a Responsible Officer of the Borrower effective as of
date of delivery and certifying and attaching thereto for each such equipment
either (a) certificate of

 

-63-



--------------------------------------------------------------------------------

title for such equipment naming a Credit Party as the owner and naming the
Administrative Agent (or one of its subagents) as the holder of the first lien
thereon or (b) executed and completed proper documentation evidencing the
applicable Credit Party’s application with the appropriate Governmental
Authority requesting certificates of title naming such Credit Party as the owner
and the Administrative Agent as the holder of the first lien thereon.

Section 5.13 Appraisal Reports; Field Audits. The Borrower will, and will cause
each of its Restricted Subsidiaries to, permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to conduct field audits, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable advance notice to the Borrower; provided, however, that so long as no
Event of Default exists, the Borrower shall not be obligated to pay for more
than one (1) such inspection per year and that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

Section 5.14 Material Agreements. The Borrower shall, and shall cause each of
its Restricted Subsidiaries to maintain in full force and effect the Material
Agreements and the Borrower shall provide notice to the Administrative Agent
promptly, but in any event within five Business Days prior to the occurrence
thereof, of any proposed material amendments, supplements or other modifications
to any Material Agreement.

Section 5.15 Acquisition Documents. As of the Effective Date, Borrower has
provided Administrative Agent with a true and correct copy of each of the TFI
Holdings Acquisition Documents, including all amendments and modifications
thereto. Except to the extent disclosed in writing to the Administrative Agent
on or before the Effective Date, no material rights or obligations of any party
to any of such TFI Holdings Acquisition Documents have been waived, and no
Credit Party, nor to the actual knowledge of a Responsible Officer of Borrower,
any other party to any such TFI Holdings Acquisition Documents, is in default of
its obligations thereunder. Each of such TFI Holdings Acquisition Documents is a
valid, binding and enforceable obligation of the parties thereto in accordance
with its terms and is in full force and effect. As of the Effective Date, each
representation and warranty made by each Credit Party, and to the actual
knowledge of a Responsible Officer of Borrower, by each other party to such TFI
Holdings Acquisition Documents, in such TFI Holdings Acquisition Documents
(a) was true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) when made,
and (b) will be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on the Effective Date.

Section 5.16 Additional Material Real Property.

(a) In the event that any Credit Party acquires any Material Real Property, then
such Credit Party shall, no later than forty-five (45) days (or such longer
period as may be agreed by the Administrative Agent as provided below) after
(A) acquiring such Material Real Property or (B) any owned Real Property becomes
Material Real Property, take all such actions and execute and deliver, or cause
to be executed and delivered, all such Mortgages, documents, instruments,
agreements, consents, opinions and certificates as described in Section 5.17(a)
below that the Administrative Agent shall reasonably request in order to create
in favor of the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a valid and, subject to any filing and/or recording
referred to herein, enforceable Lien on and in the Material Real Property that
is prior and

 

-64-



--------------------------------------------------------------------------------

superior in right to any other Lien (other than Permitted Liens). The
Administrative Agent may, in its sole discretion, grant extensions of time for
compliance or exceptions with the provisions of this Section 5.16 by any Credit
Party. In addition to the foregoing, the Borrower shall, at the request of the
Required Lenders, deliver, from time to time, to the Administrative Agent such
appraisals as are required by law or regulation of Material Real Properties with
respect to which the Administrative Agent has been granted a Lien.

(b) With respect to any Leasehold Property of any Credit Party leased pursuant
to an agreement entered into after the Effective Date that constitutes Material
Real Property and is not subject to a Mortgage, the applicable lessee with
respect to such Leasehold Property shall obtain and deliver to the
Administrative Agent lien waivers or subordination agreements in substantially
the same form as Exhibit I or otherwise in form and substance reasonably
satisfactory to the Administrative Agent, in each case duly executed by the
applicable lessee and lessor, within forty-five (45) days after entry into the
applicable agreement.

Section 5.17 Post-Closing Covenants.

(a) In order to create in favor of the Administrative Agent, for the benefit of
the holders of the Secured Obligations, a valid and, subject to any filing
and/or recording referred to herein, enforceable Lien on, and security interest
in, Material Real Property that is prior and superior in right to any other Lien
(other than Permitted Liens), the Administrative Agent (with copies sufficient
for each Lender) shall have received from the Credit Parties with respect to
(x) Material Real Property that is listed on Schedule IV attached hereto, within
thirty (30) days following the First Amendment Effective Date (or such longer
period as the Administrative Agent may determine in its sole discretion), and
(y) each other Material Real Property, within ninety (90) days following the
First Amendment Effective Date (or such longer period as the Administrative
Agent may determine in its sole discretion), fully executed Mortgages covering
all Material Real Property of any Credit Party, together with

(i) a flood determination certificate issued by the appropriate Governmental
Authority or third party indicating whether such Material Real Property is
designated as a “flood hazard area”,

(ii) if such Material Real Property is designated to be in a “flood hazard
area”, evidence of flood insurance on such Material Real Property obtained by
the applicable Credit Party in such total amount as required by Regulation H of
the Federal Reserve Board, and all official rulings and interpretations
thereunder or thereof, and otherwise in compliance with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973,

(iii) (A) ALTA or TLTA mortgagee title insurance policies issued by one or more
title companies designated by Administrative Agent (each, a “Title Policy”) with
respect to such Material Real Property (other than the Pipeline), in amounts not
less than the fair market value of such Material Real Property, together with a
title report issued by a title company with respect thereto and copies of all
recorded documents listed as exceptions to title or otherwise referred to
therein, each in form and substance reasonably satisfactory to the
Administrative Agent, Credit Party hereby agreeing to provide the applicable
title companies with all necessary consents, authorizations and other
information necessary for the title company to issue the applicable Title
Policies in a form insuring the applicable mortgage as a first lien, encumbering
the applicable portion of such Material Real Property, subject to no Liens or
encumbrances other than Permitted Liens, and (B) evidence reasonably
satisfactory to the Administrative Agent that such Credit Party has paid to the
title company or to the appropriate Governmental Authorities all expenses and
premiums of the title company and all other sums required in connection with the
issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgage for such Material Real Property in the appropriate real estate
records;

 

-65-



--------------------------------------------------------------------------------

(iv) if an exception to the Title Policy with respect to a Material Real
Property (other than the Pipeline) would arise without such ALTA or TLTA
surveys, ALTA or TLTA surveys of such Material Real Property;

(v) an opinion of counsel (which counsel shall be reasonably satisfactory to the
Administrative Agent) in each state in which such Material Real Property is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state, the recording of such Mortgage, and such other matters
as the Administrative Agent may reasonably request, in each case, in form and
substance reasonably satisfactory to the Administrative Agent; (E) reports and
other reasonable information, in form, scope and substance reasonably
satisfactory to the Administrative Agent, regarding environmental matters
relating to such Material Real Property; and

(vi) all consents, including, but not limited to, any landlord consents all in
form and substance reasonably satisfactory to the Administrative Agent, and
other requirements necessary for the Credit Parties to comply with the
provisions set forth in this Section 5.17.

(b) On or prior to the Post-Closing Segment Acquisition Deadline, the Borrower
shall, or shall cause a Restricted Subsidiary to acquire good and defensible
title to the Post-Closing Segment and, simultaneously with such acquisition,
take all actions described in subsection (a) hereof with respect to the
Post-Closing Segment.

(c) The Borrower and the Restricted Subsidiaries shall use commercially
reasonable efforts to deliver to the Administrative Agent within 60 days of the
First Amendment Effective Date lien waivers or subordination agreements in the
form of Exhibit I, or otherwise in form and substance reasonably satisfactory to
the Administrative Agent, and executed by the applicable landlords or lessors,
covering each of the Leasehold Properties leased by the Borrower or any of its
Restricted Subsidiaries.

(d) (i) Within 90 days following the First Amendment Effective Date (or such
longer period as the Administrative Agent may determine in its sole discretion),
for each piece of the Certificated Equipment (other than the Wallwork Equipment)
owned by the Borrower or any Restricted Subsidiary, the Administrative Agent
shall have either (A) received evidence of the Administrative Agent’s first
priority lien on the certificate of title for such Certificated Equipment or
(B) shall have entered into other arrangements satisfactory to the
Administration Agent with respect thereto, and (ii) within 180 days following
the First Amendment Effective Date (or such longer period as the Administrative
Agent may determine in its sole discretion), for each piece of the Wallwork
Equipment owned by the Borrower or any Restricted Subsidiary, the Administrative
Agent shall have either (A) received evidence of the Administrative Agent’s
first priority lien on the certificate of title for such Certificated Equipment
or (B) shall have entered into other arrangements satisfactory to the
Administration Agent with respect thereto.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Obligation shall remain unpaid (other than indemnification
obligations which survive termination of the Existing Credit Agreement and which
are not yet due and payable), any Lender shall have any Commitment hereunder, or
there shall exist any Letter of Credit Exposure, the Borrower agrees to, and, as
applicable, agrees to cause its Restricted Subsidiaries to, comply with the
following covenants.

Section 6.1 Debt. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, create, assume, incur, suffer to exist, or in any
manner become liable, directly, indirectly, or contingently in respect of, any
Debt other than the following (collectively, the “Permitted Debt”):

 

-66-



--------------------------------------------------------------------------------

(a) the Obligations;

(b) intercompany subordinated Debt incurred in the ordinary course of business
owed by any Credit Party to any other Credit Party;

(c) Debt in the form of accounts payable to trade creditors for goods or
services and current operating liabilities (other than for borrowed money) which
in each case is not more than 90 days past due, in each case incurred in the
ordinary course of business, as presently conducted, unless contested in good
faith by appropriate proceedings and adequate reserves for such items have been
made in accordance with GAAP;

(d) Debt existing on the Closing Date and described in Schedule 6.1, together
with any refinancing thereof (but in no event may such Debt increase in
aggregate principal amount);

(e) Debt constituting purchase money indebtedness and Debt owing in respect of
Capital Leases; provided that all such Debt under this clause (e) may not exceed
$60,000,000 in aggregate principal amount at any time;

(f) Hedging Arrangements permitted under Section 6.15;

(g) Debt arising from the endorsement of instruments for collection in the
ordinary course of business;

(h) unsecured Debt not otherwise permitted under the preceding provisions of
this Section 6.1; provided that, (i) the aggregate principal amount thereof
shall not exceed $250,000,000 at any time, exclusive of Debt under the Bond
Issuances (ii) no principal amount of such Debt matures earlier than six
(6) months after the Maturity Date, (iii) the weighted average life to maturity
of such Debt is longer than the number of years until the Maturity Date, (iv) at
the time of the issuance of such Debt and after giving effect thereto, no
Default or Event of Default shall exist or would occur, (v) the agreement or
indenture governing such Debt shall have covenants and restrictions that are no
more restrictive in any material respect than those set forth in this Agreement
and the other Credit Documents; provided that the inclusion of any covenant that
is customary with respect to such type of Debt and that is not found in this
Agreement shall not be deemed to be more restrictive for purposes of this
clause, and (vi) the agreement or indenture governing such Debt shall not have
any restriction on the ability of the Borrower or any of its Restricted
Subsidiaries to guarantee the Obligations or pledge assets as collateral
security for the Obligations;

(i) Debt under the Indentures in an aggregate principal amount not to exceed
$400,000,000 provided that, (i) such Debt is not secured by any Lien, (ii) no
principal amount of such Debt matures earlier than six (6) months after the
Maturity Date, (iii) at the time of the issuance of such Debt and after giving
effect thereto, no Default or Event of Default shall exist or would occur,
(iv) the agreement or indenture governing such Debt shall have covenants and
restrictions that are no more restrictive in any material respects than those
set forth in this Agreement and the other Credit Documents; provided that the
inclusion of any covenant that is customary with respect to such type of Debt
and that is not found in this Agreement shall not be deemed to be more
restrictive for purposes of this clause, and (v) the agreement or indenture
governing such Debt shall not have any restriction on the ability of the
Borrower or any of its Restricted Subsidiaries to guarantee the Obligations or
pledge assets as collateral security for the Obligations;

(j) Debt assumed in connection with any Permitted Acquisition; provided, that
(i) such assumed Debt was previously existing prior to the consummation of such
Permitted Acquisition and was not incurred by the seller or target, as
applicable, in contemplation of the making of such Permitted Acquisition,
(ii) all Debt described in this clause (j) shall be nonrecourse Debt with
respect to any Credit Party or any of its assets (other than the assets financed
by the Debt described in this clause (j)), and (iii) all such Debt under this
clause (j) may not exceed $10,000,000 in aggregate principal amount at any time;

 

-67-



--------------------------------------------------------------------------------

(k) unsecured subordinated Debt incurred in connection with any Permitted
Acquisition; provided that, (i) the aggregate principal amount thereof shall not
exceed $20,000,000 at any time, (ii) no principal amount of such Debt matures
earlier than six (6) months after the Maturity Date, (iii) the weighted average
life to maturity of such Debt is longer than the number of years until the
Maturity Date, and (iv) such Debt is subject to a subordination agreement in
form and substance satisfactory to the Administrative Agent;

(l) Debt arising in connection with the financing of insurance premiums in the
ordinary course of business;

(m) Debt representing deferred compensation to officers, directors, and
employees of the Borrower and its Restricted Subsidiaries;

(n) Debt consisting of earn out obligations or other contingent obligations of
the Borrower and its Restricted Subsidiaries owing in respect of Permitted
Acquisitions or any other Acquisition consented to in accordance with
Section 9.3; and

(o) Other unsecured Debt of the Borrower and its Restricted Subsidiaries in an
aggregate amount not to exceed $10,000,000 at any time.

Section 6.2 Liens. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, create, assume, incur, or suffer to exist any Lien
on the Property of any Credit Party or any Restricted Subsidiary, whether now
owned or hereafter acquired, or assign any right to receive any income, other
than the following (collectively, the “Permitted Liens”):

(a) Liens securing the Secured Obligations pursuant to the Security Documents;

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens, and other similar liens arising in the ordinary
course of business securing obligations which are not overdue for a period of
more than 30 days or are being contested in good faith by appropriate procedures
or proceedings and for which adequate reserves have been established;

(c) Liens arising in the ordinary course of business out of pledges or deposits
under workers compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations;

(d) Liens for taxes, assessment, or other governmental charges which are not yet
due and payable or which are being actively contested in good faith by
appropriate proceedings and adequate reserves for such items have been made in
accordance with GAAP;

(e) Liens securing purchase money debt or Capital Lease obligations permitted
under Section 6.1(e); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money debt or the
subject of any such Capital Lease, and all proceeds thereof (including insurance
proceeds), and the amount secured thereby is not increased;

(f) Liens securing Debt permitted under Section 6.1(j);

 

-68-



--------------------------------------------------------------------------------

(g) encumbrances consisting of easements, rights-of way, encroachments, zoning
restrictions, or other minor defects that do not (individually or in the
aggregate) materially and adversely affect the value of the assets encumbered
thereby or materially impair the ability of any Credit Party to use such assets
in its business, and none of which is violated in any material aspect by
existing or proposed structures or land use, including without limitation all
minor encumbrances shown on any policy of title insurance delivered to the
Administrative Agent with respect to any Material Real Property, so long as such
encumbrances do not secure Debt;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;

(i) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;

(j) judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced; and

(k) Liens in favor of a banking institution arising by operation of law
encumbering deposits in accounts held by such banking institution incurred in
the ordinary course of business and which are within the general parameters
customary in the banking industry;

(l) Liens of a seller solely on any cash earnest money deposits made by any
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent, purchase agreement permitted hereunder or any Acquisition Agreement
permitted hereunder;

(m) Liens evidenced by the filing of precautionary UCC financing statements
relating solely to operating leases of personal property entered into in the
ordinary course of business;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(o) Licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of the Borrower or such Restricted Subsidiary;

(p) Liens existing as of the Closing Date and described in Schedule 6.2;
provided that the Debt secured by such Liens may not be increased;

(q) Liens in favor of collecting banks under Section 4-210 of the UCC; and

(r) Liens not otherwise permitted hereunder securing Debt not in excess of
$10,000,000 in the aggregate at any one time outstanding.

Section 6.3 Investments. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, make or hold any direct or indirect investment in
any Person, including capital contributions to the Person, investments in or the
acquisition of the debt or equity securities of the Person, or any loans,
guaranties, trade credit, or other extensions of credit to any Person, other
than the following (collectively, the “Permitted Investments”):

 

-69-



--------------------------------------------------------------------------------

(a) investments in the form of trade credit to customers of a Credit Party
arising in the ordinary course of business and represented by accounts from such
customers;

(b) Liquid Investments;

(c) loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of, or interests in, any Person existing on the Effective Date,
in each case as specified in the attached Schedule 6.3 and made on or prior to
the Effective Date; provided that, the respective amounts of such loans,
advances, capital contributions, investments, purchases and commitments shall
not be increased (other than appreciation), except as may be permitted by any
other clause of this Section 6.3;

(d) loans, advances and equity contributions by a Credit Party to any other
Credit Party; provided that the aggregate amount of equity contributions to
non-wholly owned Restricted Subsidiaries shall not exceed $50,000,000;

(e) creation of any additional Subsidiaries in compliance with Section 5.6 and
Schedule III;

(f) Capital Expenditures permitted under Section 6.19;

(g) Permitted Acquisitions and any acquisition of equity securities in
connection with the Rough Rider Acquisition (other than the Equity Interests in
Dodge Water Depot) or the AWS Acquisition;

(h) (i) investments in any Equity Interest received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, and
(ii) deposits, prepayments and other credits to suppliers and vendors made in
the ordinary course of business of the Borrower and its Restricted Subsidiaries;

(i) Investments in Unrestricted Subsidiaries, Foreign Subsidiaries and joint
ventures in an aggregate amount outstanding at any time (on a cost basis) which,
when combined with (without duplication) the aggregate amount of consideration
paid for any Equity Interests in Unrestricted Subsidiaries under
Section 6.4(b)(ii), would not exceed $40,000,000;

(j) Investments received as the non-cash portion of consideration received in
connection with the sale of disposition of any Property permitted by
Section 6.8;

(k) to the extent permitted under applicable laws, investments consisting of
loans and advances to officers, directors and other employees of the Borrower
and its Restricted Subsidiaries for travel, entertainment, relocation and
analogous ordinary business purposes in an aggregate amount outstanding at any
time (on a cost basis) not to exceed $500,000;

(l) Investments in Dodge Water Depot existing on the First Amendment Effective
Date, provided that the amount of such Investments shall not increase after the
First Amendment Effective Date (other than appreciation), except as may be
permitted by any other clause of this Section 6.3; and

(m) other Investments not listed above and not otherwise prohibited by this
Agreement in an aggregate amount outstanding at any time (on a cost basis) not
to exceed $10,000,000.

Section 6.4 Acquisitions. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, make any Acquisition without the consent of the
Majority Lenders, other than (x) the Rough Rider Acquisition and the AWS
Acquisition, and (y) an Acquisition that satisfies the following conditions (a
“Permitted Acquisition”):

 

-70-



--------------------------------------------------------------------------------

(a) the Property acquired (or the Property of the Person acquired) in such
Acquisition is a business or is used or useful in a business permitted under
Section 6.11;

(b) in the case of an Acquisition of Equity Interests, (i) the board of
directors (or other comparable governing body) of such other Person shall have
approved the Acquisition and (ii) if the Acquisition is of Equity Interests in
an Unrestricted Subsidiary, the amount of aggregate consideration paid for all
such Equity Interests in Unrestricted Subsidiaries, when combined with (without
duplication) the aggregate amount of Investments in Unrestricted Subsidiaries,
Foreign Subsidiaries and joint ventures (on a cost basis) under Section 6.3(i),
would not exceed $40,000,000;

(c) any earn outs or other similar deferred or contingent obligations of any
Borrower in connection with such Acquisition, to the extent payable in cash or
Property (other than stock of the Borrower) shall be subordinated to the
Obligations in a manner and to an extent reasonably satisfactory to the
Administrative Agent;

(d) (i) no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto and (ii) the representations
and warranties made by the Borrower in each Credit Document shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), unless such
representation or warranty relates to an earlier date which remains true and
correct in all material respects as of such earlier date (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof); and

(e) for Acquisitions in which the Borrower or its Restricted Subsidiaries are
paying cash consideration, immediately after giving effect to such Acquisition,
the available and unencumbered cash of the Borrower and its Restricted
Subsidiaries plus Availability shall not be less than $50,000,000 in the
aggregate.

Section 6.5 Agreements Restricting Liens. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, create, incur, assume or permit to
exist any contract, agreement or understanding (other than (i) this Agreement
and the Security Documents, (ii) agreements governing Debt permitted by Sections
6.1(d), (e) and (j) to the extent such restrictions govern only the asset
financed pursuant to such Debt, (iii) the Bond Issuance Documents, (iv) any
prohibition or limitation that exists pursuant to applicable requirements of a
Governmental Authority, (v) any prohibition or limitation that restricts
subletting or assignment of leasehold interests contained in any lease governing
a leasehold interest of Borrower or its Restricted Subsidiaries and customary
provisions in other contracts restricting assignment thereof and (v) any
prohibition or limitation that exists in any contract to which a Credit Party is
a party on the date hereof so long as (x) such prohibition or limitation is
generally applicable and does not specifically address any of the Debt or the
Liens granted under the Credit Documents, and (y) the noncompliance of such
prohibition or limitation would not reasonably be expected to be adverse to the
Administrative Agent or the Lenders.) which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its
Property, whether now owned or hereafter acquired, to secure the Secured
Obligations or restricts any Restricted Subsidiary from paying Restricted
Payments to the Borrower, or which requires the consent of or notice to other
Persons in connection therewith.

Section 6.6 Use of Proceeds; Use of Letters of Credit. The Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries to use the proceeds of
the Revolving Advances, the Swing Line Advances or the Letters of Credit for any
purposes other than (i) for working capital purposes of any Credit Party
(including Permitted Acquisitions), (ii) to finance Capital Expenditures,
(iii) for other general corporate purposes of any Credit Party; (iv) to
refinance the Existing Debt; (v) to finance the TFI Holdings Acquisition and
repay indebtedness in connection therewith; (vi) to finance the Rough Rider
Acquisition and repay indebtedness in connection therewith; (vii) to finance the
AWS Acquisition and

 

-71-



--------------------------------------------------------------------------------

repay indebtedness in connection therewith; or (viii) to pay fees, commissions
and expenses in connection with the closing of the TFI Holdings Acquisition, the
AWS Acquisition, the Rough Rider Acquisition, the Bond Issuances and the
refinancing of the Existing Debt. No Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries to, directly or indirectly, use any part of the
proceeds of Advances or Letters of Credit for any purpose which violates, or is
inconsistent with, Regulations T, U, or X.

Section 6.7 Corporate Actions; Accounting Changes.

(a) The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, merge or consolidate with or into any other Person, except that
(x) the Borrower may merge with any of its wholly-owned Restricted Subsidiaries
and any Credit Party may merge or be consolidated with or into any other Credit
Party; provided that (i) immediately after giving effect to any such proposed
transaction no Default would exist, (ii) in the case of any such merger to which
the Borrower is a party, the Borrower is the surviving entity, and (iii) in the
case of any such merger to which a wholly-owned Restricted Subsidiary is a
party, a wholly-owned Restricted Subsidiary is the surviving entity, and (y) RRE
may merge with and into the Borrower, with the Borrower as the surviving
company, on the First Amendment Effective Date.

(b) The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, (i) without written notice to the Administrative Agent, change
its name, change its state of incorporation, formation or organization, change
its organizational identification number or reorganize in another jurisdiction,
(ii) create or suffer to exist any Subsidiary not existing on the date of this
Agreement, provided that, the Borrower may create or acquire a new Subsidiary if
the Credit Parties and such new Subsidiary complies with Section 5.6 and
Schedule III, and such transactions otherwise comply with the terms of this
Agreement, (iii) without prior written notice to, and prior consent of, the
Administrative Agent, amend, supplement, modify or restate their articles or
certificate of incorporation or formation, limited partnership agreement,
bylaws, limited liability company agreements, or other equivalent organizational
documents in a manner that could reasonably be expected to be materially adverse
to the interests of the Administrative Agent and the Lenders, (v) allow any
Restricted Subsidiary to issue Equity Interests to any Person other than the
Borrower or another Restricted Subsidiary, or (vi) change its method of
accounting employed in the preparation of the financial statements referred to
in Section 4.4 or change the fiscal year end of the Borrower in each case unless
such change is required to conform to GAAP or is approved in writing by the
Administrative Agent.

Section 6.8 Sale of Assets. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, sell, convey, dispose or otherwise transfer any
of its assets except that (a) any Credit Party may sell inventory, and license
intellectual property in the ordinary course of business, (b) any Credit Party
may sell, convey, dispose or otherwise transfer any of its assets to any other
Credit Party so long as no Default or Event of Default has occurred and is
continuing or would be caused thereby; provided that the receiving Credit Party
shall ratify, grant and confirm the Liens on such assets (and any other related
Collateral) pursuant to documentation satisfactory to the Administrative Agent,
(c) any Credit Party may sell, convey, dispose or otherwise transfer equipment
that is in need of replacement (as determined by such Credit Party in the
exercise of its business judgment) to third parties if (i) such Credit Party
receives fair market value for such equipment, and (ii) 75% of the consideration
received for such equipment is cash, (d) any Credit Party may sell, convey,
dispose or otherwise transfer any of its assets no longer used or useful in its
business, (e) any Credit Party may sell, convey, dispose or otherwise transfer
accounts or payment intangibles (each as defined in the UCC) resulting from the
compromise or settlement thereof in the ordinary course of business for less
than the full amount thereof, (f) any Credit Party may sell, convey, dispose or
otherwise transfer Liquid Investments in the ordinary course of business,
(g) any Credit Party may sell, convey, dispose or otherwise transfer licenses,
sublicenses, leases or subleases (other than leases or subleases of Material
Real Property) granted to any third parties in arm’s-length commercial
transactions in the ordinary course of business that do not

 

-72-



--------------------------------------------------------------------------------

interfere in any material respect with the business of the Borrower or any of
its Restricted Subsidiaries, (h) any Credit Party may abandon intellectual
property in the ordinary course of business to the extent the same does not
individually or in the aggregate materially affect the ability of the Borrower
or its Restricted Subsidiaries to operate its businesses, (i) any Credit Party
may sell or exchange specific items of equipment solely to replace equipment
with replacement equipment in the ordinary course of business; and (j) the
Borrower and its Restricted Subsidiaries may sell, convey, dispose or otherwise
transfer any Properties not otherwise permitted under the preceding clauses
(a) – (j); provided that, (x) the aggregate amount of all such sales,
conveyance, dispositions and transfers shall not exceed $10,000,000 in any
fiscal year, and (y) the Borrower shall not cease to directly or indirectly own
100% of a wholly-owned Restricted Subsidiary as a result of a transaction
otherwise permitted hereunder.

Section 6.9 Restricted Payments. The Borrower shall not make, nor shall it
permit any of its Restricted Subsidiaries to make any Restricted Payments except
that, so long as no Default exists or would result from the making of such
Restricted Payment, the Restricted Subsidiaries of the Borrower may make:

(a) Restricted Payments to the Borrower or any other Credit Party that is a
Restricted Subsidiary of the Borrower;

(b) Restricted Payments in the form of cash distributions made by AWS; provided
that, if a Default or Event of Default shall exist before or immediately after
giving effect thereto on a pro forma basis, Restricted Payments in the form of
cash distributions made by AWS shall be limited to $2,000,000 on an aggregate
basis; and

(c) So long as no Default or Event of Default shall exist before and immediately
after giving effect thereto on a pro forma basis, the Borrower may purchase,
redeem, retire of otherwise acquire its common stock Equity Interest in
accordance with warrant and equity buy-back programs in existence as of the
Effective Date in an aggregate amount not to exceed $3,000,000 in any fiscal
year.

Section 6.10 Affiliate Transactions. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates which are not Credit
Parties unless such transaction or series of transactions is on terms no less
favorable to the Borrower or any Restricted Subsidiary, as applicable, than
those that could be obtained in a comparable arm’s length transaction with a
Person that is not such an affiliate except the restrictions in this
Section 6.10 shall not apply to: (a) the Restricted Payments permitted under
Section 6.9, (b) Investments by a Credit Party in the form of Equity Interests
of another Credit Party, (c) Permitted Investments described in Section 6.3 (j);
and (d) reasonable and customary director, officer and employee compensation
(including bonuses), indemnification and other benefits (including retirement,
health, stock option and other benefit plans).

Section 6.11 Line of Business. The Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, engage in any business other than the
businesses engaged in by the Credit Parties on the First Amendment Effective
Date (after giving effect to the consummation of the TFI Holdings Acquisition,
the AWS Acquisition and the Rough Rider Acquisition) and businesses that are
substantially similar, related or incidental thereto, including without
limitation the provision of products and water solutions for energy development
and any business in the water industry.

 

-73-



--------------------------------------------------------------------------------

Section 6.12 Hazardous Materials. No Credit Party (a) shall, nor shall it permit
any of its Restricted Subsidiaries to, create, handle, transport, use, or
dispose of any Hazardous Substance or Hazardous Waste, except in the ordinary
course of its business and except in compliance with Environmental Laws other
than to the extent that such non-compliance could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change or in
any liability to the Lenders or the Administrative Agent, and (b) shall, nor
shall it permit any of its Restricted Subsidiaries to, release any Hazardous
Substance or Hazardous Waste into the environment and shall not permit any
Credit Party’s or any Restricted Subsidiary’s Property to be subjected to any
release of Hazardous Substance or Hazardous Waste, except in compliance with
Environmental Laws other than to the extent that such non-compliance could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change or in any liability on the Lenders or the Administrative Agent.

Section 6.13 Compliance with ERISA. Except for matters that individually or in
the aggregate could not reasonably be expected to cause a Material Adverse
Change, no Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly: (a) engage in any transaction in
connection with which the Borrower or any Restricted Subsidiary could be
subjected to either a civil penalty assessed pursuant to section 502(c), (i) or
(l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code;
(b) terminate, or permit any member of the Controlled Group to terminate, any
Plan in a manner, or take any other action with respect to any Plan, which could
result in any liability to the Borrower, any Restricted Subsidiary or any member
of the Controlled Group to the PBGC; (c) fail to make, or permit any member of
the Controlled Group to fail to make, full payment when due of all amounts
which, under the provisions of any Plan, agreement relating thereto or
applicable law, the Borrower, a Restricted Subsidiary or member of the
Controlled Group is required to pay as contributions thereto; (d) permit to
exist, or allow any Restricted Subsidiary or any member of the Controlled Group
to permit to exist, any accumulated funding deficiency (or unpaid minimum
required contribution for plan years after December 31, 2007) within the meaning
of Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any member of the Controlled Group to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan that is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) contribute to or assume an obligation to contribute to, or
permit any member of the Controlled Group to contribute to or assume an
obligation to contribute to, any Multiemployer Plan; (g) acquire, or permit any
member of the Controlled Group to acquire, an interest in any Person that causes
such Person to become a member of the Controlled Group if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities; (h) incur, or permit any member of the Controlled Group to
incur, a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA; or (i) contribute to or assume an obligation to
contribute to any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any liability.

Section 6.14 Sale and Leaseback Transactions. No Credit Party shall, nor shall
it permit any of its Restricted Subsidiaries to, sell or transfer to a Person
any Property, whether now owned or hereafter acquired, if at the time or
thereafter the Borrower or a Restricted Subsidiary shall lease as lessee such
Property or any part thereof or other Property which the Borrower or a
Restricted Subsidiary intends to use for substantially the same purpose as the
Property sold or transferred, other than sale and leaseback transactions
involving Property having an aggregate asset value for all such sale and
leaseback transactions permitted hereunder of not more than $20,000,000.

 

-74-



--------------------------------------------------------------------------------

Section 6.15 Limitation on Hedging. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, (a) purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hedging Arrangement for speculative purposes; or (b) be party to or
otherwise enter into any Hedging Arrangement which (i) is entered into for
reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s or its Restricted Subsidiaries’ operations,
or (ii) obligates the Borrower or any of its Restricted Subsidiaries to any
margin call requirements or otherwise requires the Borrower or any of its
Restricted Subsidiaries to put up money, assets or other security. Furthermore,
no Credit Party shall, nor shall it permit any of its Restricted Subsidiaries be
party to or otherwise enter into any Hedging Arrangement which relate to
interest rates if (A) such Hedging Arrangement relate to payment obligations on
Debt which is not permitted to be incurred under Section 6.1 above, (B) the
aggregate notional amount of all such Hedging Arrangements exceeds 50% of the
anticipated outstanding principal balance of the Debt to be hedged by such
Hedging Arrangements or an average of such principal balances calculated using a
generally accepted method of matching interest swap contracts to declining
principal balances, the floating rate index of each such contract generally
matches the index used to determine the floating rates of interest on the
corresponding indebtedness to be hedged by such contract, (C) such Hedging
Arrangement is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender or one of its Affiliates)
at the time the Hedging Arrangement is made is rated lower than A by S & P or A2
by Moody’s, or (D) as to any such Hedging Arrangement covering the Debt incurred
under this Agreement, such Hedging Arrangement is with a counterparty that is
not a Lender or an Affiliate of a Lender.

Section 6.16 Maximum Total Debt Leverage Ratio. Borrower shall not permit the
Maximum Total Debt Leverage Ratio to be more than (a) as of the fiscal quarter
ending September 30, 2012, 4.50 to 1.00, (b) as of each fiscal quarter ending
during the period from and including December 31, 2012 through and including
March 31, 2014, 4.00 to 1.00, and (c) for each fiscal quarter ending thereafter,
3.75 to 1.00.

Section 6.17 Maximum Senior Secured Debt Leverage Ratio. Borrower shall not
permit the Maximum Senior Secured Debt Leverage Ratio as of each fiscal quarter
end, beginning with the fiscal quarter ending, June 30, 2012, to be greater than
2.50 to 1.00.

Section 6.18 Minimum Interest Coverage Ratio. Borrower shall not permit the
Minimum Interest Coverage Ratio as of each fiscal quarter end of the Borrower,
beginning with the fiscal quarter ending, June 30, 2012, to be less than 2.75 to
1.00.

Section 6.19 Capital Expenditures. For any fiscal year during which the Maximum
Total Debt Leverage Ratio for any quarter was greater than or equal to 2.50 to
1.00, the Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, allow the aggregate Capital Expenditures expended by the
Borrower and its Restricted Subsidiaries in such fiscal year to exceed the CapEx
Basket Amount for such fiscal year.

Section 6.20 Landlord Agreements. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to (a) hold, store or otherwise maintain any
equipment or inventory that is intended to constitute Collateral pursuant to the
Security Documents at premises within the U.S. which are not owned by a Credit
Party unless (i) such equipment is located at the job site under which such
equipment is then currently under contract, (ii) such equipment or inventory is
located at premises within the U.S. that are leased by a Credit Party and which
are covered by a lien waiver or subordination agreement substantially the same
form as Exhibit I or otherwise in form and substance reasonably satisfactory to
the Administrative Agent, (iii) such equipment is office equipment, (iv) such
equipment or inventory is in transit, (v) such equipment is off location for
servicing, repairs or modification, or is

 

-75-



--------------------------------------------------------------------------------

otherwise in transit, (vi) such equipment is in the possession of employees or
(vii) the aggregate value of all equipment and inventory located at premises
which are not owned by a Credit Party and which are not covered by a lien waiver
or subordination agreement in substantially the same form as Exhibit I or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent does not exceed $5,000,000, or (b) after the Effective Date, enter into
any new verbal or written leases for premises with any Person who has not
executed a lien waiver or subordination agreement in substantially the same form
as Exhibit I or otherwise in form and substance reasonably satisfactory to the
Administrative Agent unless the equipment or inventory located on such premises
would fall under any of the provisions in the foregoing clause (a).

Section 6.21 Operating Leases. The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, enter into any lease that constitutes an
operating lease under GAAP if the obligations of a Credit Party or such
Restricted Subsidiary as lessee under such lease would cause its lease payments
(excluding payments for taxes, insurance, and other non-rental expenses to the
extent not included within the stated amount of the rental payments under such
lease) in respect of all such leases entered into by the Borrower and its
Restricted Subsidiaries to exceed $20,000,000 during any fiscal year of the
Borrower.

Section 6.22 Prepayment of Certain Debt and Other Obligations. The Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Debt, except (a) the prepayment of the Obligations in accordance
with the terms of this Agreement, (b) regularly scheduled or required repayments
or redemptions of Permitted Debt (other than Debt issued in accordance with the
Bond Issuance) and refinancings and refundings of such Permitted Debt so long as
such refinancings and refundings would otherwise comply with Section 6.1, (c) so
long as no Event of Default exists or would result therefrom, other prepayments
of Permitted Debt not described in the immediately preceding clauses (a) and
(b), but specifically excluding any prepayments, redemptions, purchases,
defeasance, or other satisfaction of Debt issued in accordance with the Bond
Issuance.

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:

(a) Payment Failure. Any Credit Party (i) fails to pay any principal or interest
when due under this Agreement (including reimbursements for Letters of Credit)
or (ii) fails to pay, within three Business Days of when due, any other amount
due under this Agreement or any other Credit Document, including payments of
fees, reimbursements, and indemnifications;

(b) False Representation or Warranties. Any representation or warranty made or
deemed to be made by any Credit Party or any officer thereof in this Agreement,
in any other Credit Document or in any certificate delivered in connection with
this Agreement or any other Credit Document is incorrect, false or otherwise
misleading in any material respect (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) at the time it was
made or deemed made;

(c) Breach of Covenant. (i) Any breach by any Credit Party of any of the
covenants in Section 5.3(a) or Article 6 of this Agreement or the corresponding
covenants in any Guaranty or (ii) any breach by any Credit Party of any other
covenant contained in this Agreement or any other Credit Document and such
breach shall

 

-76-



--------------------------------------------------------------------------------

remain unremedied for a period of thirty days following the earlier of (A) the
date on which Administrative Agent gave notice of such failure to Borrower and
(B) the date any officer of the Borrower or any Restricted Subsidiary acquires
knowledge of such failure;

(d) Guaranties. Any provisions in the Guaranties shall at any time (before its
expiration according to its terms) and for any reason cease to be in full force
and effect and valid and binding on the Guarantors party thereto or shall be
contested by any party thereto; any Guarantor shall deny it has any liability or
obligation under such Guaranties; or any Guarantor shall cease to exist other
than as expressly permitted by the terms of this Agreement;

(e) Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in the Property purported
to be subject to such agreement (other than Collateral the perfection of which
is not required as per the express terms of the Security Document) in accordance
with the terms of such agreement or any material provisions thereof shall cease
to be in full force and effect and valid and binding on the Credit Party that is
a party thereto or any such Person shall so state in writing (unless released or
terminated pursuant to the terms of such Security Document);

(f) Cross-Default. (i) The Borrower or any Guarantor shall fail to pay any
principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $10,000,000 individually or when aggregated with
all such Debt of the Borrower and the Restricted Subsidiaries so in default (but
excluding Debt evidenced by the Notes) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to Debt (including, without limitation, any event of default
or termination event under any Hedging Arrangement) which is outstanding in a
principal amount of at least $10,000,000 individually or when aggregated with
all such Debt of the Borrower and the Restricted Subsidiaries so in default
(other than Debt evidenced by the Notes), and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt prior to the stated maturity thereof;
or (iii) any such Debt shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment or mandatory
prepayment in connection with the disposition or casualty with respect to any
Property securing such Debt); provided that, for purposes of this paragraph (f),
the “principal amount” of the obligations in respect of Hedging Arrangements at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Arrangements were
terminated at such time;

(g) Bankruptcy and Insolvency. (i) Except as permitted under Section 6.7 above,
any Credit Party or any Restricted Subsidiary of the Borrower shall terminate
its existence or dissolve or (ii) any Credit Party or any Restricted Subsidiary
of the Borrower (A) admits in writing its inability to pay its debts generally
as they become due; makes an assignment for the benefit of its creditors;
consents to or acquiesces in the appointment of a receiver, liquidator, fiscal
agent, or trustee of itself or any of its Property; files a petition under
bankruptcy or other laws for the relief of debtors; or consents to any
reorganization, arrangement, workout, liquidation, dissolution, or similar
relief or (B) shall have had, without its consent: any court enter an order
appointing a receiver, liquidator, fiscal agent, or trustee of itself or any of
its Property; any petition filed against it seeking reorganization, arrangement,
workout, liquidation, dissolution or similar relief under bankruptcy or other
laws for the relief of debtors and such petition shall not be dismissed, stayed,
or set aside for an aggregate of 60 days, whether or not consecutive;

(h) Settlements; Adverse Judgment. The Borrower or any of its Restricted
Subsidiaries enters into a settlement of any claim against any of them when a
suit has been filed or suffers final judgments against any of them since the
date of this Agreement in an aggregate amount (less (i) any insurance proceeds
covering such

 

-77-



--------------------------------------------------------------------------------

settlements or judgments which are received or as to which the insurance
carriers (which carriers must be solvent and unaffiliated with any of the Credit
Parties) admit liability, and (ii) any escrowed proceeds attributable to
indemnities granted by an indemnifying party in favor of the Credit Parties, but
only to the extent such indemnifying party has acknowledged that the applicable
Credit Party is entitled to such escrowed proceeds) greater than $10,000,000
and, in the case of final judgments, either (A) enforcement proceedings shall
have been commenced by any creditor upon such judgments or (B) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgments, by reason of a pending appeal or otherwise, shall not be in effect;

(i) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expect to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $10,000,000 to be assessed
against the Borrower or any of its Restricted Subsidiaries;

(j) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $10,000,000; or

(k) Change in Control. The occurrence of a Change in Control.

Section 7.2 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default under Section 7.1(g)) shall have occurred and be
continuing, then, and in any such event,

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Borrower, declare that the obligation
of each Lender to make Advances and the obligation of the Issuing Lender to
issue Letters of Credit shall be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Borrower, declare the Notes, all interest
thereon, and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Notes, all such interest, and all such amounts shall
become and be forthwith due and payable in full, without presentment, demand,
protest or further notice of any kind (including, without limitation, any notice
of intent to accelerate or notice of acceleration), all of which are hereby
expressly waived by each of the Credit Parties,

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to the outstanding
Letter of Credit Exposure as security for the Secured Obligations to the extent
the Letter of Credit Obligations are not otherwise paid or cash collateralized
at such time, and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranties, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.3 Automatic Acceleration of Maturity. If any Event of Default pursuant
to Section 7.1(g) shall occur,

(a) the obligation of each Lender to make Advances and the obligation of the
Issuing Lender to issue Letters of Credit shall immediately and automatically be
terminated and the Notes, all interest on the Notes, and all other amounts
payable under this Agreement shall immediately and automatically become and be
due and payable in full, without presentment, demand, protest or any notice of
any kind (including, without limitation, any notice of intent to accelerate or
notice of acceleration), all of which are hereby expressly waived by each of the
Credit Parties.

 

-78-



--------------------------------------------------------------------------------

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to the outstanding
Letter of Credit Exposure as security for the Secured Obligations to the extent
the Letter of Credit Obligations are not otherwise paid or cash collateralized
at such time, and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranties, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.4 Set-off. Upon (a) the occurrence and during the continuance of any
Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Notes and any other amount payable hereunder due and payable
pursuant to the provisions of Section 7.2 or the automatic acceleration of the
Notes and all amounts payable under this Agreement pursuant to Section 7.3, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent or such Lender to or for the credit or the account of any Credit Party
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement, the Notes held by the Administrative Agent or such Lender,
and the other Credit Documents, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand under this
Agreement, such Note, or such other Credit Documents, and although such
obligations may be unmatured. Each Lender agrees to promptly notify the Borrower
after any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and each Lender under this
Section 7.4 are in addition to any other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such
Lender may have.

Section 7.5 Remedies Cumulative, No Waiver. No right, power, or remedy conferred
to any Lender in this Agreement or the Credit Documents, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power, or remedy shall to the full extent permitted by law be
cumulative and in addition to every other such right, power or remedy. No course
of dealing and no delay in exercising any right, power, or remedy conferred to
any Lender in this Agreement and the Credit Documents or now or hereafter
existing at law, in equity, by statute, or otherwise shall operate as a waiver
of or otherwise prejudice any such right, power, or remedy. Any Lender may cure
any Event of Default without waiving the Event of Default. No notice to or
demand upon the Borrower or any other Credit Party shall entitle the Borrower or
any other Credit Party to similar notices or demands in the future.

Section 7.6 Application of Payments. Prior to an Event of Default, all payments
made hereunder shall be applied by the Administrative Agent as directed by the
Borrower, but subject to the terms of this Agreement, including the application
of prepayments according to Section 2.4 and Section 2.11. During the existence
of an Event of Default, all payments and collections received by the
Administrative Agent (other than as a result of the exercise of remedies against
Collateral or against the Borrower or any Restricted Subsidiary) shall be
applied to the Secured Obligations in accordance with Section 2.11 and otherwise
in the following order:

 

-79-



--------------------------------------------------------------------------------

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Credit Document) in
connection with this Agreement or any of the Secured Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent as secured party
hereunder or under any other Credit Document on behalf of any Credit Party and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Credit Document;

SECOND, to the payment of all accrued interest constituting part of the Secured
Obligations (the amounts so applied to be distributed ratably among the Secured
Parties in accordance with the amounts of the Secured Obligations owed to them
on the date of any such distribution);

THIRD, to the payment of any then due and owing principal constituting part of
the Secured Obligations (the amounts so applied to be distributed ratably among
the Secured Parties in accordance with the principal amounts of the Secured
Obligations owed to them on the date of any such distribution);

FOURTH, to the payment of any then due and owing other amounts (including fees
and expenses) constituting part of the Secured Obligations, the amounts so
applied to be distributed ratably among the Secured Parties in accordance with
such amounts owed to them on the date of any such distribution; and

FIFTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.1 Appointment, Powers, and Immunities. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent under this
Agreement and the other Credit Documents with such powers and discretion as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The Administrative Agent (which term as used in
this sentence and in Section 8.5 and the first sentence of Section 8.6 shall
include its Affiliates and its own and its Affiliates’ officers, directors,
employees, and agents): (a) shall not have any duties or responsibilities except
those expressly set forth in this Agreement and shall not be a trustee or
fiduciary for any Lender; (b) shall not be responsible to the Lenders for any
recital, statement, representation, or warranty (whether written or oral) made
in or in connection with any Credit Document or any certificate or other
document referred to or provided for in, or received by any of them under, any
Credit Document, or for the value, validity, effectiveness, genuineness,
enforceability, or sufficiency of any Credit Document, or any other document
referred to or provided for therein or for any failure by any Credit Party or
any other Person to perform any of its obligations thereunder; (c) shall not be
responsible for or have any duty to ascertain, inquire into, or verify the
performance or observance of any covenants or agreements by any Credit Party or
the satisfaction of any condition or to inspect the Property (including the
books and records) of any Credit Party or any of its Restricted Subsidiaries or
Affiliates; (d) shall not be required to initiate or conduct any litigation or
collection proceedings under any Credit Document unless requested by the
Majority Lenders in writing and it receives indemnification satisfactory to it
from the Lenders; and (e) shall not be responsible for any action taken or
omitted to be taken by it under or in connection with any Credit Document,
except for its own gross negligence or willful misconduct. The Administrative
Agent may employ agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
the Administrative Agent with reasonable care.

 

-80-



--------------------------------------------------------------------------------

Section 8.2 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice, instrument, writing, or other
communication (including, without limitation, any thereof by telephone or
telecopy) believed by it to be genuine and correct and to have been signed, sent
or made by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel for any Credit Party),
independent accountants, and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Notes as the holder
thereof for all purposes hereof unless and until the Administrative Agent
receives and accepts an Assignment and Acceptance executed in accordance with
Section 9.7. As to any matters not expressly provided for by this Agreement, the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding on all of the
Lenders; provided, however, that the Administrative Agent shall not be required
to take any action that exposes the Administrative Agent to personal liability
or that is contrary to any Credit Document or applicable law or unless it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking any such
action.

Section 8.3 Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Event of Default unless
the Administrative Agent has received written notice from a Lender or the
Borrower specifying such Default or Event of Default and stating that such
notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default or Event of Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 8.2) take such action with
respect to such Default or Event of Default as shall reasonably be directed by
the Majority Lenders, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interest of the Lenders.

Section 8.4 Rights as Lender. With respect to its Commitments and the Advances
made by it, Wells Fargo (and any successor acting as Administrative Agent) in
its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Administrative Agent in its
individual capacity. Wells Fargo (and any successor acting as Administrative
Agent) and its Affiliates may (without having to account therefor to any Lender)
accept deposits from, lend money to, make investments in, provide services to,
and generally engage in any kind of lending, trust, or other business with any
Credit Party or any of its Restricted Subsidiaries or Affiliates as if it were
not acting as Administrative Agent, and Wells Fargo (and any successor acting as
Administrative Agent) and its Affiliates may accept fees and other consideration
from any Credit Party or any of its Restricted Subsidiaries or Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.

Section 8.5 Indemnification.

(a) THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR IF NO
PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE
TERMINATION, EXPIRATION OR FULL REDUCTION OF EACH SUCH

 

-81-



--------------------------------------------------------------------------------

COMMITMENT), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OR ARISING FROM ANY STRICT LIABILITY OF THE ADMINISTRATIVE
AGENT), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED
THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR
DISBURSEMENTS RESULTING FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE
(DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY OUT-OF-POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT,
OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE)
OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

(b) THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ISSUING LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE REVOLVING ADVANCES THEN HELD BY EACH OF THEM
(OR IF NO PRINCIPAL OF THE REVOLVING ADVANCES IS AT THE TIME OUTSTANDING,
RATABLY ACCORDING TO THE RESPECTIVE AMOUNTS OF THE COMMITMENTS THEN HELD BY EACH
OF THEM, OR, IF NO SUCH PRINCIPAL AMOUNTS ARE THEN OUTSTANDING AND NO
COMMITMENTS ARE THEN EXISTING, RATABLY ACCORDING TO THE COMMITMENTS HELD BY EACH
OF THEM IMMEDIATELY PRIOR TO THE TERMINATION OR EXPIRATION THEREOF), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ISSUING LENDER IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY
ACTION TAKEN OR OMITTED BY THE ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT (IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OR ARISING FROM
ANY STRICT LIABILITY OF THE ISSUING LENDER), AND INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE ISSUING
LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE
FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ISSUING LENDER PROMPTLY UPON
DEMAND FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH)
OF ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ISSUING
LENDER IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO THE
EXTENT THAT THE ISSUING LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

 

-82-



--------------------------------------------------------------------------------

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and the other
Credit Parties and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under the Credit Documents. Except for notices, reports, and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent hereunder and for other information in the
Administrative Agent’s possession which has been requested by a Lender and for
which such Lender pays the Administrative Agent’s expenses in connection
therewith, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition, or business of any Credit Party or any of its Restricted
Subsidiaries or Affiliates that may come into the possession of the
Administrative Agent or any of its Affiliates.

Section 8.7 Resignation of Administrative Agent and Issuing Lender. The
Administrative Agent or the Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon receipt of notice
of any such resignation, the Majority Lenders shall have the right to appoint a
successor Administrative Agent or Issuing Lender with, so long as no Event of
Default has occurred and is continuing, the consent of the Borrower, which
consent shall not be unreasonably withheld. If no successor Administrative Agent
or Issuing Lender shall have been so appointed by the Majority Lenders with the
consent of the Borrower, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent’s or Issuing Lender’s giving of
notice of resignation, then the retiring Administrative Agent or Issuing Lender
may, on behalf of the Lenders and the Borrower, appoint a successor
Administrative Agent or Issuing Lender, which shall be, in the case of a
successor agent, a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $250,000,000 and, in the case of the Issuing Lender, a Lender; provided
that, if the Administrative Agent or Issuing Lender shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent or Issuing Lender shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that (A) in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and (B) the retiring Issuing Lender shall remain the Issuing Lender
with respect to any Letters of Credit outstanding on the effective date of its
resignation or removal and the provisions affecting the Issuing Lender with
respect to such Letters of Credit shall inure to the benefit of the retiring
Issuing Lender until the termination of all such Letters of Credit) and (2) all
payments, communications and determinations provided to be made by, to or
through the retiring Administrative Agent shall instead be made by or to each
Lender and the Issuing Lender directly, until such time as the Majority Lenders
appoint a successor Administrative Agent or Issuing Lender, as applicable, as
provided for above in this paragraph. Upon the acceptance of any appointment as
Administrative Agent or Issuing Lender by a successor Administrative Agent or
Issuing Lender, such successor Administrative Agent or Issuing Lender shall
thereupon succeed to and become vested with all the rights, powers, privileges,
and duties of the retiring Administrative Agent or Issuing Lender, and the
retiring Administrative Agent or Issuing Lender shall be discharged from its
duties and obligations under this Agreement and the other Credit Documents,
except that the retiring Issuing Lender shall remain the Issuing Lender with
respect to any Letters of Credit outstanding on the effective date of its
resignation or

 

-83-



--------------------------------------------------------------------------------

removal and the provisions affecting the Issuing Lender with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuing Lender
until the termination of all such Letters of Credit. After any retiring
Administrative Agent’s or Issuing Lender’s resignation as Administrative Agent
or Issuing Lender, the provisions of this Article 8 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent or Issuing Lender under this Agreement and the other Credit Documents.

Section 8.8 Collateral Matters.

(a) The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Credit Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).

(b) The Lenders hereby, and any other Secured Party by accepting the benefit of
the Liens granted pursuant to the Security Documents, irrevocably authorize the
Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (a) upon termination of this Agreement,
termination of all Hedging Agreements with such Persons (other than Hedging
Agreements as to which arrangements satisfactory to the applicable counterparty
in its sole discretion have been made), termination of all Letters of Credit
(other than Letters of Credit as to which arrangements satisfactory to the
Issuing Lender in its sole discretion have been made), and the payment in full
of all outstanding Advances, Letter of Credit Obligations and all other Secured
Obligations (other than indemnification obligations which survive termination of
the Existing Credit Agreement and which are not yet due and payable) payable
under this Agreement and under any other Credit Document; (b) constituting
Property sold or to be sold or disposed of as part of or in connection with any
disposition permitted under this Agreement or any other Credit Document;
(c) constituting Property in which no Credit Party owned an interest at the time
the Lien was granted or at any time thereafter; or (d) constituting Property
leased to any Credit Party under a lease which has expired or has been
terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by such Credit Party to be, renewed
or extended; and (ii) release a Guarantor from its obligations under a Guaranty
and any other applicable Credit Document if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under this
Agreement. Upon the request of the Administrative Agent at any time, the Secured
Parties will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 8.8.

(c) Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranties, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof and the other Credit
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

Section 8.9 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Joint Lead Arrangers,
Co-Syndication Agents or Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.

 

-84-



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.1 Costs and Expenses. The Borrower agrees to pay on demand:

(a) all reasonable and documented out-of-pocket costs and expenses of
Administrative Agent (but not of other Lenders) in connection with the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement, the Notes, and the other Credit Documents including costs
associated with field audits, appraisals subject to Section 5.13, and the
reasonable and documented fees and out-of-pocket expenses of outside counsel for
Administrative Agent (but not of other Lenders), with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement,
and

(b) all documented out-of-pocket costs and expenses, if any, of the
Administrative Agent and each Lender (including outside counsel fees and
expenses of each Lender) in connection with the enforcement (whether through
negotiations, legal proceedings, or otherwise) of this Agreement, the Notes, and
the other Credit Documents.

Section 9.2 Indemnification; Waiver of Damages.

(A) INDEMNIFICATION. EACH CREDIT PARTY HERETO AGREES TO, JOINTLY AND SEVERALLY,
INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND
EACH LENDER AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, AND ADVISORS (EACH, AN “INDEMNITEE”) FROM AND
AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE AND DOCUMENTED ATTORNEYS’ FEES) THAT
MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE
ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR
PREPARATION OF DEFENSE IN CONNECTION THEREWITH) THE CREDIT DOCUMENTS, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS
OF THE ADVANCES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OR ARISING FROM
ANY STRICT LIABILITY OF THE APPLICABLE INDEMNITEE, EXCEPT TO THE EXTENT SUCH
CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS (I) FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH
OF THE OBLIGATIONS OF SUCH INDEMNITEE UNDER THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
NON-APPEALABLE JUDGMENT OR (II) ARISES OUT OF OR IS IN CONNECTION WITH ANY
CLAIM, LITIGATION, LOSS OR PROCEEDING NOT INVOLVING AN ACT OR OMISSION OF A
CREDIT PARTY OR AN AFFILIATE OF A CREDIT PARTY AND THAT IS BROUGHT BY ANY
INDEMNITEE AGAINST ANOTHER INDEMNITEE (OTHER THAN AGAINST THE ADMINISTRATIVE
AGENT IN ITS CAPACITY AS SUCH). IN THE CASE OF AN

 

-85-



--------------------------------------------------------------------------------

INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS
SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY, ITS
DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE OR ANY OTHER PERSON OR ANY
INDEMNITEE IS OTHERWISE A PARTY THERETO. THE FOREGOING INDEMNITY AND HOLD
HARMLESS PROVISIONS SHALL NOT APPLY TO ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES,
COSTS OR EXPENSES THAT IS INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY
INDEMNITEE DIRECTLY FOR, OR AS A DIRECT CONSEQUENCE OF, SUCH INDEMNITEE BEING A
DEFAULTING LENDER UNDER CLAUSE (A) OR (B) OF THE DEFINITION OF “DEFAULTING
LENDER”, WHETHER ASSERTED BY ANY CREDIT PARTY, THE ADMINISTRATIVE AGENT, THE
SWING LINE LENDER OR THE ISSUING LENDER. No Credit Party shall, without the
prior written consent of each Indemnitee affected thereby (which consent will
not be unreasonably withheld), settle any threatened or pending claim or action
that would give rise to the right of any Indemnitee to claim indemnification
hereunder unless such settlement (x) includes a full and unconditional release
of all liabilities arising out of such claim or action against such Indemnitee
and (y) does not include any statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnitee.

(b) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, agrees not to assert, and hereby
waives, any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(c) Payments. All payments required to be made under this Section 9.2 shall be
made within 10 days of demand therefor.

(d) Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.2 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Advances and
all other amounts payable under this Agreement.

Section 9.3 Waivers and Amendments. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document (other than the Fee
Letters), nor consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:

(a) no amendment, waiver, or consent shall, unless in writing and signed by all
the Lenders and the Borrower, do any of the following: (i) waive any of the
conditions specified in Section 3.1 or Section 3.2, (ii) reduce the principal or
interest amounts payable hereunder or under any other Credit Document,
(iii) reduce any fees or other amounts payable hereunder or under any other
Credit Document; (iv) postpone or extend any

 

-86-



--------------------------------------------------------------------------------

date fixed for any payment of any fees or other amounts payable hereunder,
(v) increase the aggregate Commitments (except pursuant to Section 2.15),
(vi) amend Section 2.11(e), Section 7.6, this Section 9.3 or any other provision
in any Credit Document which expressly requires the consent of, or action or
waiver by, all of the Lenders, (vii) release all or substantially all of the
Guarantors from their respective obligations under any Guaranty except as
specifically provided in the Credit Documents, (viii) release all or
substantially all of the Collateral except as permitted under Section 8.8, or
(ix) amend the definition of “Maximum Exposure Amount”;

(b) no amendment, waiver, or consent shall, unless in writing and signed by each
Lender directly and adversely affected thereby, reduce such Lender’s voting
percentage;

(c) no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent;

(d) no amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;

(e) no amendment, waiver or consent shall, unless in writing and signed by an
Issuing Lender in addition to the Lenders required above to take such action,
affect the rights or duties of such Issuing Lender under this Agreement or any
other Credit Document; and

(f) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Swing Line Lender under this Agreement or any
other Credit Document.

Section 9.4 Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 9.5 Survival of Representations and Obligations. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Credit Parties in connection herewith shall survive the execution and delivery
of this Agreement and the other Credit Documents, the making of the Advances or
the issuance of any Letters of Credit and any investigation made by or on behalf
of the Lenders, none of which investigations shall diminish any Lender’s right
to rely on such representations and warranties. All obligations of the Borrower
or any other Credit Party provided for in Sections 2.9, 2.10, 2.12(c), 9.1 and
9.2 and all of the obligations of the Lenders in Section 8.5 shall survive any
termination of this Agreement and repayment in full of the Obligations.

Section 9.6 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent, and when the
Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective successors and assigns, except that neither the Borrower nor any
other Credit Party shall have the right to assign its rights or delegate its
duties under this Agreement or any interest in this Agreement without the prior
written consent of each Lender.

 

-87-



--------------------------------------------------------------------------------

Section 9.7 Lender Assignments and Participations.

(a) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Advances, its Notes, and its Commitments); provided,
however, that (i) each such assignment shall be to an Eligible Assignee;
(ii) except in the case of an assignment to another Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, any such partial
assignment shall be in an amount at least equal to $5,000,000 unless the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents to a lower amount (each such
consent not to be unreasonably withheld or delayed); provided that the Borrower
shall be deemed to have consented to such lower amount unless it shall have
objected thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; (iii) each assignment of
a Lender’s rights and obligations with respect to Advances and its Commitments
shall be of a constant, and not varying, percentage of all of its rights and
obligations under this Agreement as a Lender and the Notes (other than rights of
reimbursement and indemnity arising before the effective date of such
assignment) and shall be of an equal pro rata share of the Assignor’s interest
in the Revolving Advances and its Commitment; and (iv) the parties to such
assignment shall execute and deliver to the Administrative Agent for its
acceptance an Assignment and Acceptance, together with any Notes subject to such
assignment and the assignor or assignee Lender shall pay a processing fee of
$3,500; provided that such processing fee shall not be required for the initial
assignments made by Wells Fargo as a Lender in connection with the initial
syndication of its Commitments hereunder and such processing fee may be waived
at the sole discretion of the Administrative Agent. Upon execution, delivery,
and acceptance of such Assignment and Acceptance and payment of the processing
fee, the assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement. Upon the
consummation of any assignment pursuant to this Section 9.7, the assignor, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that, if required, new Notes are issued to the assignor and the assignee. If the
assignee is not incorporated under the laws of the United States of America or a
state thereof, it shall deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of Taxes in
accordance with Section 2.12(e).

(b) The Administrative Agent shall maintain at its address referred to in
Section 9.9 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitments of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Credit Parties, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement.

(c) Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Notes subject to such assignment and payment of the
processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice thereof to the parties thereto.

(d) Each Lender may sell participations to one or more Persons in all or a
portion of its rights, obligations or rights and obligations under this
Agreement (including all or a portion of its Commitments or its Advances)
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participant
shall be entitled to the benefit of the yield protection provisions contained in
Sections 2.9 and 2.10 and the right of set-off contained in Section 7.4,
provided, that (A) such participant shall not be entitled to receive any greater
payment under Sections 2.9, 2.10 or 7.4 than such Lender would have been
entitled to receive with respect to the participation sold to such participant,
and (B) a participant that would be a foreign lender as specified in
Section 2.12(e) if it were a Lender shall not be entitled to the benefits of
Section 2.10 unless such

 

-88-



--------------------------------------------------------------------------------

participant provided the selling Lender with the tax forms required to be
provided in Section 2.12(e) as though it were a Lender and (iv) the Borrower
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to its
Advances and its Notes and to approve any amendment, modification, or waiver of
any provision of this Agreement (other than amendments, modifications, or
waivers decreasing the amount of principal of or the rate at which interest is
payable on such Advances or Notes, extending any scheduled principal payment
date or date fixed for the payment of interest on such Advances or Notes, or
extending its Commitment).

(e) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time assign and pledge all or any portion of its Advances and its
Notes to any Federal Reserve Bank as collateral security pursuant to Regulation
A and any Operating Circular issued by such Federal Reserve Bank. No such
assignment shall release the assigning Lender from its obligations hereunder.

(f) Any Lender may furnish any information concerning the Borrower or any of its
Restricted Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of the following paragraph Section 9.8.

Section 9.8 Confidentiality. The Administrative Agent, the Swing Line Lender,
each Issuing Lender, and each Lender (each a “Lending Party”) agree to keep
confidential any information furnished or made available to it by any Credit
Party pursuant to this Agreement unless such information (a) has been identified
by such Credit Party as non-confidential, or (b) such information is available
to the Administrative Agent, Swingline Lender, Issuing Lender or Lender on a
nonconfidential basis prior to disclosure by the applicable Credit Party ;
provided that nothing herein shall prevent any Lending Party from disclosing
such information (i) to any other Lending Party or any Affiliate of any Lending
Party, or any officer, director, employee, agent, or advisor of any Lending
Party or Affiliate of any Lending Party for purposes of administering,
negotiating, considering, processing, implementing, syndicating, assigning, or
evaluating the credit facilities provided herein and the transactions
contemplated hereby (and any other Person if directly incidental to the
administration of the credit facilities provided herein), in each which has been
advised of the confidential nature thereof, (ii) as required by any Legal
Requirement, (iii) upon the order of any court or administrative agency,
(iv) upon the request or demand of any regulatory agency or authority, (v) that
is or becomes available to the public or that is or becomes available to any
Lending Party other than as a result of a disclosure by any other Lending Party
prohibited by this Agreement, (vi) in connection with any litigation relating to
this Agreement or any other Credit Document to which such Lending Party or any
of its Affiliates may be a party, (vii) to the extent necessary in connection
with the exercise of any right or remedy under this Agreement or any other
Credit Document, and (viii) to any actual or proposed participant or assignee,
in each case, subject to provisions similar to those contained in this
Section 9.8. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing
in this Agreement shall (A) restrict any Lending Party from providing
information to any bank or other regulatory or governmental authorities,
including the Federal Reserve Board and its supervisory staff; (B) require or
permit any Lending Party to disclose to any Credit Party that any information
will be or was provided to the Federal Reserve Board or any of its supervisory
staff; or (C) require or permit any Lending Party to inform any Credit Party of
a current or upcoming Federal Reserve Board examination or any nonpublic Federal
Reserve Board supervisory initiative or action.

Section 9.9 Notices, Etc. All notices and other communications (other than
Notices of Borrowing and Notices of Continuation or Conversion, which are
governed by Article 2 of this Agreement) shall be in writing and hand delivered
with written receipt, telecopied, sent by facsimile (with a hard copy sent as
otherwise permitted in this Section 9.9), sent by a nationally recognized

 

-89-



--------------------------------------------------------------------------------

overnight courier, or sent by certified mail, return receipt requested as
follows: if to a Credit Party, as specified on Schedule II, if to the Swing Line
Lender, the Administrative Agent or the Issuing Lender, at its credit contact
specified under its name on Schedule II, and if to any Lender at its credit
contact specified in its Administrative Questionnaire. Each party may change its
notice address by written notification to the other parties. All such notices
and communications shall be effective when delivered, except that notices and
communications to any Lender, the Swing Line Lender or the Issuing Lender
pursuant to Article 2 shall not be effective until received and, in the case of
telecopy, such receipt is confirmed by the Swing Line Lender, such Lender or
Issuing Lender, as applicable, verbally or in writing.

Section 9.10 Usury Not Intended. It is the intent of each Credit Party and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of New York, if any, and the United States of
America from time to time in effect. In furtherance thereof, the Lenders and the
Credit Parties stipulate and agree that none of the terms and provisions
contained in this Agreement or the other Credit Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes of this Agreement “interest” shall include the aggregate of all
charges which constitute interest under such laws that are contracted for,
charged or received under this Agreement; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Advances, include amounts which by applicable
law are deemed interest which would exceed the Maximum Rate, then such excess
shall be deemed to be a mistake and each Lender receiving same shall credit the
same on the principal of its Notes (or if such Notes shall have been paid in
full, refund said excess to the Borrower). In the event that the maturity of the
Notes are accelerated by reason of any election of the holder thereof resulting
from any Event of Default under this Agreement or otherwise, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Notes (or, if the applicable Notes shall
have been paid in full, refunded to the Borrower of such interest). In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Credit Parties and the Lenders shall
to the maximum extent permitted under applicable law amortize, prorate, allocate
and spread in equal parts during the period of the full stated term of the Notes
all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.

Section 9.11 Usury Recapture. In the event the rate of interest chargeable under
this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.
In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this

 

-90-



--------------------------------------------------------------------------------

Agreement on its Advances. In the event the Lenders ever receive, collect or
apply as interest any sum in excess of the Maximum Rate, such excess amount
shall, to the extent permitted by law, be applied to the reduction of the
principal balance of the Advances, and if no such principal is then outstanding,
such excess or part thereof remaining shall be paid to the Borrower.

Section 9.12 Governing Law; Service of Process. This Agreement, the Notes and
the other Credit Documents (unless otherwise expressly provided therein) shall
be deemed a contract under, and shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York without regard to
conflicts of laws principles (other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York). Each Letter of Credit shall
be governed by either (i) the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600,
or (ii) the International Standby Practices (ISP98), International Chamber of
Commerce Publication No. 590, in either case, including any subsequent revisions
thereof approved by a Congress of the International Chamber of Commerce and
adhered to by the Issuing Lender. The Borrower hereby agrees that service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding may be made by mailing or delivering a copy of
such process to the Borrower at the address set forth for the Borrower in this
Agreement. Nothing in this Section shall affect the rights of any Lender to
serve legal process in any other manner permitted by the law or affect the right
of any Lender to bring any action or proceeding against the Borrower or its
Property in the courts of any other jurisdiction.

Section 9.13 Submission to Jurisdiction. The parties hereto hereby agree that
any suit or proceeding arising in respect of this Agreement or any other Credit
Document, or any of the matters contemplated hereby or thereby will be tried
exclusively in the U.S. District Court for the Southern District of New York or,
if such court does not have subject matter jurisdiction, in any state court
located in the City and County of New York, and the parties hereto hereby agree
to submit to the exclusive jurisdiction of, and venue in, such court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law. The parties hereto
hereby agree that service of any process, summons, notice or document by
registered mail addressed to the applicable parties will be effective service of
process against such party for any action or proceeding relating to any such
dispute. Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirement, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement in any court referred to in this
Section 9.13. Each of the parties hereto hereby agrees that Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York shall apply to
this Agreement and irrevocably waives, to the fullest extent permitted by
applicable Legal Requirement, the defense of any inconvenient forum to the
maintenance of such action or proceeding in any such court.

Section 9.14 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 9.15 Waiver of Jury. THE BORROWER, THE LENDERS, THE ISSUING LENDER, AND
THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY
AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

-91-



--------------------------------------------------------------------------------

Section 9.16 [Reserved].

Section 9.17 USA Patriot Act. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies such
Credit Party, which information includes the name and address of such Credit
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Credit Party in accordance with the
Patriot Act.

Section 9.18 Integration. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HERETO HEREBY WARRANTS AND
REPRESENTS IT IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE
IN THIS AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS
ATTORNEYS.

[Remainder of this page intentionally left blank. Signature pages follow.]

 

-92-



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER: HECKMANN CORPORATION

By:

 

 

  Damian C. Georgino   Executive Vice President, Corporate   Development and
Chief Legal Officer

 

Signature page to Credit Agreement

(Heckmann Corporation)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Issuing Lender, a Lender, and a Swing Line Lender By:  

 

  T. Alan Smith   Managing Director

 

Signature page to Credit Agreement

(Heckmann Corporation)



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

 

  Name:   Title:

 

Signature page to Credit Agreement

(Heckmann Corporation)



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF PENNSYLVANIA, as a Lender By:  

 

  Brian R. Dobis   Vice President

 

Signature page to Credit Agreement

(Heckmann Corporation)



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a Lender

By:

 

 

 

Name:

 

Title:

 

Signature page to Credit Agreement

(Heckmann Corporation)



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

 

  Malcolm Ferguson   Vice President

 

Signature page to Credit Agreement

(Heckmann Corporation)



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A., as a Lender By:  

 

  Name:   Title:

 

Signature page to Credit Agreement

(Heckmann Corporation)



--------------------------------------------------------------------------------

SCHEDULE I

Pricing Schedule

The Applicable Margin with respect to Commitment Fee, Revolving Advances, and
Swing Line Advances (if applicable), shall be determined in accordance with the
following Table based on the Borrower’s Total Debt Leverage Ratio as reflected
in the Compliance Certificate delivered in connection with the Financial
Statements most recently delivered pursuant to Section 5.2. Adjustments, if any,
to such Applicable Margin shall be effective on the date the Administrative
Agent receives the applicable Financial Statements and corresponding Compliance
Certificate as required by the terms of this Agreement. If the Borrower fails to
deliver the Financial Statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.2, then
effective as of the date such Financial Statements and Compliance Certificate
were required to the delivered pursuant to Section 5.2, the Applicable Margin
with respect to Commitment Fee, Revolving Advances, and Swing Line Advances (if
applicable) shall be determined at Level VI and shall remain at such level until
the date such Financial Statements and corresponding Compliance Certificate are
so delivered by the Borrower. Notwithstanding the foregoing, the Borrower shall
be deemed to be at Level IV from the First Amendment Effective Date until
delivery of its unaudited Financial Statements and corresponding Compliance
Certificate for the fiscal quarter ending September 30, 2012. Notwithstanding
anything to the contrary contained herein, the determination of the Applicable
Margin for any period shall be subject to the provisions of Section 2.7(c). For
the avoidance of doubt, the levels on the pricing grid set forth below are set
forth from lowest (Level I) to the highest (Level VI).

 

Applicable

Margin

  

Total Debt Leverage Ratio

   Eurodollar
Advances     Base Rate
Advances     Commitment
Fee  

I

   Less than or equal to 1.50      2.50 %      1.50 %      0.375 % 

II

   Greater than 1.50 but less than or equal to 2.00      2.75 %      1.75 %     
0.375 % 

III

   Greater than 2.00 but less than or equal to 2.50      3.00 %      2.00 %     
0.500 % 

IV

   Greater than 2.50 but less than or equal to 3.00      3.25 %      2.25 %     
0.500 % 

V

   Greater than 3.00 but less than or equal to 3.50      3.50 %      2.50 %     
0.500 % 

VI

   Greater than 3.50      3.75 %      2.75 %      0.500 % 

 

Schedule I

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE II

Commitments, Contact Information

ADMINISTRATIVE AGENT/ISSUING LENDER/SWING LINE LENDER

 

Wells Fargo Bank, National Association

   Address:    1525 W WT Harris Blvd.       Mail Code NC0680       Charlotte, NC
28262    Attn:    Syndication/Agency Services    Telephone:    (704) 590-2760   
Facsimile:    (704) 590-2790    with a copy to:    Address:    1000 Louisiana,
9th Floor       MAC T5002-090       Houston, Texas 77002    Attn:    Michael
Janak, Director    Telephone:    (713) 319-1924    Facsimile:    (713) 739-1087

CREDIT PARTIES

 

Borrower/Guarantors

   Address:    300 Cherrington Parkway, Suite 200       Coraopolis, Pennsylvania
15108    Attn:    Damian Georgino, Executive Vice President    Telephone:   
(412)329-7275 ext.102    Facsimile:    (412)291-1983    Email:   
damain.georgino@heckmanncorp.com    with a copy to:    Address:    Reed Smith
LLP       10 South Wacker Drive       Chicago, Illinois 60606    Attn:    Nick
Bonarrigo    Telephone:    (312)207-6410    Facsimile:    (312)207-6400   
Email:    nbonarrigo@reedsmith.com    and    Attn:    Ben Brimeyer    Telephone:
   (312)207-6423    Facsimile:    (312)207-6400    Email:   
bbrimeyer@reedsmith.com

 

Schedule II

Page 1 of 1



--------------------------------------------------------------------------------

Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 64,000,000   

Bank of America, N.A.

   $ 52,000,000   

Citizens Bank of Pennsylvania

   $ 52,000,000   

Fifth Third Bank

   $ 52,000,000   

U.S. Bank National Association

   $ 45,000,000   

First National Bank of Pennsylvania

   $ 35,000,000   

First Niagara Bank, N.A.

   $ 15,000,000   

TriState Capital Bank

   $ 10,000,000      

 

 

 

Total:

   $ 325,000,000      

 

 

 

 

Schedule II

Page 2 of 2



--------------------------------------------------------------------------------

Schedule III

Additional Conditions and Requirements for New Restricted Subsidiaries

Within 15 days of creating a new Restricted Subsidiary or acquiring a new
Restricted Subsidiary (or such later date as approved by the Administrative
Agent, which in no event may exceed 30 days after the creation or acquisition of
such new Restricted Subsidiary), the Administrative Agent shall have received
each of the following:

(a) Guaranty. A joinder and supplement to the Guaranty executed by such
Restricted Subsidiary;

(b) Security Agreement. A joinder and supplement to the Security Agreement
executed by such Restricted Subsidiary and, if such Restricted Subsidiary owns
any Certificated Equipment, a Custodial Agreement executed by such new
Restricted Subsidiary and the employees thereof that are serving as custodians
thereunder,, in any event, together with stock certificates, stock powers
executed in blank, UCC-1 financing statements, and any other documents,
agreements, or instruments necessary to create and perfect an Acceptable
Security Interest in the Collateral described in the Security Agreement, as so
supplemented (other than Collateral the perfection of which is not required as
per the express terms of the Security Agreement);

(c) Mortgages. If such Restricted Subsidiary owns any Real Property or Leasehold
Property which constitutes Material Real Property, and if and as requested by
the Administrative Agent, all documents required by Section 5.16 of the Credit
Agreement;

(d) Pledges. A pledge agreement executed by the equity holders of such
Restricted Subsidiary pledging 100% of the Equity Interest owned by such equity
holder of such Restricted Subsidiary and such evidence of corporate, limited
liability company or partnership authority to enter into such pledge agreement
as the Administrative Agent may reasonably request, along with share
certificates pledged thereby and appropriately executed stock powers in blank,
if applicable;

(e) Real Estate. (i) If and as requested by the Administrative Agent, an
Responsible Officer’s certificate from such new Restricted Subsidiary certifying
a complete listing of all Real Property owned or leased by such new Restricted
Subsidiary and including a notation as to all locations where any equipment of
such new Restricted Subsidiary is kept, and (ii) if and as requested by the
Administrative Agent, lien waivers or subordination agreements in the form of
Exhibit I or otherwise in form and substance reasonably satisfactory to the
Administrative Agent and executed by the landlords or lessors identified in, and
covering each of Leasehold Properties listed on such officer’s certificate (but
only to the extent such lien waivers or subordination agreements can be obtained
using commercially reasonable efforts);

(f) Corporate Documents. A secretary’s certificate from such new Restricted
Subsidiary certifying such Restricted Subsidiary’s (i) Responsible Officer’s
incumbency, (ii) authorizing resolutions, (iii) organizational documents,
(iv) necessary governmental approvals, and (v) certificate of good standing in
such Restricted Subsidiary’s state of organization dated a date not earlier than
30 days prior to date of delivery or otherwise in effect on the date of
delivery;

(g) Patriot Act. All documentation and other information that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act; and

 

Schedule III

Page 1 of 2



--------------------------------------------------------------------------------

(h) Opinion of Counsel. If requested by the Administrative Agent, an opinion of
counsel in form and substance reasonably acceptable to the Administrative Agent
related to such new Restricted Subsidiary and substantially similar to the legal
opinion delivered at the Effective Date with respect to the other Restricted
Subsidiaries in existence on the Effective Date.

 

Schedule III

Page 2 of 2



--------------------------------------------------------------------------------

Schedule IV

Post-Closing Material Real Property

(30-Day Mortgage Requirement)

I. Salt Water Disposal Well Sites

 

Credit Party

  

Address/Description

   Owned/
Leased      Term of
Lease    Estimated
Fair
Market  or
Book
Value      Equipment
or
Inventory
at the
Location
(Yes/No)  

Heckmann Water Resources (CVR), Inc.

  

“Harris #1 SWD”

 

3 Acre Tract in Panola County, Texas

 

107 CR 153

Carthage, Texas 75633

     Leased       August 17, 2018    $ 5,399,000         Y   

Heckmann Water Resources (CVR), Inc.

  

“Grace #1 SWD”

 

12142 US Hwy 84

East Joaquin, Texas 75954

     Leased       April 30, 2018    $ 4,649,000         Y   

Heckmann Water Resources (CVR), Inc.

  

“Grace #2 SWD”

 

978 FM 2787

Joaquin, Texas 75954

     Leased       April 30, 2018    $ 5,176,000         Y   

Heckmann Water Resources Corporation

  

“Cook SWD”

 

335 CR 3187

Joaquin, Texas 75954

     Leased       No end date    $ 4,461,000         Y   

Heckmann Water Resources Corporation

  

“Strong SWD”

 

429 CR 3590

Joaquin, Texas 75954

     Leased       Year to year    $ 3,712,000         Y   

 

Schedule IV

Page 1 of 4



--------------------------------------------------------------------------------

Credit Party

  

Address/Description

   Owned/
Leased      Term of
Lease   Estimated
Fair
Market  or
Book
Value      Equipment
or
Inventory
at the
Location
(Yes/No)  

Heckmann Water Resources (CVR), Inc.

  

“Dillard ‘A’ SWD”

 

15’ by 80’ Collection pit in Shelby County, Texas

 

13954 State Hwy 7

Center, Texas 75935

     Leased       March 29, 2016
(with a 10 year
option to extend)   $ 4,670,000         Y   

Heckmann Water Resources (CVR), Inc.

  

“Aucoin #1 “ (inactive, going to be plugged and abandoned)

 

“Waste Disposal 2” (plugged and abandoned)

 

“Cypress Bend SWD #1” (being permitted)

 

5.489 Acre Tract in Parish of Assumption, Louisiana

 

137 Hallar Ct.

Pierre Part, Louisiana 70339

     Owned       N/A   $ 3,351,000         Y   

Heckmann Water Resources (CVR), Inc.

  

“Alpha 1 & 2”

 

9.41 Acres in Gonzales County, Texas

 

7338 US Hwy. 90 Alt West

Shiner, Texas 77995

     Leased       No end date   $ 5,000,000         Y   

Heckmann Water Resources (CVR), Inc.

  

“McDonald SWD #1” (not yet constructed)

 

5 Acres in Bee County, Texas

 

4603 FM 798

Pawnee, Texas 78145

     Leased       February 14, 2026   $ 100,000         N   

 

Schedule IV

Page 2 of 4



--------------------------------------------------------------------------------

Credit Party

  

Address/Description

   Owned/
Leased      Term of
Lease      Estimated
Fair
Market  or
Book
Value      Equipment
or
Inventory
at the
Location
(Yes/No)  

Heckmann Water Resources (CVR), Inc.

  

“MissLou SWD #1 and MissLou SWD #2” (under construction)

 

12.95 acres in Amite County, Mississippi

 

6074 MS Hwy 584

Liberty, Mississippi 39645

     Owned         N/A       $ 51,600         N   

II. Pipeline

N/A

III. Office Space

 

Credit Party

  

Address/Description

   Owned/
Leased      Term of
Lease      Estimated
Fair
Market  or
Book Value      Equipment
or
Inventory
at the
Location
(Y/N)  

Heckmann Water Resources (CVR), Inc.

  

“Frierson”

 

9.182 Acre Tract in Parish of Desoto, Louisiana

 

525 Parks Drive

Frierson, Louisiana 71027

(Office, Yard and Shop)

     Owned         N/A       $ 2,000,000         Y   

 

Schedule IV

Page 3 of 4



--------------------------------------------------------------------------------

IV. Other Locations

 

Credit Party

  

Address/Description

   Owned/
Leased    Term of
Lease      Estimated
Fair
Market or
Book Value      Equipment
or
Inventory
at the
Location
(Y/N)  

Heckmann Water Resources (CVR), Inc.

  

“Bethlehem Transfer Station”

 

388 Bethlehem Road

Gloster, Louisiana 71030

(Transfer Station)

   Owned      N/A       $ 2,000,000         Y   

V. Thermo Fluid Locations

 

Credit Party

  

Address/Description

   Owned/
Leased    Term of
Lease      Estimated
Fair
Market or
Book Value      Equipment
or
Inventory
at the
Location
(Y/N)  

Thermo Fluids Inc.

  

2302 Lubbock Road

Brownfield, Texas 79316

   Owned      N/A       $ 2,241,327         Y   

 

Schedule IV

Page 4 of 4



--------------------------------------------------------------------------------

Schedule 1.1

Letters of Credit

 

Letter of Credit Number

  

Beneficiary

   Amount      Issue Date      Expiration
Date  

IS0010586

   ComData Network, Inc.    $ 350,000.00         03/27/2012         12/31/2012
  



--------------------------------------------------------------------------------

Schedule 3.1

Real Property

I. Salt Water Disposal Well Sites

 

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated
Fair Market
or Book Value

 

Equipment or
Inventory at the
Location

(Yes/No)

Heckmann Water Resources (CVR), Inc.  

“Catarina SWD #1 and Catarina SWD #2

 

Parcel of real estate located in Dimmit County, Texas (Lease dated January 7,
2011)

 

12223 South Hwy 83

Asherton, Texas 78827

 

and

 

12224 South Hwy 83

Asherton, Texas 78827

  Leased   2021 (with an option to extend for an additional 10 years)  
$7,209,000   Y Heckmann Water Resources (CVR), Inc.  

“Deadwood SWD”

 

13.116 Acre Tract in Panola County/Joaquin City, Texas

 

7135 FM 31S

Carthage, Texas 75633

  Owned   N/A   $3,773,000   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated
Fair Market
or Book Value

 

Equipment or
Inventory at the
Location

(Yes/No)

Heckmann Water Resources (CVR), Inc.  

“Appleby SWD No. 1S”

 

3.729 Acre and 13.236 Acre Tracts in Nacogdoches County/Appleby City, Texas

 

14936 US Hwy 59S

Nacogdoches, Texas 75965

  Owned   N/A   $4,679,000   Y Heckmann Water Resources (CVR), Inc.  

“Pendleton SWD” (awaiting final approval from court)

 

5.594 Acre Tract in Sabine County, Texas

 

4417 Hwy 21 East

Hemphill, Texas 75948

  Owned   N/A   $675,000   N Heckmann Water Resources (CVR), Inc.  

“Panola #2 SWD”

 

5.00 Acre Tract in Panola County/Deadwood, Texas

 

8837 FM 2517

Carthage, Texas 75633

  Owned   N/A   $5,023,000   Y Heckmann Water Resources (CVR), Inc.  

“Longbranch #5 SWD”

 

4.00 Acre Tract in Panola County/Deadwood, Texas

 

7717 FM 31 South

Carthage, Texas 75633

  Owned   N/A   $4,838,000   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated
Fair Market
or Book Value

 

Equipment or
Inventory at the
Location

(Yes/No)

Heckmann Water Resources (CVR), Inc.  

“Harris #1 SWD”

 

3 Acre Tract in Panola County, Texas

 

107 CR 153

Carthage, Texas 75633

  Leased   August 17, 2018   $5,399,000   Y Heckmann Water Resources (CVR), Inc.
 

“Lynch #1 SWD”

 

9092 FM 2517

Carthage, Texas 75633

  Leased   June 12, 2017   $5,038,000   Y Heckmann Water Resources (CVR), Inc.  

“Lynch #2 SWD” (plugged and abandoned)

 

9092 FM 2517

Carthage, Texas 75633

  Leased   June 12, 2017   $0.00   N Heckmann Water Resources (CVR), Inc.  

“Wayne Tipps SWD”

 

2.85 Acre Tract in Rusk County, Texas

 

9523 CR 3143

Mt. Enterprise, Texas 75681

  Leased   August 13, 2021 (with an option to extend for 5 years)   $3,627,000  
Y Heckmann Water Resources (CVR), Inc.  

“Grace #1 SWD”

 

12142 US Hwy 84

East Joaquin, Texas 75954

  Leased   April 30, 2018   $4,649,000   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated
Fair Market
or Book Value

 

Equipment or
Inventory at the
Location

(Yes/No)

Heckmann Water Resources (CVR), Inc.  

“Grace #2 SWD”

 

978 FM 2787

Joaquin, Texas 75954

  Leased   April 30, 2018   $5,176,000   Y Heckmann Water Resources Corporation
 

“Cook SWD”

 

335 CR 3187

Joaquin, Texas 75954

  Leased   No end date   $4,461,000   Y Heckmann Water Resources Corporation  

“Strong SWD”

 

429 CR 3590

Joaquin, Texas 75954

  Leased   Year to year   $3,712,000   Y Heckmann Water Resources Corporation  

“Watson SWD”

 

3597 FM 2428

Joaquin, Texas 75954

  Leased   Year to year   $3,394,000   Y Heckmann Water Resources Corporation  

“Hill SWD”

 

2916 FM 2428

Joaquin, Texas 75954

  Leased   No end date   $3,577,000   Y Heckmann Water Resources Corporation  

“Harvco SWD #1”

 

3203 FM 139

Joaquin, Texas 75954

  Leased   No end date   $4,835,000   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated
Fair Market
or Book Value

 

Equipment or
Inventory at the
Location

(Yes/No)

Heckmann Water Resources Corporation  

“Harvco SWD #2” (inactive well)

 

3204 FM 139

Joaquin, Texas 75954

  Leased   No end date   $3,260,000   N Heckmann Water Resources Corporation  

“Childress SWD #1 and Childress SWD #2” (Childress SWD #1 has been plugged and
abandoned)

 

712 CR 3290

Joaquin, Texas 75954

  Leased   No end date   $3,493,000   Y Heckmann Water Resources Corporation  

“Pickering SWD #3”

 

483 CR 3326

Joaquin, Texas 75954

  Leased   No end date   $4,440,000   Y Heckmann Water Resources Corporation  

“Pickering SWD #2”

 

483 CR 3326

Joaquin, Texas 75954

  Leased   No end date   $4,555,000   Y Heckmann Water Resources (CVR), Inc.  

“Dillard ‘A’ SWD”

 

15’ by 80’ Collection pit in Shelby County, Texas

 

13954 State Hwy 7

Center, Texas 75935

  Leased   March 29, 2016 (with a 10 year option to extend)   $4,670,000   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated
Fair Market
or Book Value

 

Equipment or
Inventory at the
Location

(Yes/No)

Heckmann Water Resources (CVR), Inc.  

“Lee Roy Smith SWD” (not in service)

 

2.93 Acre Tract in Angelina County, Texas

 

14848 Hwy 69 North

Pollock, Texas 75969

  Leased   June 26, 2017   $5,613,000   Y Heckmann Water Resources (CVR), Inc.  

“Aucoin #1 “ (inactive, going to be plugged and abandoned)

 

“Waste Disposal 2” (plugged and abandoned)

 

“Cypress Bend SWD #1” (being permitted)

 

5.489 Acre Tract in Parish of Assumption, Louisiana

 

137 Hallar Ct.

Pierre Part, Louisiana 70339

  Owned   N/A   $3,351,000   Y Heckmann Water Resources (CVR), Inc.  

“Alpha 1 & 2”

 

9.41 Acres in Gonzales County, Texas

 

7338 US Hwy. 90 Alt West

Shiner, Texas 77995

  Leased   No end date   $5,000,000   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated
Fair Market
or Book Value

 

Equipment or
Inventory at the
Location

(Yes/No)

Heckmann Water Resources (CVR), Inc.  

“McDonald SWD #1” (not yet constructed)

 

5 Acres in Bee County, Texas

 

4603 FM 798

Pawnee, Texas 78145

  Leased   February 14, 2026   $100,000   N Heckmann Water Resources (CVR), Inc.
 

“Lamza SWD #1”

 

5 Acres in Karnes County, Texas

 

22104 Texas Hwy. 80

Gillett, Texas 78116

  Leased   April 14, 2026   $2,500,000   Y Heckmann Water Resources (CVR), Inc.
 

“MissLou SWD #1 and MissLou SWD #2” (under construction)

 

12.95 acres in Amite County, Mississippi

 

6074 MS Hwy 584

Liberty, Mississippi 39645

  Owned   N/A   $51,600   N Heckmann Water Resources (CVR), Inc.  

“Atascosa County SWD #1 (being permitted)

 

30 Acres in Atascosa County, Texas

 

102256 IH 37

Pleasanton, Texas 78064

  Owned   N/A   $0.00; value of land is listed elsewhere in this Schedule   N



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated
Fair Market
or Book Value

 

Equipment or
Inventory at the
Location

(Yes/No)

Heckmann Water Resources (CVR), Inc.  

“Goff SWD” (due diligence phase)

 

5 Acres in Muskingum County, Ohio

 

9350 East Pike

Norwich, Ohio 43767

  Leased   99 years after the first month after the first day of injection of
salt water into the SWD well   $0.00   N Heckmann Water Resources (CVR), Inc.  

“Complete Vacuum & Rental” (permitted, but no well)

 

173.92 Acre Tract in Rusk County, Texas

 

8082 CR 3124 East

Longbranch, Texas

  Owned   N/A   $0.00; value of land is elsewhere in this Schedule   N Heckmann
Water Resources (CVR), Inc.  

“Harvco SWD #3” (not pursuing a permit at this time)

 

3204 FM 139

Joaquin, Texas 75954

  Leased   No end date   $0.00   N Heckmann Water Resources (CVR), Inc.  

“Harvco SWD #4” (not pursuing a permit at this time)

 

45.269 Acres in Shelby County, Texas

  Leased   No end date   $0.00   N Heckmann Water Resources (CVR), Inc.  

“Jackson” (plugged and abandoned)

 

FM 1794 East

DeBerry, Texas 75639

  Leased     $0.00   N



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated
Fair Market
or Book Value

 

Equipment or
Inventory at the
Location

(Yes/No)

Heckmann Water Resources (CVR), Inc.  

“Nichols”

 

10974 Veto Road

Belpry, Ohio 45714

  Owned   N/A   $850,000   N Landtech Enterprises, LLC  

“Landtech SWD #101” and the “Romo SWD #2”

 

Roosevelt County, State of Montana

  Leased   April 1, 2031   $2,200,000   N Landtech Enterprises, LLC  

Dore Property

 

Township 24 North, Range 58 East, M.P.M. Section 9 being all of that portion of
the E1/2 NW  1/4 lying east of the State of Montana Highway 16, Richland County,
State of Montana.

  Leased   August 31, 2017   $2,200,000   N Landtech Enterprises, LLC  

“Bloom SWD #1”

 

Mountrail County, North Dakota, to-wit: Township 155 North, Range 89W Section 5,
SW 1/4 SE  1/4.

  Leased   July 1, 2028   $2,200,000   N Landtech Enterprises, LLC  

“Rink # 1 and Rink #2”

 

Township 150 North, Range 96W Section 21, NW 1/4 NW  1/4, McKenzie County, North
Dakota.

  Leased   99 year lease commencing on November 30, 2012   $4,400,000   N
Landtech Enterprises, LLC  

“Paluck #1 Well”

 

Township 142 North, Range 99W Section 24, Billings County, North Dakota.

  Leased   November 1, 2027   $2,200,000   N



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated
Fair Market
or Book Value

 

Equipment or
Inventory at the
Location

(Yes/No)

Landtech Enterprises, LLC  

“Rehak #23-A-2”

 

Township 157 North, Range 95W, Section 23, NW 1/4 NE  1/4, Williams County,
North Dakota.

  Leased   July 1, 2027   $2,200,000   N Landtech Enterprises, LLC  

“Klose #1 SWD Well”

 

NW 1/4 NW 1/4, Township 151 North, Range 103 W Section 27, McKenzie County,
North Dakota.

  Leased   July 1, 2027   $2,200,000   N Landtech Enterprises, LLC  

“Elk Disposal-Wahlstrom #10-2”

 

and “Wahlstrom #1 Wells” (the preceding well has been plugged and abandoned)

East  1/2 of Section 10,Township 151 North, Range 102 West, McKenzie County,
North Dakota.

  Leased   July 1, 2027   $2,200,000   N Landtech Enterprises, LLC  

“Locken #1”

 

Township 153 North, Range 91W, Section 11, SW 1/4 SW  1/4, Mountrail County,
North Dakota. Lessor Quit claimed title to property to “D&P Locken, LLP” on
August 2, 2010.

  Leased   July 1, 2029   $2,200,000   N



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated
Fair Market
or Book Value

 

Equipment or
Inventory at the
Location

(Yes/No)

Landtech Enterprises, LLC  

“Hansen 11-2 Well” a/k/a Rosebud SWD

 

S 1/2 of the NW  1/4, and the NE 1/4, of the SW 1/4, Section 2, Township 153N,
Range 102W, County of Williams, State of North Dakota.

  Leased   August         , 2013   $2,200,000   N Landtech Enterprises, LLC  

“TFF #1 Well”

 

NE4 of Section 36, Township 140 North, Range 106 West, Golden Valley, North
Dakota.

 

* this site may not be salt water disposal well and may instead be an oil or gas
well.

  Leased   July 1, 2022   $2,200,000   N Landtech Enterprises, LLC  

“#1 Beagle Well”

 

SW  1/4 of Section 17, Township 23 North, Range 9 East, M. P. M., Richland
County, Montana.

  Leased   September 30, 2025   $2,200,000   N Landtech Enterprises, LLC  

“Locken #2”

 

Township 153 North, Range 91W, Section 11, SW 1/4 SE  1/4, Mountrail County,
North Dakota.

  Leased   Oral arrangement, written agreement to be requested and entered into
as soon as possible after the First Amendment Effective Date in the same form as
Locken #1 lease   $2,200,000   N



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated
Fair Market
or Book Value

 

Equipment or
Inventory at the
Location

(Yes/No)

Landtech Enterprises, LLC  

“Foss #1”

 

This property relates to permit UIC No. W0311S0783D

  Leased   99 year lease commencing on November 30, 2012   $2,200,000   N
Landtech Enterprises, LLC  

“Ridl #1”

 

This property relates to permit UIC No. W0323S0796D

  Leased   99 year lease commencing on November 30, 2012   $2,200,000   N
Landtech Enterprises, LLC  

“Bowbells”

 

Township 162 North, Range 89 West, 5th P.M., Section 21, in Burke County, North
Dakota

  Leased   July 2028/2026 plus 2 possible renewal terms of 10 years   $2,200,000
  N Landtech Enterprises, LLC  

“Bull Moose”

 

BN 27x14, SW/SW 14 of Section 17, Township 147N, Range 101W

  Leased   Lease already terminated and will expire December 2012   $0.00   N
Landtech Enterprises, LLC   Note: there are potentially six (6) new wells under
construction which are known as “Stanley”, “Arnegard”, “Williston”, “Nyla”,
“Manning”, and a to be named later well in North Dakota around the other
Landtech wells. The Rough Rider Seller is to advise the Borrower of the status
of the preceding items as soon as possible.        



--------------------------------------------------------------------------------

II. Pipeline

See attached.

 

LOGO [g448134g63b87.jpg]



--------------------------------------------------------------------------------

III. Post-Closing Segment

See attached.

 

LOGO [g448134g31m49.jpg]



--------------------------------------------------------------------------------

IV. Office Space

 

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or

Book Value

 

Equipment or
Inventory at the
Location (Y/N)

Badlands Power Fuels, LLC   Premises described as the West building (32’ x 100’
pole barn) and office (14’ x 32’), also land west of building to creek, in
Baker, Montana.   Leased     N/A   Y Heckmann Corporation  

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

(Corporate Office)

  Leased   February 4, 2017   N/A   N Heckmann Corporation  

75080 Frank Sinatra Drive

Palm Desert, California

(Administrative Office)

  Leased   June 30, 2014   N/A   N Heckmann Water Resources (CVR), Inc.  

The Woodlands Atrium

24900 Pitkin Rd., Suite 310

Spring, TX 77386

(Administrative Office)

  Leased   October 14, 2017   N/A   N Heckmann Water Resources (Excalibur), Inc.
 

“Rainbow”

5383 E. Highway 67

Rainbow, Texas 76077

(Office, Yard and Shop)

  Leased   May 6, 2014   N/A   N



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or

Book Value

 

Equipment or
Inventory at the
Location (Y/N)

Heckmann Water Resources (CVR), Inc.  

“Coushatta”

 

2601 East Carroll Street

Coushatta, Louisiana 71019

(Office, Yard and Shop)

  Leased   October 1, 2012 (with an option to extend for an additional year)  
N/A   Y Heckmann Water Resources (CVR), Inc.  

“Weatherford”

 

544 Santa Fe Drive

Weatherford, Texas 76086

(Administrative Office)

  Leased   March 31, 2013   N/A   N Heckmann Water Resources (CVR), Inc.  

“Morgantown” / “Devonian”

 

297 Boy Scout Camp Road

Morgantown, West Virginia 26542

(Office, Shop and Yard)

  Leased   Month to Month   N/A   Y Heckmann Water Resources (CVR), Inc.  

“Weatherford”

 

104 Austin Avenue

Weatherford, Texas 76086

(Administrative Office)

  Leased   July 31, 2013   N/A   N Heckmann Water Resources (CVR), Inc.  

100 N. Main

Kingman, Kansas 67068

(Offices)

  Leased   February 18, 2013   N/A   N Heckmann Water Resources (CVR), Inc.  

1510 Commercial Drive

Port Allen, Louisiana 70767

(Office, Yard and Shop)

  Leased   October 21, 2014   N/A   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or

Book Value

 

Equipment or
Inventory at the
Location (Y/N)

Heckmann Water Resources (CVR), Inc.  

“Carthage”

 

7.400 Acre Tract in City of Carthage, Panola County, Texas

 

1607 NE Loop

Carthage, Texas

(Office, Shop and Yard)

  Owned   N/A   $1,600,000   Y Heckmann Water Resources (CVR), Inc.  

“Frierson”

 

9.182 Acre Tract in Parish of Desoto, Louisiana

 

525 Parks Drive

Frierson, Louisiana 71027

(Office, Yard and Shop)

  Owned   N/A   $2,000,000   Y Heckmann Water Resources (CVR), Inc.  

“Eagleford”

 

102256 IH37

Pleasanton, Texas 78064

(Office, Yard and Shop and Disposal Well)

  Owned   N/A   $2,500,0000   Y Heckmann Water Resources (CVR), Inc.  

“Baton Rouge”

 

301 N. Main Street

Suite 920

Baton Rouge, Louisiana 70825

(Administrative Office)

  Leased   June 30, 2014   N/A   N



--------------------------------------------------------------------------------

V. Other Locations

 

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Appalachian Water Services, LLC  

2326 McClellandtown Road, Masontown, Pennsylvania 15461

 

(Water treatment plant)

  Owned   N/A   $200,000   N Appalachian Water Services LLC  

2326 McClellandtown Road, Masontown, PA

 

(Vacant land)

  Leased   October 1, 2013   N/A   N Badlands Power Fuels, LLC   335 foot
communications tower on land near McGregor, North Dakota.   Leased   July 25,
2017   N/A   N Badlands Power Fuels, LLC   Communications tower owned by Tower
Owner commonly referred to as the Keene Tower Site (SW/4, SW/4, Sec14, T152N,
R96W) in North Dakota   Leased   October 31, 2013, with 1 year renewal year  
N/A   N Badlands Powers Fuels, LLC   Communications tower and building located
in Dunn County, North Dakota   Leased   October 31, 2013   N/A   N Badlands
Power Fuels, LLC   Radio tower located approximately 4 miles north of
Culbertson, Montana.   Leased   Year to year   N/A   N Badlands Power Fuels, LLC
  Communications tower and building located in Stark County, North Dakota  
Leased   June 30, 2015   N/A   N Badlands Power Fuels, LLC   172 foot
communications tower on SRT Communications Inc.’s property located at 800 16th
Ave SW, Minot, North Dakota   Leased     N/A   N Badlands Power Fuels, LLC   340
foot communications tower on SRT Communications Inc.’s property located at 624
81st Ave NW, Stanley, North Dakota   Leased   November 4, 2013   N/A   N



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Badlands Power Fuels, LLC   Tower located 4 miles south of Sentinel butte,
Sentinel Butte, North Dakota   Leased   August 30, 2016   N/A   N Badlands Power
Fuels, LLC  

Watford

 

McKenzie County, North Dakota – Township 150 North, Range 98 West, Section 21:
NE  1/4, excepting IT No. 986, 1050, 1150, 1168, 1913 and 1914 deeded of record

  Owned   N/A   $8,559,320   Y Badlands Power Fuels, LLC  

Beach Land

 

County of Golden Valley County, North Dakota – Part of the SW  1/4 of Section
13, Township 140 North of Range 106, West of the 5th P.M.

  Owned   N/A   $8,423   Y Badlands Power Fuels, LLC   Part of the NW  1/4 SE
 1/4 of Section 27, in Township 157 North of Range 95 West of the Fifth
Principal Meridian, Williams County, North Dakota   Owned   N/A     Badlands
Power Fuels, LLC  

Dickinson Land

Part of the NE  1/4 of Section 16, Township 140 North, Range 96 West of the 5th
Principal Meridian, Stark County, North Dakota

  Owned   N/A   $5,516.770   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Badlands Power Fuels, LLC  

Sublot #8 in the SE  1/4 NE  1/4 Section 34, T.157N. R.95W. 5th P.M. City of
Tioga, Williams County, North Dakota

Note: the Rough Rider Seller and Borrower will determine on or promptly after
the First Amendment Effective Date if this property is to being transferred at
closing.

  Owned   N/A     Y Badlands Power Fuels, LLC  

Stanley

 

Mountrail County, North Dakota – Township 156 North, Range 90 West Section 19: W
 1/2 NE  1/4, less Highway right-of-way and Outlot 2

  Owned   N/A   $4,213,711   Y Badlands Power Fuels, LLC  

Minot Admin

 

(a) Lots 1 and 2, less the East 200 feet thereof, Block 2, Plat of Blocks I and
2, Roosevelt Heights Addition to the City of Minot, Ward County, North Dakota;
and (b) the North 200 feet of Lot 4, Block 2, Morley’s Rearrangement of Block 2,
4, 6, 7,9 and 13, Amended Plat of Roosevelt Heights, Blocks 3 to 13, inclusive,
Minot, Ward County, North Dakota

  Owned   N/A   $1,657,162   Y Badlands Power Fuels, LLC  

Minot Op

 

Lot 7, the Company Park West to the City of Minot, Ward County, North Dakota

  Owned   N/A   $2,533,754   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Badlands Power Fuels, LLC  

Williston

 

(a) a parcel of land located in the NE  1/4 SE  1/4 of Section 2, Township 154
North, Range 101 West of the 5th Principal Meridian, Williams County, North
Dakota; and (b) a parcel of land located In the SE  1/4 SE  1/4 of Section 2,
Township 154 North, Range 101W of the Fifth Principal Meridian, Williams County,
North Dakota.

 

*may also contain salt water disposal well.

  Owned   N/A   $1,575,768   Y Badlands Power Fuels, LLC  

New Williston

 

SW  1/4 of Section 17 in Township 155 North of Range 101 West of the 5th
Principal Meridian in Williams County, North Dakota.

 

*may also contain salt water disposal well.

  Owned   N/A   $1,600,000   N Badlands Power Fuels, LLC  

Tioga

 

Sublot 6 located in the SW  1/4 NW  1/4 of Section 5 in Township 156 North of
Range 95 West of the 5th P.M. in Williams County, North Dakota

  Owned   N/A   $260,598   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Badlands Power Fuels, LLC  

Beach Land

 

(a) Blocks Six (6) and Seven (7), Block Four (4), Mrs. Richard’s First Addition
to the City of Beach, Golden Valley County, North Dakota; (b) the North One
Hundred Seventy-five Feet and Eight Inches (175 2/3’) of Lot Two (2), Block
Eleven (11), Hunter’s First Addition to the City of Beach, Golden Valley County,
North Dakota (also known as Auditor’s Tract A-31); and (c) part of a tract of
land in Lot Three (3), Block Eleven (11), Hunter’s First Addition to the City of
Beach, Golden Valley County, North Dakota

  Owned   N/A   $144,904   Y Badlands Power Fuels, LLC  

Palermo

 

Property located in the County of Mountrail, North Dakota- Township 156 North,
Range 90 West Section16: a tract of land lying S of US Highway #2

  Owned   N/A   $240,000   N Badlands Power Fuels, LLC  

Watford

 

Parcel of land located in the NE  1/4 NE  1/4 of Section 21, Township 150 North,
Range 98 West of the Fifth Principal Meridian, McKenzie County, North Dakota,
containing approximately 1.12 acres

  Owned   N/A   $10,000   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Heckmann Water Resources (CVR), Inc.  

2.11 acre tract of land being out of Tract 14 of Dixondale, Carrizo Springs,
Texas, a subdivision of land, according to the plat recorded in Volume 1, Page 9
of the Plat Records of Dimmit County, Texas, and being out of a 5.721 acre tract
conveyed from Crystal City Railroad, Inc. to the City of Carrizo Springs by deed
dated April 14, 1997 and recorded in Volume 253, Page 585 of the deed Records of
Dimmit County, Texas

 

(Equipment Storage)

  Owned   N/A   $2,200   Y Heckmann Water Resources (CVR), Inc.  

9.99 acre tract in Dimmit County, Texas. 25 Loop 517 Carrizo Springs, Texas.

 

(Equipment Storage Yard and Shop)

  Owned   N/A   $209,000   Y Heckmann Water Resources (CVR), Inc.  

9.21 acres of an 18.42 acre tract of land being out of the 155.90 acre Tract 3
described in a conveyance by Ronald M. Guinn, et al to Live Oak Partners, LP by
deed dated May 30, 2006, recorded in Volume 66, Page 12 of the Official Public
Records of Live Oak County, Texas, and also being out of the John Conway Grant,
Abstract No. 5, Live Oak County, Texas

(Vacant Land)

  Owned   N/A   $62,500   N



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Heckmann Water Resources (CVR), Inc.  

173.92 Acre Tract in Rusk County, Texas

 

8082 CR 3124 East

Longbranch, Texas

(Land and Rental Property)

  Owned   N/A   $198,000   N Heckmann Water Resources (CVR), Inc  

202 CR 3267

Joaquin, Texas

(Beersheba Transfer Station)

  Owned   N/A   $0.00   N Heckmann Water Resources (CVR), Inc  

44 Sartain Road

Quitman, Arkansas

(Rental Property)

  Owned   N/A   $70,000   N Heckmann Water Resources (CVR), Inc.  

180 WPA Road

Mansfield, Louisiana 71052

(Water Storage Facility)

  Leased   August 18, 2012 (with option to extend for three 1 year extensions)  
N/A   Y Heckmann Water Resources (CVR), Inc.  

502 West F Avenue

Kingman, Kansas 67068

(Employee Housing)

  Leased   October 22, 2013   N/A   N Heckmann Water Resources (CVR), Inc.  

1291 E. 30th Avenue

Kingman, Kansas 67068

(Employee Housing)

  Leased   October 14, 2013   N/A   N



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Heckmann Water Resources (CVR), Inc.  

“Morgantown Frac Yard”

 

12084 Veterans Memorial Highway

Masontown, West Virginia 26508

(Truck and Frac Tank Storage Yard)

  Owned   N/A   $460,000   Y Heckmann Water Resources Corporation  

“Bethlehem Transfer Station”

 

388 Bethlehem Road

Gloster, Louisiana 71030

(Transfer Station)

  Own   N/A   $2,000,000   Y Heckmann Water Resources (CVR), Inc.  

“Longstreet Booster Station”

 

6821 Hwy. 3015

Keatchie, Louisiana 71046

(Booster Station)

  Lease   March 2036   $2,000,000   Y Heckmann Water Resources (CVR), Inc.  

11942 Veterans Memorial Hwy.

Masontown, West Virginia 26542

(Office, Shop and Yard)

  Owned   N/A   $472,207   Y Heckmann Water Resources (CVR), Inc.  

4249 S. I-35W

Alvarado, Texas 76009

(Yard)

  Leased   May 31, 2013   N/A   Y Heckmann Water Resources (CVR), Inc.  

2579 US Hwy. 220

Pennsdale, Pennsylvania 17756

(Office and Yard)

  Leased   August 1, 2012   N/A   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Heckmann Water Resources (CVR), Inc.  

21114 Route 187

Towanda, Pennsylvania 18848

(Office, Shop and Yard)

  Owned   N/A   $2,500,000   Y Heckmann Water Resources (CVR), Inc.  

1107 East Market Street

Cadiz, Ohio 43907

(Office, Shop and Yard)

  Leased   January 10, 2015   N/A   Y Heckmann Water Resources (CVR), Inc.  

538 Edisto Street

Coushatta, Louisiana 71019

(Rental Home)

  Leased   Month to month   N/A   N Heckmann Water Resources (CVR), Inc.  

920 2nd Street

Coushatta, Louisiana 71019

(Rental Home)

  Leased   Month to month   N/A   N Heckmann Water Resources (CVR), Inc.  

610 Mary Street

Coushatta, Louisiana 71019

(Rental Home)

  Leased   Month to month   N/A   N Heckmann Water Resources (CVR), Inc.  

Sammie Lawrence Street

Coushatta, Louisiana 71019

(Rental Home)

  Leased   Month to month   N/A   N Heckmann Water Resources (CVR), Inc.  

305 Osthaus Road

New Albany, Pennsylvania 18833

(Rental Home)

  Leased   Month to month   N/A   N Heckmann Water Resources (CVR), Inc.  

8 State Street

Towanda, Pennsylvania 18848

(Rental Home)

  Leased   Month to month   N/A   N



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Heckmann Water Resources (CVR), Inc.  

2720 South Main Street

Mansfield, Pennsylvania 16933

(Office and Yard)

  Leased   June 9, 2012   N/A   Y Heckmann Water Resources (CVR), Inc.  

2239 South Highway 14

Kingman, Kansas 67068

(Yard)

  Leased   October 14, 2017   N/A   Y Heckmann Water Resources (CVR), Inc.  

2179 Commercial Drive

Port Allen, Louisiana 70767

(Office, Shop and Yard)

  Owned   N/A   $700,000   Y Heckmann Water Resources (CVR), Inc.  

234 Kline Road

Somerset, Pennsylvania 15501

(Office, Yard and Shop)

  Leased   August 1, 2012   N/A   Y Heckmann Water Resources (CVR), Inc.  

910 Berlin Plank Road

Somerset, Pennsylvania 15501

(Yard)

  Leased   June 7, 2015   N/A   Y Heckmann Water Resources (CVR), Inc.  

310 Diamond Road

Grove City, Pennsylvania 16127

(Yard and Staging Area for Temporary Pipeline)

  Leased   Month to Month   N/A   Y Heckmann Water Resources (CVR), Inc.  

194 SR 328

Tioga, Pennsylvania 16946

(Office, Yard and Shop)

  Leased   May 1, 2015   N/A   Y Heckmann Water Resources (CVR), Inc.  

5 Main Street

Smithfield, Pennsylvania 15478

(Truck Yard and Office Trailer)

  Leased   May 1, 2012   N/A   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Landtech Enterprises, LLC   Contract for Deed dated January 1, 2008, by and
between Beagle Land Company, as Seller, and Landtech, as Purchaser, pertaining
to property located in Sidney, Richland County, Montana with a final payment due
January 15, 2013.   Owned   N/A   $78,942.29   Y Landtech Enterprises, LLC  

Green Property

 

SW  1/4, SW  1/4 of Section 5, Township 151 North, Range 101 West of the 5th
Principal Meridian, McKenzie County, North Dakota.

  Leased   No end date.   $0.00   Y Landtech Enterprises, LLC  

Beagle Land Property

 

Section 17, Township 23N, Range 59 E. MPM, Richland County, Montana.

  Leased   September 30, 2025   $0.00   Y

V. Thermo Fluid Locations

 

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Thermo Fluids Inc.  

4301 West Jefferson Street

Phoenix, Arizona 85043

  Owned   N/A   $4,335,539   Y Thermo Fluids Inc.  

3401 E. Pennsylvania S1

Tucson, Arizona 85714

  Owned   N/A   $354,230   Y Thermo Fluids Inc.  

4845 Forest Street

Denver, Colorado 80022

  Owned   N/A   $1,153,757   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Thermo Fluids Inc.  

2518 Brandt Avenue

Nampa, Idaho 83687

  Owned   N/A   $588,026   Y Thermo Fluids Inc.  

2801 Brandt Avenue

Nampa, Idaho 83687

  Owned   N/A   $998,958   Y Thermo Fluids Inc.  

1810 L Street

Penrose, Colorado 81240

  Owned   N/A   $2,477,774   Y Thermo Fluids Inc.  

2302 Lubbock Road

Brownfield, Texas 79316

  Owned   N/A   $2,241,327   Y Thermo Fluids Inc.  

1546 CR 314

Abilene, Texas 79604

  Owned   N/A   $243,312   Y Thermo Fluids Inc.  

1501 Walther Street

Odessa, Texas 79763

  Owned   N/A   $109,320   Y Thermo Fluids Inc.  

12533 SE Carpenter Drive

Clackamas, Oregon

  Leased   4/30/2021   N/A   Y Thermo Fluids Inc.  

90436 Coburg Road

Eugene, Oregon

  Leased   11/1/2012   N/A   Y Thermo Fluids Inc.  

1517 Pease Avenue

Sumner, Washington

  Leased   7/31/13   N/A   Y Thermo Fluids Inc.  

508 N. Fiske

Spokane, Washington

  Leased   Month to month   N/A   Y Thermo Fluids Inc.  

9 West Delhi

North Las Vegas, Nevada

  Leased   6/30/14 and then holdover becomes month to month   N/A   Y Thermo
Fluids Inc.  

4000 & 4020 Arcata Way

North Las Vegas, Nevada

  Leased   2/28/15 plus 1 60 month renewal option   N/A   Y Thermo Fluids Inc.  

3589 West 500 South

Salt Lake City, Utah

  Leased   11/1/13   N/A   Y Thermo Fluids Inc.  

1017 South 1150 East

Eden, Idaho

  Leased   6/30/14   N/A   Y Thermo Fluids Inc.  

655 South Stanford Way

Sparks, Nevada

  Leased   5/31/14   N/A   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Thermo Fluids Inc.  

2740 W 45th Street

Amarillo, Texas

  Leased   3/30/16   N/A   Y Thermo Fluids Inc.  

14440 NW 122nd Street

Calumet, Oklahoma

  Leased   11/30/14   N/A   Y Thermo Fluids Inc.  

9900 North Crowley Road

Crowley, Texas

  Leased   6/30/12   N/A   Y Thermo Fluids Inc.  

9814 Highway 59 North

Woodlawn, Texas

  Leased   6/30/14 plus 1 60 month renewal term   N/A   Y Thermo Fluids Inc.  

100 Corgey Road

Pleasanton, Texas

  Leased   Month to month   N/A   Y Thermo Fluids Inc.  

1435 Sherman Street

San Antonio, Texas

  Leased   11/30/22   N/A   Y Thermo Fluids Inc.  

9010 Bates Road SW

Albuquerque, New Mexico

  Leased   3/31/14 plus 1 60 month renewal term   N/A   Y Thermo Fluids Inc.  

140 S. Prado Road

El Paso, Texas

  Leased   Month to month   N/A   Y Thermo Fluids Inc.  

Facility 1 Mile East of Hwy. 306

Beowawe, Nevada

  Leased   Term not specified in oral arrangement   N/A   Y Thermo Fluids Inc.  

101 Enterprise Avenue

Gillette, Wyoming

  Leased   5/31/15 and then auto month to month   N/A   Y Thermo Fluids Inc.  

5255 East 48th Avenue

Denver, Colorado

(Rail Spur Easement Only)

  Leased   Month to month   N/A   Y Thermo Fluids Inc.  

14221 29th St. E., Suite 101

Sumner, Washington

  Leased   10/31/12, plus 1 36 month renewal term   N/A   Y Thermo Fluids Inc.  

8925 East Pima Center Parkway

Suite 105 & 115

Scottsdale, Arizona

  Leased   11/30/2016, plus one 36 month renewal option   N/A   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Thermo Fluids Inc.  

327 SE Evergreen

Redmond, Oregon

  Leased   7/1/2013, plus 2 36 month renewal terms   N/A   Y Thermo Fluids Inc.
 

8521 East Princess Drive

Scottsdale, Arizona

  Leased   7/31/12, plus auto renewals of 12 months   N/A   Y Thermo Fluids Inc.
 

200 Atlantic Pipeline Road

Baytown, Texas

  Leased   Month to month   N/A   Y Thermo Fluids Inc.  

495 Nugget Avenue

Sparks, Nevada

  Leased   Month to month   N/A   N Thermo Fluids Inc.  

337 North College

Salina, Kansas

  Leased   Month to month   N/A   Y Thermo Fluids Inc.  

18232 Morgan Way

Ehrenberg, Arizona

  Leased   12/31/13   N/A   Y Thermo Fluids Inc.  

631 North 9th Street

Grand Junction, Colorado

  Leased   Terminable with 30 days notice   N/A   Y Thermo Fluids Inc.  

725 South 5th Street

Grand Junction, Colorado

  Leased   1/31/17 plus 2 36 month renewal terms   N/A   Y Thermo Fluids Inc.  

535 Industrial Circle

White City, Oregon

  Leased   10/31/13, plus 2 36 month renewal options.   N/A   Y Thermo Fluids
Inc.  

2005 McCarty Drive

Houston, Texas

  Leased   3/28/2020, plus two 60 month renewal term options   N/A   Y Thermo
Fluids Inc.  

Track 6116 Salina, Kansas

(Rail Spur Site)

  Leased   5/18/12   N/A   Y Thermo Fluids Inc.  

Track 769 (Circ7: OZ619, Yard 5, Mile Post: 760, Brooklyn Subdivision)

Clackamas, Oregon

(Rail Spur Site)

  Leased   30 day termination right   N/A   Y



--------------------------------------------------------------------------------

Credit Party

 

Address/Description

 

Owned/

Leased

 

Term of Lease

 

Estimated Fair

Market or Book

Value

 

Equipment or
Inventory at the
Location (Y/N)

Thermo Fluids Inc.  

15195 State Route 536

Mt. Vernon, Washington

(Parking/Storage)

  Leased   Month to month   N/A   Y Thermo Fluids Inc.  

East Kelly Rail Port

San Antonio, Texas

(Rail Spur Site)

  Leased   Term not specified in oral arrangement   N/A   Y Thermo Fluids Inc.  

1900 N. 20th

Nampa, Idaho

(Rail Spur Site)

  Leased   Term not specified in oral arrangement   N/A   Y Thermo Fluids Inc.  

4910, 4922 & 4928 Donovan Way

Las Vegas, Nevada

(Rail Spur Site)

  Leased   2/28/15   N/A   Y Thermo Fluids Inc.  

6501 Broadway SE

Albuquerque, New Mexico

(Rail Spur Site)

  Leased   Term not specified in oral arrangement   N/A   Y Thermo Fluids Inc.  

1200 E. Mill Street

TP861-Track ZTS-Spt 545

El Paso, Texas

(Rail Spur Site)

  Leased   Terminable by other party only   N/A   Y



--------------------------------------------------------------------------------

Schedule 4.1

Organizational Information

 

Borrower

  

Type of Organization

   Jurisdiction of Organization

Heckmann Corporation

   Corporation    Delaware

Heckmann Water Resources Corporation

   Corporation    Texas

Heckmann Water Resources (CVR), Inc.

   Corporation    Texas

HEK Water Solutions, LLC

   Limited Liability Company    Delaware

1960 Well Services, LLC

   Limited Liability Company    Ohio

Heckmann Environmental Services, Inc.

   Corporation    Delaware

Thermo Fluids Inc.

   Corporation    Delaware

Appalachian Water Services, LLC

   Limited Liability Company    Pennsylvania

Badlands Power Fuels, LLC

   Limited Liability Company    Delaware

Badlands Power Fuels, LLC

   Limited Liability Company    North Dakota

Landtech Enterprises, LLC

   Limited Liability Company    North Dakota

Badlands Leasing, LLC

   Limited Liability Company    North Dakota

Badlands Development, LLC

   Limited Liability Company    North Dakota



--------------------------------------------------------------------------------

Schedule 4.7

Litigation

None.



--------------------------------------------------------------------------------

Section 4.10

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 4.11

Subsidiaries

 

Subsidiary

  

Owner and Ownership Interest

Heckmann Water Resources (CVR), Inc.

   Heckman Corporation (100%)

Heckmann Water Resources Corporation

   Heckman Corporation (100%)

HEK Water Solutions, LLC

   Heckman Corporation (100%)

1960 Well Services, LLC

   Heckmann Water Resources (CVR), Inc. (100%)

Heckmann Environmental Services, Inc.

   Heckmann Corporation (100%)

Thermo Fluids Inc.

   TFI Holdings, Inc. (100%)

Appalachian Water Services, LLC

   HEK Water Solutions, LLC (51%)

Badlands Power Fuels, LLC [Delaware entity]

   Heckmann Corporation (100%)

Badlands Power Fuels, LLC [North Dakota entity]

   Badlands Power Fuels, LLC [Delaware entity]

Landtech Enterprises, L.L.C.

   Badlands Power Fuels, LLC [Delaware entity]

Badlands Leasing, LLC

   Badlands Power Fuels, LLC [Delaware entity]

Badlands Development, LLC

   Badlands Power Fuels, LLC [Delaware entity]



--------------------------------------------------------------------------------

Schedule 6.1

Existing Debt

 

1. Debt in a maximum aggregate amount not to exceed $500,000 (with any excess
over $500,000 counted against the basket set forth in Section 6.1(e)) in respect
of the following:

 

  a. all present and future goods leased or financed by Deere & Company, Deere
Credit, Inc. and/or John Deere Construction & Forestry Company to Heckmann
Corporation, secured by UCC-1 Financing Statement No. 2011-0352669 filed
January 31, 2011 with the Delaware Department of State, listing Heckmann
Corporation as debtor and Deere & Company, Deere Credit, Inc. and/or John Deere
Construction & Forestry Company, as secured party.

 

  b. that certain John Deere 850J Crawler Dozer, Serial No. 188516, leased
pursuant to a capital lease, secured by UCC-1 Financing Statement
No. 2011-0353832 filed January 31, 2011 with the Delaware Department of State,
listing Heckmann Corporation as debtor and John Deere Construction & Forestry
Company, as secured party.

 

  c. that certain John Deere 240 Excavator, Serial No. 606187, leased pursuant
to a capital lease, secured by UCC-1 Financing Statement No. 2011-0353857 filed
January 31, 2011 with the Delaware Department of State, listing Heckmann
Corporation as debtor and John Deere Construction & Forestry Company, as secured
party.

 

  d. all present and future goods leased or financed by Deere & Company, Deere
Credit, Inc. and/or John Deere Construction & Forestry Company to Heckmann
Corporation, secured by UCC-1 Financing Statement No. 07-0003739504 filed
February 1, 2007 with the Secretary of State of the State of Texas, listing
Heckmann Water Resources (CVR), Inc. as debtor and Deere & Company, Deere
Credit, Inc. and/or John Deere Construction & Forestry Company, as secured
party.

 

  e. that certain John Deere 850J Crawler Dozer, Serial No. 188516, leased
pursuant to a capital lease,, secured by UCC-1 Financing Statement
No. 11-0003085745 filed January 31, 2011 with the Secretary of State of the
State of Texas, listing Heckmann Water Resources (CVR), Inc. as debtor and John
Deere Construction & Forestry Company, as secured party.

 

  f. that certain John Deere 240 Excavator, Serial No. 606187, leased pursuant
to a capital lease, secured by UCC-1 Financing Statement No. 11-0003086251 filed
January 31, 2011 with the Secretary of State of the State of Texas, listing
Heckmann Water Resources (CVR), Inc. as debtor and John Deere Construction &
Forestry Company, as secured party.

 

2. $15,000 Surety Bond dated July 11, 2011, made by Well Services, as principal,
and Lexon Insurance Company, as surety, in favor of the Ohio Department of
Natural Resources, Division of Mineral Resources Management.

 

3. $20,342.92 Surety Bond dated August 16, 2011, made by CVR, as principal, and
Lexon Insurance Company, as surety, in favor of the Louisiana Department of
Natural Resources, Officer of Conservation.



--------------------------------------------------------------------------------

4. Letter of credit number A31230T in the face amount of $150,000.00 unsecured
and issued by Compass Bank for the account of Heckmann Corporation.

 

5. Letter of credit number S30896T in the face amount of $50,000.00 unsecured
and issued by Compass Bank for the account of Heckmann Corporation.

 

6. Letter of credit number 242 in the face amount of $56,098 issued by Bank and
Trust of Pointe Coupe for the account of Heckmann Corporation.

 

7. Letter of credit number 243 in the face amount of $77,800 issued by Bank and
Trust of Pointe Coupe for the account of Heckmann Corporation.

 

8. Letter of credit number 244 in the face amount of $60,078 issued by Bank and
Trust of Pointe Coupe for the account of Heckmann Corporation.

 

9. Letter of credit number 245 in the face amount of $59,882 issued by Bank and
Trust of Pointe Coupe for the account of Heckmann Corporation.

 

10. Any earn-outs, obligations to make purchase price adjustments or indemnities
under each Acquisition Agreement that constitute Debt.



--------------------------------------------------------------------------------

Schedule 6.2

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 6.3

Existing Investments

 

1. On May 6, 2009, the Company purchased approximately 7% of the equity of
Underground Solutions, Inc. (“UGSI”), a water infrastructure and pipeline
supplier located in Poway, California for approximately $6.8 million in cash. On
December 10, 2009, the Company purchased 1 million preferred shares of UGSI for
approximately $400,000 in cash.



--------------------------------------------------------------------------------

Annex III

Material Real Property to be Mortgaged on Effective Date

 

I. Salt Water Disposal Well Sites

 

Credit Party

  

Address/Description

   Owned/
Leased    Term of Lease    Estimated
Fair Market
or Book
Value    Equipment
or
Inventory
at the
Location
(Yes/No) Heckmann Water Resources (CVR), Inc.   

“Catarina SWD #1 and Catarina SWD #2

 

Parcel of real estate located in Dimmit County, Texas (Lease dated January 7,
2011)

 

12223 South Hwy 83

Asherton, Texas 78827

 

and

 

12224 South Hwy 83

Asherton, Texas 78827

   Leased    2021 (with
an option to
extend for an
additional 10
years)    $7,209,000    Y Heckmann Water Resources (CVR), Inc.   

“Deadwood SWD”

 

13.116 Acre Tract in Panola County/Joaquin City, Texas

 

7135 FM 31S

Carthage, Texas 75633

   Owned    N/A    $3,773,000    Y Heckmann Water Resources (CVR), Inc.   

“Appleby SWD No. 1S”

 

3.729 Acre and 13.236 Acre Tracts in Nacogdoches County/Appleby City, Texas

 

14936 US Hwy 59S

Nacogdoches, Texas 75965

   Owned    N/A    $4,679,000    Y

 

Annex III



--------------------------------------------------------------------------------

Credit Party

  

Address/Description

   Owned/
Leased    Term of
Lease    Estimated
Fair Market
or Book
Value    Equipment
or
Inventory
at the
Location
(Yes/No) Heckmann Water Resources (CVR), Inc.   

“Pendleton SWD” (awaiting final approval from court)

 

5.594 Acre Tract in Sabine County, Texas

 

4417 Hwy 21 East

Hemphill, Texas 75948

   Owned    N/A    $675,000    N Heckmann Water Resources (CVR), Inc.   

“Panola #2 SWD”

 

5.00 Acre Tract in Panola County/Deadwood, Texas

 

8837 FM 2517

Carthage, Texas 75633

   Owned    N/A    $5,023,000    Y Heckmann Water Resources (CVR), Inc.   

“Longbranch #5 SWD”

 

4.00 Acre Tract in Panola County/Deadwood, Texas

 

7717 FM 31 South

Carthage, Texas 75633

   Owned    N/A    $4,838,000    Y Heckmann Water Resources (CVR), Inc.   

“Lynch #1 SWD”

 

9092 FM 2517

Carthage, Texas 75633

   Leased    June 12,
2017    $5,038,000    Y Heckmann Water Resources (CVR), Inc.   

“Wayne Tipps SWD”

 

2.85 Acre Tract in Rusk County, Texas

 

9523 CR 3143

Mt. Enterprise, Texas 75681

   Leased    August 13,
2021 (with
an option to
extend for 5
years)    $3,627,000    Y Heckmann Water Resources Corporation   

“Watson SWD”

 

3597 FM 2428

Joaquin, Texas 75954

   Leased    Year to
year    $3,394,000    Y

 

Annex III



--------------------------------------------------------------------------------

Credit Party

  

Address/Description

   Owned/
Leased    Term of
Lease    Estimated
Fair Market
or Book
Value    Equipment
or
Inventory
at the
Location
(Yes/No) Heckmann Water Resources Corporation   

“Hill SWD”

 

2916 FM 2428

Joaquin, Texas 75954

   Leased    No end date    $3,577,000    Y Heckmann Water Resources Corporation
  

“Harvco SWD #1”

 

3203 FM 139

Joaquin, Texas 75954

   Leased    No end date    $4,835,000    Y Heckmann Water Resources Corporation
  

“Harvco SWD #2” (inactive well)

 

3204 FM 139

Joaquin, Texas 75954

   Leased    No end date    $3,260,000    N Heckmann Water Resources Corporation
  

“Childress SWD #1 and Childress SWD #2” (Childress SWD #1 has been plugged and
abandoned)

 

712 CR 3290

Joaquin, Texas 75954

   Leased    No end date    $3,493,000    Y Heckmann Water Resources Corporation
  

“Pickering SWD #3”

 

483 CR 3326

Joaquin, Texas 75954

   Leased    No end date    $4,440,000    Y Heckmann Water Resources Corporation
  

“Pickering SWD #2”

 

483 CR 3326

Joaquin, Texas 75954

   Leased    No end date    $4,555,000    Y Heckmann Water Resources (CVR), Inc.
  

“Lee Roy Smith SWD” (not in service)

 

2.93 Acre Tract in Angelina County, Texas

 

14848 Hwy 69 North

Pollock, Texas 75969

   Leased    June 26,
2017    $5,613,000    Y

 

Annex III



--------------------------------------------------------------------------------

Credit Party

  

Address/Description

   Owned/
Leased    Term of
Lease    Estimated
Fair Market
or Book
Value    Equipment
or
Inventory
at the
Location
(Yes/No) Heckmann Water Resources (CVR), Inc.   

“Lamza SWD #1”

 

5 Acres in Karnes County, Texas

 

22104 Texas Hwy. 80

Gillett, Texas 78116

   Leased    April 14,
2026    $2,500,000    Y Heckmann Water Resources (CVR), Inc.   

“Nichols”

 

10974 Veto Road

Belpry, Ohio 45714

   Owned    N/A    $850,000    N Heckmann Water Resources (CVR), Inc.   

“Atascosa County SWD #1 (being permitted)

 

30 Acres in Atascosa County, Texas

 

102256 IH 37

Pleasanton, Texas 78064

   Owned    N/A    $0.00;
value of
land is
listed under
the
“Eagleford”
property in
this
Schedule    N

 

II. Pipeline

The Pipeline (excluding the Post-Closing Segment).

 

III. Office Space

 

Credit Party

  

Address/Description

   Owned/
Leased    Term of
Lease    Estimated
Fair Market
or Book Value    Equipment
or
Inventory
at the
Location
(Y/N) Heckmann Water Resources (CVR), Inc.   

“Eagleford”

 

102256 IH37

Pleasanton, Texas 78064

(Office, Yard and Shop and Disposal Well)

   Owned    N/A    $2,500,0000    Y

 

Annex III



--------------------------------------------------------------------------------

IV. Other Locations

 

Credit Party

  

Address/Description

   Owned/
Leased    Term of
Lease    Estimated
Fair Market
or Book
Value    Equipment
or
Inventory
at the
Location
(Y/N) Heckmann Water Resources (CVR), Inc.   

21114 Route 187

Towanda, Pennsylvania 18848

(Office, Shop and Yard)

   Owned    N/A    $2,500,000    Y

 

V. Thermo Fluid Locations

 

Credit Party

  

Address/Description

   Owned/
Leased    Term of
Lease    Estimated
Fair Market
or Book
Value    Equipment
or
Inventory
at the
Location
(Y/N) Thermo Fluids Inc.   

4301 West Jefferson Street

Phoenix, Arizona 85043

   Owned    N/A    $4,335,539    Y Thermo Fluids Inc.   

1810 L Street

Penrose, Colorado 81240

   Owned    N/A    $2,477,774    Y

 

Annex III



--------------------------------------------------------------------------------

Annex IV

Existing Defaults

AWS RELATED DEFAULTS

 

  1. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of the Borrower’s
failure to comply with the requirements of Section 5.6 of the Credit Agreement
due to the existence of the various Events of Default referenced on this
schedule at the time of Borrower’s acquisition of AWS;

 

  2. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to comply with Section 6.4 of the Credit Agreement relating to the acquisition
of AWS due to the existence of the various Events of Default referenced on this
schedule at the time of Borrower’s acquisition of AWS;

 

  3. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to comply with Section 6.3 of the Credit Agreement due to the failure of
Borrower’s acquisition of AWS to constitute a Permitted Acquisition under
Section 6.4;

 

  4. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(k) of the Credit Agreement as a result of Borrower’s failure
to own, directly or indirectly, 100% of the outstanding Equity Interests in AWS;

 

  5. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(b) of the Credit Agreement as a result of the inaccuracy of
Borrower’s representation in Section 4.11 of the Credit Agreement, on each date
deemed made under the Credit Agreement on and after Borrower’s acquisition of
AWS until the First Amendment Effective Date, that each Subsidiary of the
Borrower has complied with the requirements of Section 5.6 of the Credit
Agreement due to Borrower’s failure to own, directly or indirectly 100% of the
outstanding Equity Interests in AWS;

DEFAULTS RELATING TO POST-CLOSING COVENANTS AND SECURITY INTEREST REQUIREMENTS

 

  6. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to comply with the requirements related to Material Real Property within the
time periods set forth in Section 5.17(a) of the Credit Agreement;

 

  7. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to comply with the requirements of Section 5.17(b) of the Credit Agreement with
respect to Account Control Agreements within the time periods set forth therein;

 

Annex IV



--------------------------------------------------------------------------------

  8. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to comply with the requirements of Section 5.17(c) of the Credit Agreement with
respect to lien waivers within the time periods set forth therein;

 

  9. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to comply with the requirements of Section 5.17(d) of the Credit Agreement with
respect to Certificated Equipment within the time periods set forth therein;

 

  10. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of the Borrower’s
failure to comply with the requirements of Section 5.7 of the Credit Agreement
that the Administrative Agent have an Acceptable Security Interest in the
Collateral and that the Administrative Agent’s first priority Lien be noted on
all certificates of title covering Certificated Equipment;

 

  11. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of the Borrower’s
failure to comply with Section 5.8 of the Credit Agreement with respect to
Account Control Agreements within the time period set forth therein;

 

  12. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of the Borrower’s
failure to comply with the requirements of Section 5.12 of the Credit Agreement
relating to Certificated Equipment within the time periods set forth therein;

 

  13. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to comply with the requirements set forth in Section 5.16 of the Credit
Agreement with respect to additional Material Real Property within the time
periods set forth therein;

 

  14. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to comply with Section 6.20 of the Credit Agreement with respect to the value of
Collateral that is stored at premises that are not owned by a Credit Party and
not covered by a lien waiver or subordination agreement;

 

  15. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to comply with the requirements of Section 4.3(d) of the Security Agreement with
respect to Account Control Agreements;

 

  16. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to endorse certificates of title to the Administrative Agent as required by
Section 4.5 of the Security Agreement;

 

  17. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to have the Administrative Agent’s Lien on all Certificated Equipment property
noted on the certificate of title as required by Section 4.10 of the Security
Agreement;

 

Annex IV



--------------------------------------------------------------------------------

  18. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to comply with Section 4.12 of the Security Agreement regarding Account Control
Agreements;

 

  19. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(e) of the Credit Agreement as a result of the failure of the
Security Documents to create an Acceptable Security Interest in the Collateral;

 

  20. Events of Defaults occurring prior to the First Amendment Effective Date
under Section 7.1(b) of the Credit Agreement as a result of the inaccuracy of
Borrower’s representation in Section 3.2 of the Security Agreement, on each date
deemed made under the Credit Agreement prior to the First Amendment Effective
Date, that all actions necessary to perfect the Administrative Agent’s security
interest have been taken;

 

  21. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(b) of the Credit Agreement as a result of the inaccuracy of
Borrower’s representation in Section 3.5 of the Security Agreement, on each date
deemed made under the Credit Agreement prior to the First Amendment Effective
Date, that no other person has “control” or “possession” of any deposit
accounts;

DEFAULTS RELATING TO RRE

 

  22. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of Borrower’s failure
to comply with Section 5.6 of the Credit Agreement with respect to the formation
of RRE;

GENERAL DEFAULTS

 

  23. Events of Default occurring prior to the First Amendment Effective Date on
the date of each Advance or issuance, increase, renewal or extension of any
Letter of Credit or the reallocation of the Letter of Credit Exposure prior to
the First Amendment Effective Date under Section 7.1(b) of the Credit Agreement
as a result of the inaccuracy of Borrower’s representation in Section 3.2(a) of
the Credit Agreement that all representations and warranties are true and
correct in all material respects as of such date;

 

  24. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(b) of the Credit Agreement as a result of the inaccuracy of
Borrower’s representation in Section 4.8(a) of the Credit Agreement, on each
date deemed made under the Credit Agreement prior to the First Amendment
Effective Date, that no Default or Event of Default has occurred and is
continuing;

 

  25. Events of Default under Section 7.1(c) of the Credit Agreement as a result
of the inaccuracy of the representation included in each Compliance Certificate
delivered prior to the First Amendment Effective Date pursuant to Section 5.2(c)
of the Credit Agreement that no Default or Event of Default has occurred or is
continuing; and

 

Annex IV



--------------------------------------------------------------------------------

  26. Events of Default occurring prior to the First Amendment Effective Date
under Section 7.1(c) of the Credit Agreement as a result of the Borrower’s
failure to comply with the requirement of Section 5.2(f) of the Credit Agreement
to provide the Administrative Agent notice of any Default or Event of Default
within five (5) Business Days after the occurrence thereof.

 

Annex IV



--------------------------------------------------------------------------------

SCHEDULE II

Commitments, Contact Information

 

ADMINISTRATIVE AGENT/ISSUING LENDER/SWING LINE LENDER   
Wells Fargo Bank, National Association    Address:   

1525 W WT Harris Blvd.

Mail Code NC0680

Charlotte, NC 28262

   Attn:    Syndication/Agency Services    Telephone:    (704) 590-2760   
Facsimile:    (704) 590-2790    with a copy to:       Address:   

1000 Louisiana, 9th Floor

MAC T5002-090

Houston, Texas 77002

   Attn:    Michael Janak, Director    Telephone:    (713) 319-1924   
Facsimile:    (713) 739-1087                CREDIT PARTIES Borrower/Guarantors
   Address:   

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

   Attn:    Damian Georgino, Executive Vice President    Telephone:   
(412)329-7275 ext.102    Facsimile:    (412)291-1983    Email:   
damain.georgino@heckmanncorp.com    with a copy to:       Address:   

Reed Smith LLP

Reed Smith Centre

 

225 Fifth Avenue

Pittsburgh, PA 15222

   Attn:    Nick Bonarrigo    Telephone:    (412) 288-5930    Facsimile:   
(412) 288-3063    Email:    nbonarrigo@reedsmith.com    and       Attn:    Ben
Brimeyer    Telephone:    (312)207-6423    Facsimile:    (312)207-6400    Email:
   bbrimeyer@reedsmith.com

 

Schedule II



--------------------------------------------------------------------------------

Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 64,000,000   

Bank of America, N.A.

   $ 52,000,000   

Citizens Bank of Pennsylvania

   $ 52,000,000   

Fifth Third Bank

   $ 52,000,000   

U.S. Bank National Association

   $ 45,000,000   

First National Bank of Pennsylvania

   $ 35,000,000   

First Niagara Bank, N.A.

   $ 15,000,000   

TriState Capital Bank

   $ 10,000,000      

 

 

 

Total:

   $ 325,000,000      

 

 

 

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE I

to Pledge and Security

Agreement

ITEM A – PLEDGED INTERESTS

Common Stock

 

Pledgor

  

Pledged Interests Issuer

(corporate)

   Cert.
#      # of
Shares      Authorized
Shares      % of Shares
Pledged  

Heckmann Corporation

   Heckmann Water Resources (CVR), Inc.      100         1,000         3,000   
     100 % 

Heckmann Corporation

   Heckmann Water Resources Corporation      100         1,000         1,000   
     100 % 

Heckmann Corporation

   Heckmann Environmental Services, Inc.      2         100         1,000      
  100 % 

Heckmann Environmental Services, Inc.

   Thermo Fluids, Inc.      4         100         1,000         100 % 

Limited Liability Company Interests

 

Pledgor

  

Pledged

Interests

Issuer

(limited

liability

company)

   Cert. #    Art. 8 Opt-In    % of  Limited
Liability
Company
Interests
Owned     % of
Limited
Liability
Company
Interests
Pledged     Type of
Limited
Liability
Company
Interests Pledged

Heckmann Corporation

   HEK Water Solutions, LLC    N/A    No      100 %      100 %   
Membership Interests

Heckmann Water Resources (CVR), Inc.

   1960 Well Services, LLC    N/A    No      100 %      100 %    Membership
Interests

HEK Water Solutions, LLC

   Appalachian Water Services, LLC    N/A    No      51 %      100 %   
Membership Interests

Heckmann Corporation

   Badlands Power Fuels, LLC (DE)    N/A    No      100 %      100 %   
Membership Interests

Badlands Power Fuels, LLC (DE)

   Badlands Power Fuels, LLC (ND)    N/A    No      100 %      100 %   
Membership Interests

 

Schedule I to Pledge and Security Agreement



--------------------------------------------------------------------------------

Badlands Power Fuels, LLC (DE)

   Landtech Enterprises, L.L.C.    N/A    No      100%         100%      
Membership Interests

Badlands Power Fuels, LLC (DE)

   Badlands Leasing, LLC    N/A    No      100%         100%       Membership
Interests

Badlands Power Fuels, LLC (ND)

   Dodge Water Depot, LLC    N/A    No      50%         100%       Membership
Interests

 

Schedule I to Pledge and Security Agreement



--------------------------------------------------------------------------------

Partnership Interests

 

Pledgor

  

Pledged Interests

Issuer (partnership)

   % of Partnership
Interests Owned      % of  Partner-
ship
Interests
Pledged      Type of
Partnership
Interests
Pledged  

None.

   None.      None.         None.         None.   

ITEM B – PLEDGED NOTES

None.

 

Schedule I to Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE II

to Pledge and Security

Agreement

Item A-1. Location of Grantor for purposes of UCC.

 

Heckmann Corporation

   Delaware

Heckmann Water Resources Corporation

   Texas

Heckmann Water Resources (CVR), Inc.

   Texas

HEK Water Solutions, LLC

   Delaware

1960 Well Services, LLC

   Ohio

Heckmann Environmental Services, Inc.

   Delaware

Thermo Fluids Inc.

   Delaware

Appalachian Water Services, LLC

   Pennsylvania

Badlands Power Fuels, LLC

   Delaware

Badlands Power Fuels, LLC

   North Dakota

Landtech Enterprises, L.L.C.

   North Dakota

Badlands Leasing, LLC

   North Dakota

Item A-2. Grantor’s place of business or principal office.

 

Heckmann Corporation

  

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania, 15108

Heckmann Water Resources Corporation

  

c/o Heckmann Corporation 300

Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania, 15108

Heckmann Water Resources (CVR), Inc.

  

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania, 15108

HEK Water Solutions, LLC

  

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania, 15108

1960 Well Services, LLC

  

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania, 15108

Heckmann Environmental Services, Inc.

  

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania, 15108

 

Schedule II to Pledge and Security Agreement



--------------------------------------------------------------------------------

Thermo Fluids Inc.

  

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania, 15108

Appalachian Water Services, LLC

  

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania, 15108

Badlands Power Fuels, LLC [Delaware entity]

  

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania, 15108

Badlands Power Fuels, LLC [North Dakota entity]

  

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania, 15108

Landtech Enterprises, L.L.C.

  

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania, 15108

Badlands Leasing, LLC

  

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania, 15108

Item A-3. Taxpayer ID number.

 

Heckmann Corporation

   26-0287117

Heckmann Water Resources Corporation

   27-0421194

Heckmann Water Resources (CVR), Inc.

   20-2291795

HEK Water Solutions, LLC

   26-0287117

1960 Well Services, LLC

   45-2625084

Heckmann Environmental Services, Inc.

   45-4739683

Thermo Fluids Inc.

   59-3210374

Appalachian Water Services, LLC

   27-0670729

Badlands Power Fuels, LLC [Delaware entity]

   38-3888703

Badlands Power Fuels, LLC [North Dakota entity]

   20-3731810

Landtech Enterprises, L.L.C.

   20-2859022

Badlands Leasing, LLC

   26-1802638

Item B. Merger or other corporate reorganization.

 

1. Complete Vacuum and Rental, L.P. converted from a limited partnership into a
Texas corporation, Complete Vacuum and Rental, Inc., on September 15, 2008.

 

2. Heckmann Water Resources Corporation (“HWR”) acquired substantially all of
the assets of Charis Partners, LLC (“Charis”) pursuant to that certain Asset
Purchase Agreement dated as of June 12, 2009, by and among the Borrower, HWR,
Charis, Greer Exploration Corporation, Silversword, L.P., Silversword II, L.P.,
Silversword III, L.P., Silversword IV, L.P., Silversword V, L.P. and Silversword
VII, L.P., David Melton, Chris Cooper, Craig Zipps, Mike Davis, Kevin Greer, Jon
Hileman and James Greer.

 

Schedule II to Pledge and Security Agreement



--------------------------------------------------------------------------------

3. Thermo Fluids Inc. (“Thermo Fluids”) acquired substantially all of the assets
of Proleum Energy, Inc. (“Proleum”) pursuant to that certain Purchase Agreement
and Bill of Sale, dated as of May 1, 2010, between Proleum and Thermo Fluids.

 

4. Thermo Fluids acquired substantially all of the assets of Encore D.E.C., LLC
(“DEC”) pursuant to that certain Purchase Agreement dated as of November 5,
2010, between DEC and Thermo Fluids.

 

5. Heckmann Corporation (“Heckmann”) purchased all of the outstanding stock of
Complete Vacuum and Rental, Inc., a Texas corporation (“CVR”), pursuant to that
certain Stock Purchase Agreement dated as of November 8, 2010 by and between
Heckmann, CVR, Steven W. Kent, II and Jana S. Kent.

 

6. On March 9, 2011, CVR filed a Certificate of Amendment with the Texas
Secretary of State changing its name to Heckmann Water Resources (CVR), Inc.
(“HCVR”).

 

7. HCVR purchased substantially all of the assets relating to the saltwater
disposal business in Joaquin City, Panola County, Texas and near Appleby City,
Nacogdoches County, Texas of Bear Creek Services, LLC, a Louisiana limited
liability company (“Bear Creek”), pursuant to that certain Asset Purchase
Agreement dated as of April 1, 2011 between HCVR and Bear Creek.

 

8. HCVR purchased substantially all of the assets of Devonian Industries Leasing
Company, Inc., a Texas corporation (“Devonian Leasing”), Devonian Industries,
Inc., a West Virginia corporation (“Devonian Industries”), and Devonian
Industries Management Services, Inc., a West Virginia corporation (together with
Devonian Leasing and Devonian Industries, “Devonian”), pursuant to that certain
Asset Purchase Agreement dated as of March 25, 2011 by and among HCVR, Devonian
and Lawrence W. Giles, Jr.

 

9. HCVR purchased substantially all of the assets of Sand Hill Foundation, LLC,
a Texas limited liability company (“SHF”), Sand Hill Panola SWD #2 LLC, a Texas
limited liability company (“SHP2”) and Sand Hill Panola SWD #5 LLC, a Texas
limited liability company (together with SHF and SHP2, “Sand Hill”), pursuant to
that certain Asset Purchase Agreement dated as of March 11, 2011 by and among
HCVR, Sand Hill and Larry Joe Eaves.

 

10. HCVR purchased all of the outstanding stock of Excalibur Energy Services,
Inc., an Oklahoma corporation (“Excalibur”), and all of the outstanding
membership interests of Blackhawk Industries, L.L.C., a Texas limited liability
company (“Blackhawk”), pursuant to that certain Share Purchase Agreement dated
as of May 3, 2011, by and among HCVR, Heckmann, Excalibur, Blackhawk, James
Lewis, Stacy Lewis, Bonney Martin, Jim Waters and MacMart Oil, LLC.

 

11. On May 23, 2011, Excalibur filed a Certificate of Amended Registration with
the Texas Secretary of State changing its name to Heckmann Water Resources
(Excalibur), Inc. (“HWR Excalibur”).

 

12. Blackhawk merged with and into HWR Excalibur with HWR Excalibur as the
surviving entity on June 17, 2011.

 

13. HCVR purchased substantially all of the assets of Consolidated Petroleum,
Inc. (“CP”) pursuant to that certain Asset Purchase Agreement dated as of
May 31, 2011, by and among HCVR, CP, Don Wilson and Steve Braley, as amended by
that certain First Amendment to Asset Purchase Agreement dated as of June 13,
2011, by and among HCVR, CP, Don Wilson and Steve Braley.

 

Schedule II to Pledge and Security Agreement



--------------------------------------------------------------------------------

14. Thermo Fluids acquired substantially all of the assets of Southwest
Petroleum Waste Management, LLC (“SPWM”), Southwest Petroleum Equipment Leasing,
LLC (“SPEL”) and AFR One, LLC (“AFR”) pursuant to that certain Purchase
Agreement dated as of August 19, 2011, between SPWM, SPEL, AFR and Thermo
Fluids.

 

15. On September 2, 2011, HWR filed a Certificate of Merger with the Texas
Secretary of States merging Charis into HWR.

 

16. HVCR purchased substantially all of the assets of Keystone Vacuum, Inc.
(“Keystone”), Somerset Leasing, LLC (“Somerset”) and Gas Patch Enterprises, LLC
(“Gas Patch”) pursuant to that certain certain Asset Purchase Agreement dated as
of February 1, 2012, by and amount HCVR, Keystone, Somerset, Gas Patch and Scott
Darr, Mark Darr and Allan Darr.

 

17. Thermo Fluids acquired substantially all of the assets of NEVCO Services,
Inc. (“NSI”) and NEVCO Oil Services, Inc. (“NOS”) pursuant to that certain Asset
Purchase Agreement, dated as of February 15, 2012, among NSI, NOS, Thermo Fluids
and other parties thereto.

 

18. Heckmann Hydrocarbons Holdings Corporation (“HHH”) purchased all of the
outstanding stock of TFI Holdings, Inc., a Delaware corporation (“TFI”),
pursuant to that certain Stock Purchase Agreement dated as of March 7, 2012, by
and among TFI, Green Fuel Services, LLC and HHH.

 

19. On April 10, 2012, HHH filed a Certificate of Amended Registration with the
Delaware Secretary of State changing its name to Heckmann Environmental
Solutions, Inc. (“HES”).

 

20. CVR purchased substantially all of the assets of Homer Enterprises, Inc.
(“Homer”) pursuant to that certain Asset Purchase Agreement dated May 3, 2012,
by and among CVR, Homer, Scott Homer and Heather Homer.

 

21. HWR Excalibur merged with and into CVR with CVR as the surviving entity on
June 26, 2012.

 

22. HEK Water Solutions, LLC (“HEK”) purchased 51% of the membership interests
of Appalachian Water Services, LLC, a Pennsylvania limited liability company
(“AWS”), pursuant to that certain Membership Interest Purchase Agreement dated
as of August 31, 2012, by and among HEK, Shallenberger Enterprises, Inc., AWS,
Shallenberger Construction, Inc. and Terrance C. Shallenberger, Jr.

 

23. Heckmann acquired substantially all of the assets of Badlands Power Fuels,
LLC, a Delaware limited liability company (“Badlands Delaware”), Badlands Power
Fuels, LLC, a North Dakota Limited Liability Company, Landtech Enterprises, LLC,
a North Dakota Limited Liability Company and Badlands Leasing, LLC, a North
Dakota limited liability company, pursuant to that certain Agreement and Plan of
Merger dated as of September 3, 2012, by and among Badlands Energy, LLC, Rough
Rider Acquisition, LLC (“Rough Rider Acquisition”) and Heckmann.

 

24. TFI Holdings, Inc. merged with and into HES with HES as the surviving entity
on September 24, 2012.

 

25. Rough Rider Acquisition was merged with and into Badlands Delaware with
Badlands Delaware as the surviving entity on November         , 2012.

 

Schedule II to Pledge and Security Agreement



--------------------------------------------------------------------------------

26. Rough Rider Escrow, Inc., a Delaware corporation (“RRE”) merged with and
into Heckmann with Heckmann as the surviving entity on November         , 2012.

 

Schedule II to Pledge and Security Agreement



--------------------------------------------------------------------------------

Item C. Deposit Accounts and Securities Accounts.

 

Credit Party

  

Financial Institution

   Account
Number      Account
Type  

Appalachian Water Services, LLC

  

Somerset Trust Company

PO Box 777

151 West Main Street

Somerset, PA 15501

     2002479712         Checking   

Appalachian Water Services, LLC

  

Somerset Trust Company

PO Box 777

151 West Main Street

Somerset, PA 15501

     2002479762        
  Payroll
Checking   
  

Appalachian Water Services, LLC

  

Somerset Trust Company

PO Box 777

151 West Main Street

Somerset, PA 15501

     2002563078         Savings   

Badlands Power Fuels, LLC (Delaware)

  

US Bank

800 Nicollet Mall, 3rd Floor

Minneapolis, MN 55402

     1-047-9049-2672         [Confirm]   

Badlands Power Fuels, LLC (North Dakota)

  

First Western Bank

900 South Broadway

PO Box 1090

Minot, ND 58702

     936749         [Confirm]   

Badlands Power Fuels, LLC (North Dakota)

  

US Bank

800 Nicollet Mall, 3rd Floor

Minneapolis, MN 55402

     1-047-9049-2698         [Confirm]   

Badlands Leasing, LLC

  

US Bank

800 Nicollet Mall, 3rd Floor

Minneapolis, MN 55402

     1-047-9049-2680         [Confirm]   

Heckmann Water Resources (CVR), Inc.

  

First National Bank

Cranberry Office

20100 Rte 19

Cranberry Twp., PA 16066

 

Attn: Sabrina R. Renfrew

     95038225         Checking   

Heckmann Water Resources (CVR), Inc.

  

Citizens Bank

100 Sockanosset Cross Roads

RDC-580

Cranston, RI 02920

 

Attn: Ellie Teixiera

     6232740681         Operating   

Heckmann Corporation

  

Bank of America

73820 El Paseo

Palm Desert CA 92260

     11141-60055         Checking   

 

Schedule II to Pledge and Security Agreement



--------------------------------------------------------------------------------

Credit Party

  

Financial Institution

   Account
Number      Account Type  

Heckmann Corporation

  

Morgan Stanley Smith Barney

One El Paseo Plaza

74199 El Paseo, Suite 201

Palm Desert, CA 92260

     6479221613330         Investment   

Heckmann Corporation

   Morgan Stanley Smith Barney AIM/Invesco Account      49646        
Money Market   

Landtech Enterprises, LLC

  

1st Bank of Sydney

120 2nd Street NW

Sidney, MT 59270

     116548         [Confirm]   

Landtech Enterprises, LLC

  

BNC National Bank

322 East Main

Bismarck, ND 58501

     8212023         Checking   

Landtech Enterprises, LLC

  

BNC National Bank

322 East Main

Bismarck, ND 58501

     8212090         Savings   

Landtech Enterprises, LLC

  

US Bank

800 Nicollet Mall, 3rd Floor

Minneapolis, MN 55402

     1-047-9049-2706         [Confirm]   

TFI Holdings, Inc.

  

BBVA Compass

2850 E. Camelback Rd., Suite 140

Phoenix, AZ 85016

     2503941182        
  Disbursement
Account   
  

TFI Holdings, Inc.

  

BBVA Compass

2850 E. Camelback Rd., Suite 140

Phoenix, AZ 85016

     2503941441         Collection Account   

TFI Holdings, Inc.

  

BBVA Compass

2850 E. Camelback Rd., Suite 140

Phoenix, AZ 85016

     2503941468         Payroll Account   

Item D. Letter of Credit Rights.

 

1. Letter of credit number A31230T in the face amount of $150,000.00 unsecured
and issued by Compass Bank for the account of Heckmann Corporation.

 

2. Letter of credit number S30896T in the face amount of $50,000.00 unsecured
and issued by Compass Bank for the account of Heckmann Corporation.

 

3. Letter of credit number 242 in the face amount of $56,098 issued by Bank and
Trust of Pointe Coupe for the account of Heckmann Corporation.

 

4. Letter of credit number 243 in the face amount of $77,800 issued by Bank and
Trust of Pointe Coupe for the account of Heckmann Corporation

 

5. Letter of credit number 244 in the face amount of $60,078 issued by Bank and
Trust of Pointe Coupe for the account of Heckmann Corporation

 

6. Letter of credit number 245 in the face amount of $59,882 issued by Bank and
Trust of Pointe Coupe for the account of Heckmann Corporation

Item E. Commercial Tort Claims.

None.

 

Schedule II to Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE III – A

to Pledge and Security

Agreement

INTELLECTUAL PROPERTY COLLATERAL

Item A. Patent Collateral.

Issued Patents

 

Country

  

Serial No.

  

Issued Date

  

Inventor(s)

  

Title

None.

   None.    None.    None.    None.

Pending Patent Applications

 

Country

  

Serial No.

  

Filing Date

  

Inventor(s)

  

Title

None.

   None.    None.    None.    None.

Patent Applications in Preparation

None.

 

Schedule III to Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE III – B

to Pledge and Security

Agreement

Item B. Trademark Collateral

 

Trademarks, Service Marks, Trademark Licenses

Trademark

  

Registration Number

  

Date

  

Jurisdiction

  

Owner

HWR HECKMANN WATER RESOURCES CORPORATION    N/A    April 14, 2011    United
States    Heckmann Water Resources Corporation READY FILL    2210793   
December 15, 1998    United States    Thermo Fluids Inc. FEEL ECO-CONFIDENT   
3642705    June 23, 2009    United States    Thermo Fluids Inc. THERMO FLUIDS   
3590451    March 17, 2009    United States    Thermo Fluids Inc. GREEN SHIELD
PARTNERS    3750421    February 16, 2010    United States    Thermo Fluids Inc.
GREEN SHIELD SERVICES    85307778    April 28, 2011    United States    Thermo
Fluids Inc. ECO SHIELD    85307747    Filing Date: April 8, 2011    United
States    Thermo Fluids Inc. THERMO SHIELD    58307753   
Filing Date: April 8, 2011    United States    Thermo Fluids Inc. PERFORM   
77505823    Filing Date: June 23, 2008    United States    Thermo Fluids Inc.

 

Schedule III to Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE III – C

to Pledge and Security

Agreement

Item C. Copyright Collateral.

None.

 

Schedule III to Pledge and Security Agreement